


Exhibit 10.20
 
 
INDENTURE
dated as of November 5, 2009
by and between
TRINITY RAIL LEASING VII LLC,
a Delaware limited liability company,
as the Issuer of the Equipment Notes,
and
WILMINGTON TRUST COMPANY,
as Indenture Trustee for the Equipment Notes
 
 
 










 
Table of Contents




--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
Page
 
GRANTING CLAUSES
 
 
1
 
 
 
 
 
 
 
 
ARTICLE I
 
 
 
 
 
 
 
DEFINITIONS
 
 
 
 
 
 
 
Section 1.01
 
Definitions
 
 
7
 
Section 1.02
 
Rules of Construction
 
 
8
 
Section 1.03
 
Compliance Certificates and Opinions
 
 
9
 
Section 1.04
 
Acts of Noteholders
 
 
9
 
 
 
 
 
 
 
 
ARTICLE II
 
 
 
 
 
 
 
THE EQUIPMENT NOTES
 
 
 
 
 
 
 
Section 2.01
 
Authorization, Issuance and Authentication of the Equipment
 
 
 
 
 
 
Notes; Amount of Outstanding Principal Balance; Terms; Form;
 
 
 
 
 
 
Execution and Delivery
 
 
11
 
Section 2.02
 
Restrictive Legends
 
 
13
 
Section 2.03
 
Note Registrar and Paying Agent
 
 
14
 
Section 2.04
 
Paying Agent to Hold Money in Trust
 
 
16
 
Section 2.05
 
Method of Payment
 
 
16
 
Section 2.06
 
Minimum Denomination
 
 
17
 
Section 2.07
 
Exchange Option
 
 
17
 
Section 2.08
 
Mutilated, Destroyed, Lost or Stolen Equipment Notes
 
 
19
 
Section 2.09
 
Payments of Transfer Taxes
 
 
19
 
Section 2.10
 
Book-Entry Registration
 
 
19
 
Section 2.11
 
Special Transfer Provisions
 
 
21
 
Section 2.12
 
Temporary Definitive Notes
 
 
24
 
Section 2.13
 
Statements to Noteholders
 
 
24
 
Section 2.14
 
CUSIP, CINS AND ISIN Numbers
 
 
26
 
Section 2.15
 
Debt Treatment of Equipment Notes
 
 
26
 

i










 




--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
Page
 
ARTICLE III
 
 
 
 
 
 
 
INDENTURE ACCOUNTS; PRIORITY OF PAYMENTS
 
 
 
 
 
 
 
Section 3.01
Section 3.02
 
Collections Account
 
 
29
 
Section 3.03
 
Withdrawal upon an Event of Default
 
 
30
 
Section 3.04
 
Liquidity Reserve Account
 
 
30
 
Section 3.05
 
Optional Reinvestment Account
 
 
31
 
Section 3.06
 
Expense Account
 
 
32
 
Section 3.07
 
Equipment Note Account
 
 
32
 
Section 3.08
Section 3.09
 
Mandatory Replacement Account
 
 
33
 
Section 3.10
Section 3.11
 
Payment Date Distributions from the Collections Account
 
 
36
 
Section 3.12
 
Voluntary Redemptions
 
 
38
 
Section 3.13
 
Procedure for Redemptions
 
 
39
 
Section 3.14
 
Adjustments in Targeted Principal Balances
 
 
40
 
 
 
 
 
 
 
 
ARTICLE IV
 
 
 
 
 
 
 
DEFAULT AND REMEDIES
 
 
 
 
 
 
 
Section 4.01
 
Events of Default
 
 
40
 
Section 4.02
 
Remedies Upon Event of Default
 
 
43
 
Section 4.03
 
Limitation on Suits
 
 
46
 
Section 4.04
 
Waiver of Existing Defaults
 
 
46
 
Section 4.05
 
Restoration of Rights and Remedies
 
 
47
 
Section 4.06
 
Remedies Cumulative
 
 
47
 
Section 4.07
 
Authority of Courts Not Required
 
 
47
 
Section 4.08
 
Rights of Noteholders to Receive Payment
 
 
47
 
Section 4.09
 
Indenture Trustee May File Proofs of Claim
 
 
48
 
Section 4.10
 
Undertaking for Costs
 
 
48
 
 
 
 
 
 
 
 
ARTICLE V
 
 
 
 
 
 
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
 
 
 
 
 
 
Section 5.01
 
Representations and Warranties
 
 
48
 
Section 5.02
 
General Covenants
 
 
54
 

ii










 




--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
Page
 
Section 5.03
 
Portfolio Covenants
 
 
60
 
Section 5.04
 
Operating Covenants
 
 
64
 
 
 
 
 
 
 
 
ARTICLE VI
 
 
 
 
 
 
 
THE INDENTURE TRUSTEE
 
 
 
 
 
 
 
Section 6.01
 
Acceptance of Trusts and Duties
 
 
72
 
Section 6.02
 
Absence of Duties
 
 
73
 
Section 6.03
 
Representations or Warranties
 
 
73
 
Section 6.04
 
Reliance; Agents; Advice of Counsel
 
 
73
 
Section 6.05
 
Not Acting in Individual Capacity
 
 
75
 
Section 6.06
 
No Compensation from Noteholders
 
 
75
 
Section 6.07
 
Notice of Defaults
 
 
75
 
Section 6.08
 
Indenture Trustee May Hold Securities
 
 
76
 
Section 6.09
 
Corporate Trustee Required; Eligibility
 
 
76
 
Section 6.10
 
Reports by the Issuer
 
 
76
 
Section 6.11
 
Certain Rights of the Requisite Majority
 
 
76
 
 
 
 
 
 
 
 
ARTICLE VII
 
 
 
 
 
 
 
SUCCESSOR TRUSTEES
 
 
 
 
 
 
 
Section 7.01
 
Resignation and Removal of Indenture Trustee
 
 
77
 
Section 7.02
 
Appointment of Successor
 
 
77
 
 
 
 
 
 
 
 
ARTICLE VIII
 
 
 
 
 
 
 
INDEMNITY
 
 
 
 
 
 
 
Section 8.01
 
Indemnity
 
 
78
 
Section 8.02
 
Noteholders’ Indemnity
 
 
79
 
Section 8.03
 
Survival
 
 
79
 
 
 
 
 
 
 
 
ARTICLE IX
 
 
 
 
 
 
 
SUPPLEMENTAL INDENTURES
 
 
 
 
 
 
 
Section 9.01
 
Supplemental Indentures Without the Consent of the Noteholders
 
 
79
 
Section 9.02
 
Supplemental Indentures with the Consent of Noteholders
 
 
80
 

iii










 




--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
Page
 
 
 
 
 
 
 
 
ARTICLE X
 
 
 
 
 
 
 
MODIFICATION AND WAIVER
 
 
 
 
 
 
 
Section 10.01
 
Modification and Waiver with Consent of Holders
 
 
81
 
Section 10.02
 
Modification Without Consent of Holders
 
 
82
 
Section 10.03
 
Subordination and Priority of Payments
 
 
82
 
Section 10.04
 
Execution of Amendments by Indenture Trustee
 
 
82
 
 
 
 
 
 
 
 
ARTICLE XI
 
 
 
 
 
 
 
SUBORDINATION
 
 
 
 
 
 
 
Section 11.01
 
Subordination
 
 
83
 
 
 
 
 
 
 
 
ARTICLE XII
 
 
 
 
 
 
 
DISCHARGE OF INDENTURE; DEFEASANCE
 
 
 
 
 
 
 
Section 12.01
 
Discharge of Liability on the Equipment Notes; Defeasance
 
 
84
 
Section 12.02
 
Conditions to Defeasance
 
 
85
 
Section 12.03
 
Application of Trust Money
 
 
86
 
Section 12.04
 
Repayment to the Issuer
 
 
86
 
Section 12.05
 
Indemnity for Government Obligations and Corporate Obligations
 
 
86
 
Section 12.06
 
Reinstatement
 
 
86
 
 
 
 
 
 
 
 
ARTICLE XIII
 
 
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
 
Section 13.01
 
Right of Indenture Trustee to Perform
 
 
87
 
Section 13.02
 
Waiver
 
 
87
 
Section 13.03
 
Severability
 
 
87
 
Section 13.04
 
Notices
 
 
88
 
Section 13.05
 
Assignments
 
 
89
 
Section 13.06
 
Currency Conversion
 
 
89
 
Section 13.07
 
Application to Court
 
 
90
 
Section 13.08
 
Governing Law
 
 
90
 
Section 13.09
 
Jurisdiction
 
 
91
 
Section 13.10
 
Counterparts
 
 
91
 
Section 13.11
 
Table of Contents, Headings, Etc.
 
 
91
 

iv








--------------------------------------------------------------------------------










 
 
 
 
Schedule
 
Description
Schedule 1
 
Account Information
Schedule 2
 
Description of Initial Railcars
Schedule 3
 
Description of Initial Leases
Schedule 4
 
Amortization Schedule



 
 
 
Exhibit
 
Description
Exhibit A
 
Form of Equipment Note
 
 
 
Exhibit B-1
 
Form of Certificate to be Given by Noteholders
Exhibit B-2
 
Form of Certificate to be Given by Euroclear or Clearstream
Exhibit B-3
 
Form of Certificate to Depository Regarding Interest
Exhibit B-4
 
Form of Depositary Certificate Regarding Interest
Exhibit B-5
 
Form of Transfer Certificate for Exchange or Transfer from 144A Book-Entry Note
to Regulation S Book-Entry Note
Exhibit B-6
 
Form of Purchaser Exchange Instructions
Exhibit B-7
 
Form of Certificate to be Given by Transferee of Beneficial Interest in a
Regulation S Temporary Book-Entry Note
Exhibit B-8
 
Form of Transfer Certificate for Exchange or Transfer from Unrestricted
Book-Entry Note to 144A Book-Entry Note
Exhibit C
 
Form of Investment Letter to be Delivered in Connection with Transfers to
Non-QIB Accredited Investors
Exhibit D-1
 
Form of Monthly Report
Exhibit D-2
 
Form of Annual Report
Exhibit E
 
Form of Full Service Lease
Exhibit F
 
Form of Net Lease

v










 
   




--------------------------------------------------------------------------------




  This INDENTURE, dated as of November 5, 2009 (as amended, supplemented or
otherwise modified from time to time, this “ Indenture ”), by and between
TRINITY RAIL LEASING VII LLC, a Delaware limited liability company, as the
issuer of the Equipment Notes hereunder ( “TRL-VII” or the “Issuer” ), and
WILMINGTON TRUST COMPANY, a Delaware banking corporation, as indenture trustee
for the Equipment Notes (the “ Indenture Trustee ”).
WITNESSETH:
     WHEREAS, the Issuer and the Indenture Trustee are executing and delivering
this Indenture in order to provide for the issuance by the Issuer of the
Equipment Notes, the terms of which shall be specified in this Indenture; and
     WHEREAS, the obligations of the Issuer under the Equipment Notes issued
pursuant to this Indenture and the other Secured Obligations shall be secured by
the Collateral further granted and described below;
     NOW THEREFORE, in consideration of the mutual agreements herein contained,
and of other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
GRANTING CLAUSES
     The Issuer hereby pledges, transfers, assigns, and otherwise conveys to the
Indenture Trustee for the benefit and security of the Noteholders and other
Secured Parties, and grants to the Indenture Trustee for the benefit and
security of the Noteholders and other Secured Parties a security interest in and
Encumbrance on, all of the Issuer’s assets, whether now existing or hereafter
created or acquired and wherever located, including all right, title and
interest, in, to and under the assets and property described below
(collectively, the “Collateral” ):
          (a) each Issuer Document, in each case, as such agreements may be
amended, amended and restated, supplemented or otherwise modified from time to
time (collectively, the “Assigned Agreements” );
          (b) (i) all Railcars described on Schedule 2 hereto, together with all
other Railcars conveyed to the Issuer from time to time, whether pursuant to the
Asset Transfer Agreement or otherwise, and any and all substitutions and
replacements therefor, (ii) all licenses, manufacturer’s warranties and other
warranties, Supporting Obligations (including in respect of any related Lease),
Payment Intangibles, Accounts, Instruments, Chattel Paper (including the Leases
described on Schedule 3 hereto and any other related Leases of the Railcars and
all related Lease Payments), General Intangibles and all other rights and
obligations related to any such aforementioned Assigned Agreement, Railcars or
Leases, including, without limitation, all rights, powers, privileges, options
and other benefits of the Issuer to receive moneys and other property due and to
become due under or pursuant to such Assigned Agreements, such Railcars or
Leases, including, without limitation, all rights, powers, privileges, options
and other benefits to receive and collect rental payments, income, revenues,
profits and other amounts, payments, tenders or security (including any cash
collateral) from any other party thereto (including, in the case of related
Leases, from the Lessees thereunder), (iii) all rights, powers, privileges,
options and other benefits of the Issuer to receive proceeds of any casualty
insurance, condemnation
 










 




--------------------------------------------------------------------------------




award, indemnity, warranty or guaranty with respect to such Assigned Agreements,
Railcars or Leases, (iv) all claims of the Issuer for damages arising out of or
for breach of or default under any Assigned Agreement or in respect of any
related Lease and (v) the rights, powers, privileges, options and other benefits
of the Issuer to perform under each Assigned Agreement and related Lease, to
compel performance and otherwise exercise all remedies thereunder and to
terminate each Assigned Agreement and related Lease;
          (c) all (i) Railroad Mileage Credits allocable to such Railcars and
any payments in respect of such credits, (ii) tort claims or any other claims of
any kind or nature related to such Railcars and any payments in respect of such
claims, (iii) SUBI Certificates evidencing a SUBI interest in the Trinity Marks
related to such Railcars and (iv) other payments owing by any Person (including
any railroads or similar entities) in respect of or attributable to such
Railcars or the use, loss, damage, casualty, condemnation of such Railcars or
the Marks associated therewith, in each case whether arising by contract,
operation of law, course of dealing, industry practice or otherwise;
          (d) all Indenture Accounts and all Investment Property therein
(including, without limitation, all (i) securities, whether certificated or
uncertificated, (ii) Security Entitlements, (iii) Securities Accounts,
(iv) commodity contracts and (v) commodity accounts) in which the Issuer has
now, or acquires from time to time hereafter, any right, title or interest in
any manner, and the certificates or instruments, if any, representing or
evidencing such investment property, and all dividends, distributions, return of
capital, interest, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such investment property with respect thereto, including, without
limitation, any Permitted Investments purchased with funds on deposit in any
Indenture Accounts, and all income from the investment of funds therein;
          (e) all insurance policies maintained by the Issuer or for its benefit
(including, without limitation, all insurance policies maintained by the Manager
or the Insurance Manager for the benefit of the Issuer) covering all or any
portion of the Collateral, and all payments thereon or with respect thereto; and
          (f) all Proceeds, accessions, profits, products, income benefits,
substitutions and replacements, whether voluntary or involuntary, of and to any
of the property of the Issuer described in the preceding clauses (including,
without limitation, the Issuer’s claims for indemnity thereunder and payments
with respect thereto).
Such Security Interests are made in trust and subject to the terms and
conditions of this Indenture as collateral security for the payment and
performance in full by the Issuer of all Outstanding Obligations and for the
prompt payment in full by the Issuer of the respective amounts due and the
prompt performance in full by the Issuer of all of its other obligations, in
each case, under the Issuer Documents, the Equipment Notes and the Operative
Agreements to which the Issuer is a party (collectively, the “ Secured
Obligations ”), all as provided in this Indenture.
     For avoidance of doubt it is expressly understood and agreed that, to the
extent the UCC is revised subsequent to the date hereof such that the definition
of any of the foregoing terms included in the description of Collateral is
changed, the parties hereto desire that any property
2










 




--------------------------------------------------------------------------------




which is included in such changed definitions which would not otherwise be
included in the foregoing grant on the date hereof be included in such grant
immediately upon the effective date of such revision.
     The Indenture Trustee acknowledges such Security Interests, accepts the
duties created hereby in accordance with the provisions hereof and agrees to
hold and administer all Collateral for the use and benefit of all present and
future Secured Parties.
     The Issuer hereby irrevocably authorizes the Indenture Trustee at any time,
and from time to time, to file, without the signature of the Issuer, in any
filing office in any UCC jurisdiction necessary or desirable to perfect the
Security Interests granted herein, any initial financing statements,
continuation statements and amendments thereto that (i) indicate or describe the
Collateral regardless of whether any particular asset constituting Collateral
falls within the scope of Article 9 of the UCC in the same manner as described
herein or in any other manner as the Indenture Trustee may determine in its sole
discretion is necessary or desirable to ensure the perfection of the Security
Interests granted herein, or (ii) provide any other information required by
Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement, continuation statement or amendment, including whether the
Issuer is an organization, the type of organization and any organization
identification number issued to the Issuer. The Issuer agrees to furnish the
information described in clause (ii) of the preceding sentence to the Indenture
Trustee promptly upon the Indenture Trustee’s request. Nothing in the foregoing
shall be deemed to create an obligation of the Indenture Trustee to file any
financing statement, continuation statements or amendment thereto.
     Priority. The Issuer intends the Security Interests in favor of the
Indenture Trustee to be prior to all other Encumbrances in respect of the
Collateral, and the Issuer has taken and shall take or cause to be taken all
actions necessary to obtain and maintain, in favor of the Indenture Trustee, for
the benefit of the Noteholders and other Secured Parties, a first priority,
perfected security interest in the Collateral, to the extent that perfection can
be achieved by the filing of a UCC-1 financing statement in any UCC jurisdiction
and/or other similar filings with the STB. With respect to Leases related to
Portfolio Railcars where the Lessee thereunder is a Canadian resident, the
Issuer has taken and shall take or cause to be taken all actions necessary or
advisable to obtain and maintain, in favor of the Indenture Trustee, a first
priority, perfected security interest in the related Railcars including, without
limitation, making all such filings, registrations and recordings with the
Registrar General of Canada as are necessary or advisable to obtain and maintain
a first priority, perfected security interest in such Railcars and taking any
actions that may be required by clause (C) of Section 2.2(e) of the Management
Agreement. Notwithstanding the foregoing, the Issuer shall not be required to
make any filings, registrations or recordation in Mexico. The Indenture Trustee
shall have all of the rights, remedies and recourses with respect to the
Collateral afforded a secured party under all applicable law in addition to, and
not in limitation of, the other rights, remedies and recourses granted to the
Indenture Trustee by this Indenture or any law relating to the creation and
perfection of security interests in the Collateral.
3










 
     




--------------------------------------------------------------------------------




Continuance of Security.
          (a) Except as otherwise provided under “Releases” below, the Security
Interests created under this Indenture shall remain in force as continuing
security to the Indenture Trustee, for the benefit of the Noteholders and other
Secured Parties, until the repayment and performance in full of all Secured
Obligations, notwithstanding any intermediate payment or satisfaction of any
part of the Secured Obligations or any settlement of account or any other act,
event or matter whatsoever, and shall secure Secured Obligations, including,
without limitation, the ultimate balance of the moneys and liabilities hereby
secured.
          (b) No assurance, security or payment which may be avoided or adjusted
under the law, including under any enactment relating to bankruptcy or
insolvency and no release, settlement or discharge given or made by the
Indenture Trustee on the faith of any such assurance, security or payment, shall
prejudice or affect the right of the Indenture Trustee to recover the Secured
Obligations from the Issuer (including any moneys which it may be compelled to
pay or refund under the provisions of any applicable insolvency legislation of
any applicable jurisdiction and any costs payable by it pursuant to or otherwise
incurred in connection therewith) or to enforce the Security Interests granted
under this Indenture to the full extent of the Secured Obligations and
accordingly, if any release, settlement or discharge is or has been given
hereunder and there is subsequently any such avoidance or adjustment under the
law, it is expressly acknowledged and agreed that such release, settlement or
discharge shall be void and of no effect whatsoever.
          (c) If the Indenture Trustee shall have grounds in its absolute
discretion acting in good faith for believing that the Issuer may be insolvent
pursuant to the provisions of any applicable insolvency legislation in any
relevant jurisdiction as at the date of any payment made by the Issuer to the
Indenture Trustee ( provided that the Indenture Trustee shall have no duty to
inquire or investigate and shall not be deemed to have knowledge of same absent
written notice received by a responsible officer of the Indenture Trustee), the
Indenture Trustee shall retain the Security Interests contained in or created
pursuant to this Indenture until the expiration of a period of one month plus
such statutory period within which any assurance, security, guarantee or payment
can be avoided or invalidated after the payment and discharge in full of all
Secured Obligations notwithstanding any release, settlement, discharge or
arrangement which may be given or made by the Indenture Trustee on, or as a
consequence of, such payment or discharge of liability, provided that, if at any
time within such period, the Issuer shall commence a voluntary winding-up or
other voluntary case or other proceeding under any bankruptcy, reorganization,
liquidation or insolvency law or statute now or hereafter in effect in any
jurisdiction seeking liquidation, reorganization or other relief with respect to
the Issuer or the Issuer’s debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official of the Issuer or any substantial part of its property or
if the Issuer shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against the Issuer, or making a general assignment for the
benefit of any creditor of the Issuer under any bankruptcy, reorganization,
liquidation or insolvency law or statute now or hereafter in effect in any
jurisdiction, the Indenture Trustee shall continue to retain such Security
Interest for such further period as the Indenture Trustee may reasonably
determine on advice of counsel and such Security Interest
4










 




--------------------------------------------------------------------------------




shall be deemed to have continued to have been held as security for the payment
and discharge to the Indenture Trustee of all Secured Obligations.
     No Transfer of Duties. The Security Interests granted hereby are granted as
security only and shall not (i) transfer or in any way affect or modify, or
relieve the Issuer from, any obligation to perform or satisfy any term,
covenant, condition or agreement to be performed or satisfied by the Issuer
under or in connection with this Indenture or any Issuer Document or any
Collateral or (ii) impose any obligation on any of the Secured Parties or the
Indenture Trustee to perform or observe any such term, covenant, condition or
agreement or impose any liability on any of the Secured Parties or the Indenture
Trustee for any act or omission on the part of the Issuer relative thereto or
for any breach of any representation or warranty on the part of the Issuer
contained therein or made in connection therewith unless otherwise expressly
provided therein.
     Collateral.
          (a) Generally. On the Closing Date, all Instruments, Chattel Paper,
Securities or other documents, including, without limitation, any Chattel Paper
Originals evidencing the initial Leases described on Schedule 3 hereto and SUBI
Certificates, representing or evidencing Collateral shall be delivered to and
held by or on behalf of the Indenture Trustee on behalf of the Secured Parties
pursuant hereto all in form and substance reasonably satisfactory to the
Indenture Trustee. Subject to subsections (c) and (d) under this heading, until
the termination of the Security Interest granted hereby, if the Issuer shall
acquire (by purchase, contribution, substitution, replacement or otherwise) any
additional Collateral evidenced by Instruments or Chattel Paper at any time or
from time to time after the date hereof, the Issuer shall promptly pledge and
deposit the Collateral so evidenced as security for the Secured Obligations with
the Indenture Trustee and deliver same to the custodial possession of the
Indenture Trustee, and the Indenture Trustee shall accept under this Indenture
such delivery.
          (b) Safekeeping. The Indenture Trustee agrees to maintain the
Collateral received by it (including possession of the Chattel Paper Originals)
and all records and documents relating thereto at such address or addresses as
may from time to time be specified by the Indenture Trustee in writing to each
Secured Party and the Issuer. The Indenture Trustee shall keep all Collateral
and related documentation in its possession separate and apart from all other
property that it is holding in its possession and from its own general assets
and shall maintain accurate records pertaining to the Permitted Investments and
Indenture Accounts included in the Collateral in such a manner as shall enable
the Indenture Trustee, the Secured Parties and the Issuer to verify the accuracy
of such record keeping. The Indenture Trustee’s books and records shall at all
times show that to the extent that any Collateral is held by the Indenture
Trustee such Collateral shall be held as agent of and custodian for the Secured
Parties and is not the property of the Indenture Trustee. The Indenture Trustee
will promptly report to each Secured Party and the Issuer any failure on its
part to hold the Collateral as provided in this subsection and will promptly
take appropriate action to remedy any such failure.
          (c) Limitations on Common Schedules and Riders. On and after the date
hereof, the Issuer shall use commercially reasonable efforts to cause all
Portfolio Railcars which are subject to a Lease (or become subject to a Lease
pursuant to the exercise of any replacement, substitution or remarketing rights
of the Issuer under the Operative Agreements) to be identified
5










 




--------------------------------------------------------------------------------




in separate executed Schedules or Riders to the related “master lease agreement”
with the applicable Lessee such that only Portfolio Railcars are identified on
the applicable Schedules or Riders and no railcars are identified thereon which
are owned by any Person other than the Issuer (such other party, a
“Non-Indenture Party” ); provided, however , that to the extent the separateness
of such Schedule or Rider cannot be maintained, (i) in no event shall the
percentage of Portfolio Railcars in the aggregate (measured by Adjusted Value)
contained on Schedules or Riders which also include railcars owned by a
Non-Indenture Party exceed 20% of the Portfolio Railcars in the aggregate
(measured by Adjusted Value) and (ii) in all cases in which Schedules or Riders
contain Portfolio Railcars together with other railcars owned by a Non-Indenture
Party, the applicable Lessee(s) shall have agreed, if requested by the Indenture
Trustee acting at the Direction of the Requisite Majority (which request may
only be made in connection with the exercise of remedies against such Portfolio
Railcars), to re-execute one or more separate Schedules or Riders for such
Portfolio Railcars and other applicable railcars such that the Schedules and
Riders identifying the Portfolio Railcars do not identify any railcars other
than such Portfolio Railcars.
          (d) Custody of Leases. Upon the written request of the Issuer, in the
event that the separateness of Schedules or Riders cannot be maintained as
aforesaid, the parties hereto agree to implement a custodial arrangement with
respect to Leases related to Portfolio Railcars whereby Wilmington Trust
Company, as custodian (or any other financial institution or trust company
reasonably satisfactory to the parties hereto) will maintain custody of the
original of such Leases (including all such non-separate Schedules and Riders)
for the benefit of the Secured Parties and any Non-Indenture Party with an
interest therein, as their interests may appear. Such custodial arrangement will
be evidenced by a custodial agreement to contain terms and conditions reasonably
satisfactory to the Issuer and the Indenture Trustee.
          (e) Notifications. The Indenture Trustee at the expense of the Issuer
shall promptly forward to the Issuer and the Manager a copy of each notice,
request, report, or other document relating to any Issuer Document included in
the Collateral that is received by a Responsible Officer of the Indenture
Trustee from any Person other than the Issuer or the Manager on and after the
Closing Date.
     Releases. If at any time all or any part of the Collateral is to be sold,
transferred, assigned or otherwise disposed of by the Issuer or the Indenture
Trustee or any Person on its or their behalf (but in any such case only as
required or permitted by the Operative Agreements), the Indenture Trustee upon
receipt of written notice from the Issuer, which notice shall be delivered at
least five (5) Business Days prior to such sale, transfer, assignment or
disposal, on or prior to the date of such sale, transfer, assignment or disposal
(but not to be effective until the date of such sale, transfer, assignment or
disposal) (or, in the case of a Lessee’s exercise of a purchase option, on,
immediately prior to or after the date of such purchase, as may be requested by
the Issuer), at the expense of the Issuer, execute such instruments of release
prepared by the Issuer, in recordable form, if necessary, in favor of the Issuer
or any other Person as the Issuer may reasonably request, deliver the relevant
part of the Collateral in its possession to the Issuer, otherwise release the
Security Interest evidenced by this Indenture on such Collateral and release and
deliver such Collateral to the Issuer and issue confirmation, to the relevant
purchaser, transferee, assignee, insurer, and such other Persons as the Issuer
may direct, upon being requested to do so by the Issuer, that the relevant
Collateral is no longer subject to the Security
6










 




--------------------------------------------------------------------------------




Interests. Any such release to the Issuer shall be deemed to release or reassign
as appropriate in respect of the Collateral such grants and assignments arising
hereunder.
     At the request of the Issuer, upon the payment in full of all Secured
Obligations, including, without limitation, the payment in full in cash of all
unpaid principal of and accrued interest on the Equipment Notes, the Indenture
Trustee shall release the Security Interests in the Portfolio and the other
Collateral hereunder. In connection therewith, the Indenture Trustee agrees, at
the expense of the Issuer and without the necessity of any consent from any
Secured Party, to execute such instruments of release, in recordable form if
necessary, in favor of the Issuer as the Issuer may reasonably request in
respect of the release of such Portfolio from the Security Interests, and to
otherwise release the security interests evidenced by this Indenture in and with
respect to such Collateral to the Issuer and to issue confirmation to such
Persons as the Issuer may direct, upon being requested to do so by the Issuer,
that such Collateral is no longer subject to the Security Interests.
     No release of any Collateral shall be effected by any Optional Redemption
by the Issuer of the Equipment Notes in part and not in whole.
     Exercise of the Issuer’s Rights Concerning the Management Agreement. The
Issuer hereby agrees that, whether or not an Event of Default has occurred and
is continuing, so long as this Indenture has not been terminated and the
Security Interests on the Collateral released, the Indenture Trustee (acting at
the Direction of the Requisite Majority) shall have the exclusive right to
exercise and enforce all of the rights of the Issuer set forth in Sections 8.2,
8.3, 8.5 (other than the right to propose the list of replacement managers
pursuant to Section 8.5(b)) and 8.6 of the Management Agreement (including,
without limitation, the rights to deliver all notices, declare a Manager
Termination Event, terminate the Management Agreement, elect to replace the
Manager and/or elect to appoint a Successor Manager and select any replacement
Manager, and the right to increase the Management Fee and/or add an incentive
fee payable to any such Successor Manager); provided that so long as no Event of
Default has occurred and is continuing, the Issuer shall retain the
non-exclusive right to approve the list of proposed replacement Managers (such
approval not to be unreasonably withheld or delayed) and to deliver notices
under Section 8.2 of the Management Agreement and declare a Manager Termination
Event thereunder. In furtherance of the foregoing, the Issuer hereby irrevocably
appoints the Indenture Trustee as its attorney-in-fact to exercise all rights
described in this Granting Clause provision in its place and stead.
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions.
     For purposes of this Indenture, the terms set forth on Annex A hereto shall
have the meanings indicated on such Annex A.
7










 




--------------------------------------------------------------------------------




     Section 1.02 Rules of Construction.
     Unless the context otherwise requires:
          (a) A term has the meaning assigned to it and an accounting term not
otherwise defined has the meaning assigned to it in accordance with U.S. GAAP.
          (b) The terms “herein”, “hereof” and other words of similar import
refer to this Indenture as a whole and not to any particular Article, Section or
other subdivision.
          (c) Unless otherwise indicated in context, all references to Articles,
Sections, Appendices, Exhibits or Annexes refer to an Article or Section of, or
an Appendix, Exhibit or Annex to, this Indenture.
          (d) Words of the masculine, feminine or neuter gender shall mean and
include the correlative words of other genders, and words in the singular shall
include the plural, and vice versa.
          (e) The terms “include”, “including” and similar terms shall be
construed as if followed by the phrase “without limitation”.
          (f) References in this Indenture to an agreement or other document
(including this Indenture) mean the agreement or other document and all
schedules, exhibits, annexes and other materials that are part of such agreement
and include references to such agreement or document as amended, supplemented,
restated or otherwise modified in accordance with its terms and the provisions
of this Indenture, and the provisions of this Indenture apply to successive
events and transactions.
          (g) References in this Indenture to any statute or other legislative
provision shall include any statutory or legislative modification or
re-enactment thereof, or any substitution therefor.
          (h) References in this Indenture to the Equipment Notes include the
terms and conditions applicable to the Equipment Notes; and any reference to any
amount of money due or payable by reference to the Equipment Notes shall include
any sum covenanted to be paid by the Issuer under this Indenture in respect of
the Equipment Notes.
          (i) References in this Indenture to any action, remedy or method of
judicial proceeding for the enforcement of the rights of creditors or of
security shall be deemed to include, in respect of any jurisdiction other than
the State of New York, references to such action, remedy or method of judicial
proceeding for the enforcement of the rights of creditors or of security
available or appropriate in such jurisdiction as shall most nearly approximate
such action, remedy or method of judicial proceeding described or referred to in
this Indenture.
          (j) Where any payment is to be made, funds applied or any calculation
is to be made hereunder on a day which is not a Business Day, unless any
Operative Agreement otherwise provides, such payment shall be made, funds
applied and calculation made on the next succeeding Business Day, and payments
shall be adjusted accordingly.
8










 




--------------------------------------------------------------------------------




          (k) For purposes of determining the balance of amounts credited to
and/or deposited in an Indenture Account, the “value” of Permitted Investments
deposited in and/or credited to an Indenture Account shall be the lower of the
acquisition cost thereof and the then fair market value thereof and the “value”
of Dollars and cash equivalents of Dollars (other than cash equivalents of
Dollars included in the definition of Permitted Investments) shall be the face
value thereof.
     Section 1.03 Compliance Certificates and Opinions.
     Upon any application or request by the Issuer to the Indenture Trustee to
take any action under any provision of this Indenture, the Issuer shall furnish
to the Indenture Trustee an Officer’s Certificate stating that, in the opinion
of the signers thereof, all conditions precedent, if any, provided for in this
Indenture relating to the proposed action have been complied with, and, if
requested by the Indenture Trustee, an Opinion of Counsel stating that, in the
opinion of such counsel, all such conditions precedent, if any, have been
complied with, except that in the case of any such application or request as to
which the furnishing of such documents is specifically required by any provision
of this Indenture relating to such particular application or request, no
additional certificate or opinion need be furnished.
     Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture or any indenture supplemental hereto
shall include:
          (a) a statement that each individual signing such certificate or
opinion has read such covenant or condition and the definitions in this
Indenture relating thereto;
          (b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
          (c) a statement that, in the opinion of each such individual, he has
made such examination or investigation as is necessary to enable him to express
an informed opinion as to whether or not such covenant or condition has been
complied with; and
          (d) a statement as to whether, in the opinion of each such individual,
such condition or covenant has been complied with.
     Section 1.04 Acts of Noteholders.
          (a) Any direction, consent, waiver or other action provided by this
Indenture in respect of the Equipment Notes or the Collateral to be given or
taken by the Indenture Trustee at the Direction of Noteholders or any Requisite
Majority thereof may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Noteholders (or Noteholders
evidencing a Requisite Majority, as applicable) in person or by an agent or
proxy duly appointed in writing; and, except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
are delivered to the Indenture Trustee, to each Rating Agency where it is hereby
expressly required pursuant to this Indenture and to the Issuer. Such instrument
or instruments (and the action embodied therein and evidenced thereby) are
herein sometimes referred to as the “ Act ” of the Noteholders or Requisite
Majority thereof
9










 




--------------------------------------------------------------------------------




signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose under this Indenture and conclusive in favor of the Indenture Trustee or
the Issuer, if made in the manner provided in this Section.
          (b) The fact and date of the execution by any Person of any such
instrument or writing may be proved by the certificate of any notary public or
other officer of any jurisdiction authorized to take acknowledgments of deeds or
administer oaths that the Person executing such instrument acknowledged to him
the execution thereof, or by an affidavit of a witness to such execution sworn
to before any such notary or such other officer and where such execution is by
an officer of a corporation or association, trustee of a trust or member of a
partnership, on behalf of such corporation, association, trust or partnership,
such certificate or affidavit shall also constitute sufficient proof of his
authority. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other reasonable manner that the Indenture Trustee deems sufficient.
          (c) In determining whether Noteholders or any Requisite Majority
thereof shall have given any direction, consent, request, demand, authorization,
notice, waiver or other Act (a “ Direction ”) under this Indenture (including
without limitation any consent pursuant to Sections 4.04 or 9.02(a) hereof),
Equipment Notes legally or beneficially owned by any Issuer Group Member shall
be disregarded and deemed not to be Outstanding for purposes of any such
determination. In determining whether the Indenture Trustee shall be protected
in relying upon any such Direction, only Equipment Notes that a Responsible
Officer of the Indenture Trustee actually knows to be so owned shall be so
disregarded. Notwithstanding the foregoing, if any such Persons legally or
beneficially own 100% of the Equipment Notes then Outstanding then such
Equipment Notes shall not be so disregarded as aforesaid.
          (d) The Issuer may at its option, by delivery of Officers’
Certificates to the Indenture Trustee, set a record date other than the Record
Date to determine the Noteholders in respect of the Equipment Notes entitled to
give any Direction in respect of such Equipment Notes. Such record date shall be
the record date specified in such Officer’s Certificate which shall be a date
not more than 30 days prior to the first solicitation of Noteholders in
connection therewith. If such a record date is fixed, such Direction may be
given before or after such record date, but only the Noteholders of record of
the Equipment Notes at the close of business on such record date shall be deemed
to be Noteholders for the purposes of determining whether Noteholders of the
requisite proportion of Outstanding Equipment Notes have authorized or agreed or
consented to such Direction, and for that purpose the Outstanding Equipment
Notes shall be computed as of such record date; provided that no such Direction
by the Noteholders on such record date shall be deemed effective unless it shall
become effective pursuant to the provisions of this Indenture not later than one
year after the record date.
          (e) Any Direction or other action by a Noteholder or a Requisite
Majority thereof shall bind the Holder of every Equipment Note issued upon the
transfer thereof or in exchange therefor or in lieu thereof, whether or not
notation of such action is made upon such Equipment Note.
10










 




--------------------------------------------------------------------------------




ARTICLE II
THE EQUIPMENT NOTES
     Section 2.01 Authorization, Issuance and Authentication of the Equipment
Notes; Amount of Outstanding Principal Balance; Terms; Form; Execution and
Delivery.
          (a) There is hereby created a series of Equipment Notes designated as
set forth in the definition of the term Equipment Notes herein. The aggregate
principal balance of the Equipment Notes as of their date of issuance on the
Closing Date is $238,262,640.
          (b) The Equipment Notes to be issued on the Closing Date shall be
executed by the Issuer and delivered to the Indenture Trustee for authentication
and the Indenture Trustee shall authenticate and deliver the Equipment Notes
upon the Issuer’s request and direction set forth in an Officer’s Certificate of
the Issuer signed by one of its authorized signatories, without further action
on the part of the Issuer. Any such authentication may be made on separate
counterparts and by facsimile.
          (c) There shall be issued, delivered and authenticated on the Closing
Date to each of the Noteholders identified on such Equipment Notes, Equipment
Notes in the principal amounts and maturities and bearing the interest rates set
forth thereon (or incorporated by reference therein from this Indenture), in
each case in registered form and substantially in the form set forth on
Exhibit A, with such appropriate insertions, omissions, substitutions and other
variations as are required or permitted by this Indenture, and may have such
letters, numbers or other marks of identification and such legends or
endorsements printed, lithographed, typewritten or engraved thereon, as may be
required to comply with the rules of any securities exchange on which such
Equipment Notes may be listed or to conform to any usage in respect thereof, or
as may, consistently herewith, be prescribed by the Indenture Trustee executing
such Equipment Notes, such determination by said Indenture Trustee to be
evidenced by its authentication of such Equipment Notes. Definitive Notes shall
be printed, lithographed, typewritten or engraved or produced by any combination
of these methods or may be produced in any other manner permitted by the rules
of any securities exchange on which the Equipment Notes may be listed, all as
determined by the Indenture Trustee authenticating such Equipment Notes, as
evidenced by such authentication.
          (i) Equipment Notes sold in reliance on Rule 144A shall be represented
by a single permanent 144A Book-Entry Note which will be deposited with DTC or
its custodian, the Indenture Trustee or an agent of the Indenture Trustee and
registered in the name of Cede as nominee of DTC.
          (ii) Equipment Notes offered and sold outside of the United States in
reliance on Regulation S shall be represented by a Regulation S Temporary
Book-Entry Note, which will be deposited with the Indenture Trustee or an agent
of the Indenture Trustee as custodian for and registered in the name of Cede, as
nominee of DTC. Beneficial interests in each Regulation S Temporary Book-Entry
Note may be held only through Euroclear or Clearstream; provided, however, that
such interests may be
11










 




--------------------------------------------------------------------------------




exchanged for interests in a 144A Book-Entry Note or a Definitive Note in
accordance with the certification requirements described in Section 2.07 hereof.
          (iii) A beneficial owner of an interest in a Regulation S Temporary
Book-Entry Note may receive payments in respect of such Regulation S Temporary
Book-Entry Notes only after delivery to Euroclear or Clearstream, as the case
may be, of a written certification substantially in the form set forth in
Exhibit B-1 to this Indenture, and upon delivery by Euroclear or Clearstream, as
the case may be, to the Indenture Trustee and Note Registrar of a certification
or certifications substantially in the form set forth in Exhibit B-2 to this
Indenture. The delivery by a beneficial owner of the certification referred to
above shall constitute its irrevocable instruction to Euroclear or Clearstream,
as the case may be, to arrange for the exchange of the beneficial owner’s
interest in the Regulation S Temporary Book-Entry Note for a beneficial interest
in the Unrestricted Book-Entry Note after the Exchange Date in accordance with
the paragraph below.
          (iv) Not earlier than the Exchange Date, interests in each
Regulation S Temporary Book-Entry Note will be exchangeable for interests in the
related permanent global note (an “ Unrestricted Book-Entry Note ”). Each
Unrestricted Book-Entry Note will be deposited with the Indenture Trustee and
registered in the name of Cede as nominee of DTC. After (1) the Exchange Date
and (2) receipt by the Indenture Trustee and Note Registrar of written
instructions from Euroclear or Clearstream, as the case may be, directing the
Indenture Trustee and Note Registrar to credit or cause to be credited to either
Euroclear’s or Clearstream’s, as the case may be, depositary account a
beneficial interest in the Unrestricted Book-Entry Note in a principal amount
not greater than that of the beneficial interest in the Regulation S Temporary
Book-Entry Note, the Indenture Trustee and Note Registrar shall instruct DTC to
reduce the principal amount of the Regulation S Temporary Book-Entry Note and
increase the principal amount of the Unrestricted Book-Entry Note, in each case
by the principal amount of the beneficial interest in the Regulation S Temporary
Book-Entry Note to be so transferred, and to credit or cause to be credited to
the account of a Direct Participant a beneficial interest in the Unrestricted
Book-Entry Note having a principal amount equal to the reduction in the
principal amount of such Regulation S Temporary Book-Entry Note.
          (v) Upon the exchange of the entire principal amount of the
Regulation S Temporary Book-Entry Note for beneficial interests in the
Unrestricted Book-Entry Note, the Indenture Trustee shall cancel the
Regulation S Temporary Book-Entry Note in accordance with the Indenture
Trustee’s policies in effect from time to time.
          (vi) No interest in the Regulation S Book-Entry Notes may be held by
or transferred to a United States Person except for exchanges for a beneficial
interest in a 144A Book-Entry Note or a Definitive Note as described below.
          (d) The Equipment Notes shall be executed on behalf of the Issuer by
the manual or facsimile signature of an Authorized Representative of the Issuer.
12










 




--------------------------------------------------------------------------------




     (e) Each Equipment Note bearing the manual or facsimile signatures of any
individual who was at the time such Equipment Note was executed an Authorized
Representative of the Issuer shall bind the Issuer, notwithstanding that any
such individual has ceased to hold such office prior to the authentication and
delivery of such Equipment Notes or any payment thereon.
     (f) No Equipment Note shall be entitled to any benefit under this Indenture
or be valid or obligatory for any purpose, unless it shall have been executed on
behalf of the Issuer as provided in clause (c) and (e) above and authenticated
by or on behalf of the Indenture Trustee as provided in clause (c) above. Such
signatures shall be conclusive evidence that such Equipment Note has been duly
executed and authenticated under this Indenture. Each Equipment Note shall be
dated the date of its authentication.
     Section 2.02 Restrictive Legends.
     Except as specified in Section 2.11(g) hereof, each 144A Book-Entry Note,
each Regulation S Temporary Book-Entry Note, each Unrestricted Book-Entry Note
and each Definitive Note (and all Equipment Notes issued in exchange therefor or
upon registration of transfer or substitution thereof) shall bear the following
legend on the face thereof:
     THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES OR “BLUE SKY” LAWS. THE
HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES FOR THE BENEFIT OF TRINITY RAIL
LEASING VII, LLC (THE “ISSUER”) THAT THIS NOTE IS BEING ACQUIRED FOR ITS OWN
ACCOUNT AND NOT WITH A VIEW TO DISTRIBUTION AND MAY BE RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY (1) TO THE ISSUER (UPON REDEMPTION THEREOF OR
OTHERWISE), (2) TO A PERSON WHOM THE TRANSFEROR REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (3) OUTSIDE THE UNITED
STATES TO A PERSON WHO IS NOT A U.S. PERSON (AS SUCH TERM IS DEFINED IN
REGULATION S OF THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE WITH
REGULATION S OF THE SECURITIES ACT OR (4) IN A TRANSACTION COMPLYING WITH OR
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (SUBJECT IN THE
CASE OF THIS CLAUSE (4) TO RECEIPT OF AN OPINION OF COUNSEL AND SUCH
CERTIFICATES AND OTHER DOCUMENTS AS THE TRUSTEE MAY REQUIRE UNDER THE
INDENTURE), IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF
ANY STATE OF THE UNITED STATES OR ANY OTHER JURISDICTION. THE HOLDER WILL, AND
EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER FROM IT OF THE
RESALE RESTRICTIONS SET FORTH ABOVE.
     BY ITS PURCHASE OF ANY NOTE, THE PURCHASER THEREOF WILL BE DEEMED TO HAVE
REPRESENTED AND WARRANTED EITHER THAT (A) IT IS NOT AN EMPLOYEE BENEFIT PLAN (AS
DEFINED IN SECTION 3(3) OF
13










 




--------------------------------------------------------------------------------




THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”))
WHETHER OR NOT SUBJECT TO THE PROVISIONS OF TITLE I OF ERISA, A PLAN AS COVERED
BY SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) OR
AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF AN EMPLOYEE
BENEFIT PLAN’S OR OTHER PLAN’S INVESTMENT IN SUCH ENTITY, OR (B) ITS PURCHASE
AND HOLDING OF SUCH NOTE WILL NOT RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION
UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE (OR, IN THE CASE OF A
GOVERNMENTAL, NON-U.S. OR CHURCH PLAN, ANY SUBSTANTIALLY SIMILAR FEDERAL, STATE,
LOCAL OR OTHER LAW).
Each Book-Entry Note shall also bear the following legend on the face thereof:
     THIS NOTE IS A GLOBAL BOOK-ENTRY NOTE WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A
NOMINEE THEREOF. THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A NOTE
REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN PART MAY BE REGISTERED,
IN THE NAME OF ANY PERSON OTHER THAN SUCH DEPOSITARY OR A NOMINEE THEREOF,
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.
     UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.
     Section 2.03 Note Registrar and Paying Agent.
          (a) With respect to the Equipment Notes, there shall at all times be
maintained an office or agency in the location set forth in Section 13.04 hereof
where Equipment Notes may be presented or surrendered for registration of
transfer or for exchange (each, a “ Note Registrar ”), and for payment thereof
(each, a “ Paying Agent ”) and where notices to or demands upon the Issuer in
respect of such Equipment Notes may be served. For so long as the Equipment
Notes are listed on any stock exchange, the Issuer shall appoint and maintain a
Paying Agent and a Note Registrar in the jurisdiction in which such stock
exchange is located. The Issuer shall cause each Note Registrar to keep a
register of the Equipment Notes for which it is acting as Note Registrar and of
their transfer and exchange (the “ Register ”). Written notice of
14










 




--------------------------------------------------------------------------------




the location of each such other office or agency and of any change of location
thereof shall be given by the Indenture Trustee to the Issuer and the Holders of
the Equipment Notes. In the event that no such office or agency shall be
maintained or no such notice of location or of change of location shall be
given, presentations and demands may be made and notices may be served at the
Corporate Trust Office of the Indenture Trustee. Notwithstanding anything to the
contrary in this Indenture, the entries in the Register shall be conclusive, in
the absence of manifest error, and the Issuer, the Indenture Trustee, and
Noteholder shall treat each Person in whose name an Equipment Note is registered
as the beneficial owner thereof for all purposes of this Indenture. No transfer
of an Equipment Note shall be effective unless such transfer has been recorded
in the Register as provided in this Section.
          (b) Each Authorized Agent in the location set forth in Section 13.04
shall be a bank or trust company, shall be a corporation organized and doing
business under the laws of the United States or any state or territory thereof
or of the District of Columbia, with a combined capital and surplus of at least
$75,000,000 (or having a combined capital and surplus in excess of $5,000,000
and the obligations of which, whether now in existence or hereafter incurred,
are fully and unconditionally guaranteed by a corporation organized and doing
business under the laws of the United States, any state or territory thereof or
of the District of Columbia and having a combined capital and surplus of at
least $75,000,000) and shall be authorized under the laws of the United States
or any state or territory thereof to exercise corporate trust powers, subject to
supervision by Federal or state authorities (such requirements, the “
Eligibility Requirements ”). The Indenture Trustee shall initially be a Paying
Agent and Note Registrar hereunder with respect to the Equipment Notes. Each
Note Registrar other than the Indenture Trustee shall furnish to the Indenture
Trustee, at stated intervals of not more than six months, and at such other
times as the Indenture Trustee may request in writing, a copy of the Register
maintained by such Note Registrar.
          (c) Any corporation into which any Authorized Agent may be merged or
converted or with which it may be consolidated, or any corporation resulting
from any merger, consolidation or conversion to which any Authorized Agent shall
be a party, or any corporation succeeding to the corporate trust business of any
Authorized Agent, shall be the successor of such Authorized Agent hereunder, if
such successor corporation is otherwise eligible under this Section, without the
execution or filing of any paper or any further act on the part of the parties
hereto or such Authorized Agent or such successor corporation.
          (d) Any Authorized Agent may at any time resign by giving written
notice of resignation to the Indenture Trustee and the Issuer. The Issuer may,
and at the request of the Indenture Trustee shall, at any time terminate the
agency of any Authorized Agent by giving written notice of termination to such
Authorized Agent and to the Indenture Trustee. Upon the resignation or
termination of an Authorized Agent or if at any time any such Authorized Agent
shall cease to be eligible under this Section (when, in either case, no other
Authorized Agent performing the functions of such Authorized Agent shall have
been appointed by the Indenture Trustee), the Issuer shall promptly appoint one
or more qualified successor Authorized Agents to perform the functions of the
Authorized Agent that has resigned or whose agency has been terminated or who
shall have ceased to be eligible under this Section. The Issuer shall give
written notice of any such appointment made by it to the Indenture Trustee; and
in each case the
15










 




--------------------------------------------------------------------------------




Indenture Trustee shall mail notice of such appointment to all Holders of the
Equipment Notes as their names and addresses appear on the Register for the
Equipment Notes.
          (e) The Issuer agrees to pay, or cause to be paid, from time to time
reasonable compensation to each Authorized Agent for its services and to
reimburse it for its reasonable expenses to be agreed to pursuant to separate
agreements with each such Authorized Agent.
     Section 2.04 Paying Agent to Hold Money in Trust.
     The Indenture Trustee shall require each Paying Agent other than the
Indenture Trustee to agree in writing that all moneys deposited with any Paying
Agent for the purpose of any payment on the Equipment Notes shall be deposited
and held in trust for the benefit of the Holders entitled to such payment,
subject to the provisions of this Section. Moneys so deposited and held in trust
shall constitute a separate trust fund for the benefit of the Holders with
respect to which such money was deposited.
     The Indenture Trustee may at any time, for the purpose of obtaining the
satisfaction and discharge of this Indenture or for any other purpose, direct
any Paying Agent to pay to the Indenture Trustee all sums held in trust by such
Paying Agent; and, upon such payment by any Paying Agent to the Indenture
Trustee, such Paying Agent shall be released from all further liability with
respect to such moneys.
     Section 2.05 Method of Payment.
          (a) On each Payment Date, the Indenture Trustee shall, or shall
instruct a Paying Agent to, pay to the Noteholders of the Equipment Notes all
interest, principal and premium, if any, on the Equipment Notes required to be
paid on such Payment Date, in each case to the extent of the Available
Collections Amount and pursuant to the Flow of Funds; provided , that in the
event and to the extent receipt of any payment is not confirmed by the Indenture
Trustee or such Paying Agent by noon (New York City time) on such Payment Date
or any Business Day thereafter, distribution thereof shall be made on the
Business Day following the Business Day such payment is received; and provided
further , that payment on a Regulation S Temporary Book-Entry Note shall be made
to the Holder thereof only in conformity with Section 2.05(c) hereof. Each such
payment on any Payment Date other than the final payment with respect to the
Equipment Notes shall be made by the Indenture Trustee or Paying Agent to the
Noteholders as of the Record Date for such Payment Date. The final payment with
respect to any Equipment Note, however, shall be made only upon presentation and
surrender of such Equipment Note by the Noteholder or its agent at the Corporate
Trust Office or agency of the Indenture Trustee or Paying Agent specified in the
notice given by the Indenture Trustee or Paying Agent with respect to such final
payment.
          (b) At such time, if any, as the Equipment Notes are issued in the
form of Definitive Notes, payments on a Payment Date shall be made by check
mailed to each Noteholder of a Definitive Note on the applicable Record Date at
its address appearing on the Register maintained with respect to the Equipment
Notes. Alternatively, upon application in writing to the Indenture Trustee, not
later than the applicable Record Date, by a Noteholder of one or more Definitive
Notes having an aggregate original principal amount of not less than
16










 




--------------------------------------------------------------------------------




$1,000,000, any such payments shall be made by wire transfer to an account
designated by such Noteholder at a financial institution in New York, New York;
provided that the final payment for the Equipment Notes shall be made only upon
presentation and surrender of the Definitive Notes by the Noteholder or its
agent at the Corporate Trust Office or agency of the Indenture Trustee or Paying
Agent specified in the notice of such final payment given by the Indenture
Trustee or Paying Agent. The Indenture Trustee or Paying Agent shall mail such
notice of the final payment of the Equipment Notes to each of the Noteholders,
specifying the date and amount of such final payment.
          (c) The beneficial owner of a Regulation S Temporary Book-Entry Note
may arrange to receive interest, principal and premium payments through
Euroclear or Clearstream on such Regulation S Temporary Book-Entry Note only
after delivery by such beneficial owner to Euroclear or Clearstream, as the case
may be, of a written certification substantially in the form of Exhibit B-3
hereto, and upon delivery of Euroclear or Clearstream, as the case may be, to
the Paying Agent of a certification or certifications substantially in the form
of Exhibit B-4 hereto. No interest, principal or premium shall be paid to any
beneficial owner and no interest, principal or premium shall be paid to
Euroclear or Clearstream on such beneficial owner’s interest in a Regulation S
Temporary Book-Entry Note unless Euroclear or Clearstream, as the case may be,
has provided such a certification to the Paying Agent with respect to such
interest, principal and/or premium.
     Section 2.06 Minimum Denomination.
     Each Equipment Note shall be issued in minimum denominations of $100,000
and integral multiples of $1,000 in excess thereof; provided that,
notwithstanding anything to the contrary herein, one Equipment Note may be
issued with such excess in integral multiples of $10.
     Section 2.07 Exchange Option.
     If the holder (other than the Purchaser) of a beneficial interest in an
Unrestricted Book-Entry Note deposited with DTC wishes at any time to exchange
its interest in the Unrestricted Book-Entry Note, or to transfer its interest in
the Unrestricted Book-Entry Note to a Person who wishes to take delivery thereof
in the form of an interest in the 144A Book-Entry Note, the holder may, subject
to the rules and procedures of Euroclear or Clearstream and DTC, as the case may
be, give directions for the Indenture Trustee and Note Registrar to exchange or
cause the exchange or transfer or cause the transfer of the interest for an
equivalent beneficial interest in the 144A Book-Entry Note. Upon receipt by the
Indenture Trustee and Note Registrar of (a) instructions from Euroclear or
Clearstream (based on instructions from depositaries for Euroclear and
Clearstream) or from a DTC Participant, as applicable, or DTC, as the case may
be, directing the Indenture Trustee and Note Registrar to credit or cause to be
credited a beneficial interest in the 144A Book-Entry Note equal to the
beneficial interest in the Unrestricted Book-Entry Note to be exchanged or
transferred (such instructions to contain information regarding the DTC
Participant account to be credited with the increase, and, with respect to an
exchange or transfer of an interest in the Unrestricted Book-Entry Note,
information regarding the DTC Participant account to be debited with the
decrease), and (b) a certificate in the form of Exhibit B-8, given by the
Noteholder (and the proposed transferee, if applicable), the Indenture Trustee
and Note
17










 




--------------------------------------------------------------------------------




Registrar shall instruct DTC to reduce the Unrestricted Book-Entry Note by the
aggregate principal amount of the beneficial interest in the Unrestricted
Book-Entry Note to be exchanged or transferred, and the Indenture Trustee shall
instruct DTC, concurrently with the reduction, to increase the principal amount
of the 144A Book-Entry Note by the aggregate principal amount of the beneficial
interest in the Unrestricted Book-Entry Note to be so exchanged or transferred,
and to credit or cause to be credited to the account of the Person specified in
the instructions a beneficial interest in the 144A Book-Entry Note equal to the
reduction in the principal amount of the Unrestricted Book-Entry Note.
     If a holder (other than the Purchaser) of a beneficial interest in the 144A
Book-Entry Note wishes at any time to exchange its interest in the 144A
Book-Entry Note for an interest in a Regulation S Book-Entry Note, or to
transfer its interest in the 144A Book-Entry Note to a Person who wishes to take
delivery thereof in the form of an interest in the Regulation S Book-Entry Note,
the holder may, subject to the rules and procedures of DTC, give directions for
the Indenture Trustee and Note Registrar to exchange or cause the exchange or
transfer or cause the transfer of the interest for an equivalent beneficial
interest in the Regulation S Book-Entry Note. Upon receipt by the Indenture
Trustee and Note Registrar of (a) instructions given in accordance with DTC’s
procedures from a DTC Participant directing the Indenture Trustee and Note
Registrar to credit or cause to be credited a beneficial interest in the
Regulation S Book-Entry Note in an amount equal to the beneficial interest in
the 144A Book-Entry Note to be exchanged or transferred, (b) a written order
given in accordance with DTC’s procedures containing information regarding the
account of the depositaries for Euroclear or Clearstream or another Clearing
Agency Participant, as the case may be, to be credited with the increase and the
name of the account and (c) certificates in the form of Exhibits B-5 and B-7
hereto, respectively, given by the Noteholder and the proposed transferee of the
interest, the Indenture Trustee and Note Registrar shall instruct DTC to reduce
the 144A Book-Entry Note by the aggregate principal amount of the beneficial
interest in the 144A Book-Entry Note to be so exchanged or transferred and the
Indenture Trustee and Note Registrar shall instruct DTC, concurrently with the
reduction, to increase the principal amount of the Regulation S Book-Entry Note
by the aggregate principal amount of the beneficial interest in the 144A
Book-Entry Note to be so exchanged or transferred, and to credit or cause to be
credited to the account of the Person specified in the instructions a beneficial
interest in the Regulation S Book-Entry Note equal to the reduction in the
principal amount of the 144A Book-Entry Note.
     Notwithstanding anything to the contrary herein, the Purchaser may exchange
beneficial interests in the Regulation S Temporary Book-Entry Note held by it
for interests in the 144A Book-Entry Note only after delivery by the Purchaser
of instructions to DTC for the exchange, substantially in the form of
Exhibit B-6 hereto. Upon receipt of the instructions provided in the preceding
sentence, the Indenture Trustee and Note Registrar shall instruct DTC to reduce
the principal amount of the Regulation S Temporary Book-Entry Note to be so
transferred and shall instruct DTC to increase the principal amount of the 144A
Book-Entry Note and credit or cause to be credited to the account of the
placement agent a beneficial interest in the 144A Book-Entry Note having a
principal amount equal to the amount by which the principal amount of the
Regulation S Temporary Book-Entry Note was reduced upon the transfer pursuant to
the instructions provided in the first sentence of this paragraph.
18










 




--------------------------------------------------------------------------------




     If a Book-Entry Note is exchanged for a Definitive Note, such Equipment
Notes may be exchanged or transferred for one another only in accordance with
such procedures as are substantially consistent with the provisions of the three
immediately preceding paragraphs (including the certification requirements
intended to ensure that the exchanges or transfers comply with Rule 144 or
Regulation S, as the case may be) and as may be from time to time adopted by the
Indenture Trustee.
     Section 2.08 Mutilated, Destroyed, Lost or Stolen Equipment Notes.
     If any Equipment Note shall become mutilated, destroyed, lost or stolen,
the Issuer shall issue, upon the written request of the Holder thereof and
presentation of the Equipment Note or satisfactory evidence of destruction, loss
or theft thereof to the Indenture Trustee or Note Registrar, and the Indenture
Trustee shall authenticate and the Indenture Trustee or Note Registrar shall
deliver in exchange therefor or in replacement thereof, a new Equipment Note,
payable to such Holder in the same principal amount, of the same maturity, with
the same payment schedule, bearing the same interest rate and dated the date of
its authentication. If the Equipment Note being replaced has become mutilated,
such Equipment Note shall be surrendered to the Indenture Trustee or a Note
Registrar and forwarded to the Issuer by the Indenture Trustee or such Note
Registrar. If the Equipment Note being replaced has been destroyed, lost or
stolen, the Holder thereof shall furnish to the Issuer, the Indenture Trustee or
a Note Registrar (i) such security or indemnity as may be required by them to
save the Issuer, the Indenture Trustee and such Note Registrar harmless and
(ii) evidence satisfactory to the Issuer, the Indenture Trustee and such Note
Registrar of the destruction, loss or theft of such Equipment Note and of the
ownership thereof. The Noteholder will be required to pay any tax or other
governmental charge imposed in connection with such exchange or replacement and
any other expenses (including the fees and expenses of the Indenture Trustee and
any Note Registrar) connected therewith.
     Section 2.09 Payments of Transfer Taxes.
     Upon the transfer of any Equipment Note or Equipment Notes pursuant to
Section 2.07 hereof, the Issuer or the Indenture Trustee may require from the
party requesting such new Equipment Note or Equipment Notes payment of a sum to
reimburse the Issuer or the Indenture Trustee for, or to provide funds for the
payment of, any transfer tax or similar governmental charge payable in
connection therewith.
     Section 2.10 Book-Entry Registration.
          (a) Upon the issuance of any Book-Entry Notes, DTC or its custodian
will credit, on its book-entry registration and transfer system, the respective
principal amounts of the individual beneficial interests represented by such
Book-Entry Notes to the accounts of a Direct Participant. Ownership of
beneficial interests in a Book-Entry Note will be limited to DTC Participants or
Persons who hold interests through DTC Participants. Ownership of beneficial
interests in the Book-Entry Notes will be shown on, and the transfer of that
ownership will be effected only through, records maintained by DTC (with respect
to interests of DTC Participants) and the records of DTC Participants (with
respect to interests of Persons other than DTC Participants).
19










 




--------------------------------------------------------------------------------




          (b) So long as DTC, or its nominee, is the registered owner or holder
of a Book-Entry Note, DTC or such nominee, as the case may be, will be
considered the sole owner or Noteholder represented by such Book-Entry Note for
all purposes under this Indenture, and the Book-Entry Notes. Unless (a) DTC
notifies the Issuer that it is unwilling or unable to continue as depository for
a Book-Entry Note, (b) the Issuer elects to terminate the book-entry system for
the Book-Entry Notes, or (c) an Event of Default has occurred and the Indenture
Trustee acting at the Direction of a Requisite Majority certifies that
continuation of a book-entry system through DTC (or a successor) for the
Equipment Notes is no longer in the best interests of the Noteholders, owners of
beneficial interests in a Book-Entry Note will not be entitled to have any
portion of such Book-Entry Note registered in their names, will not receive or
be entitled to receive physical delivery of Equipment Notes in definitive form
and will not be considered to be the owners or Noteholders under this Indenture
or the Book-Entry Notes. In addition, no beneficial owner of an interest in a
Book-Entry Note will be able to transfer that interest except in accordance with
DTC’s applicable procedures (and in addition, if applicable, those of
Clearstream and Euroclear).
          (c) Investors may hold their interest in a Regulation S Book-Entry
Note through Clearstream or Euroclear, if they are participants in such systems,
or indirectly through organizations that are participants in such systems. After
the Exchange Date, investors also may hold such interests through organizations
other than Clearstream and Euroclear that are DTC Participants. Clearstream and
Euroclear will hold interests in a Regulation S Book-Entry Note on behalf of
their participants through customers’ securities accounts in their respective
names on the books of their respective depositaries, which in turn will hold
such interests in a Regulation S Book-Entry Note in customers’ accounts in the
depositaries’ names on the books of DTC. Citibank, N.A. will initially act as
depositary for Clearstream and Morgan Guaranty Trust Company of New York,
Brussels Office, will initially act as depositary for Euroclear. Investors may
hold their interests in a 144A Book-Entry Note directly through DTC, if they are
DTC Participants, or indirectly through organizations that are DTC Participants.
          (d) All payments of principal and interest will be made by the Paying
Agent on behalf of the Issuer in immediately available funds or the equivalent,
so long as DTC continues to make its Same-Day Funds Settlement System available
to the Issuer.
     None of the Issuer, the Note Registrar, the Paying Agent or the Indenture
Trustee shall be liable for any delay in delivery of such instructions and may
conclusively rely on, and shall be fully protected in relying on, such
registration instructions. Upon the issuance of Definitive Notes, the Indenture
Trustee shall recognize the Persons in whose name the Definitive Notes are
registered in the Register as Noteholders hereunder. Neither the Issuer nor the
Indenture Trustee shall be liable if the Indenture Trustee or the Issuer is
unable to locate a qualified successor Noteholder.
     Definitive Notes will be transferable and exchangeable for Definitive Notes
at the office of the Indenture Trustee or the office of a Note Registrar upon
compliance with the requirements set forth herein. In the case of a transfer of
only part of a holding of Definitive Notes, a new Definitive Note shall be
issued to the transferee in respect of the part transferred and a new Definitive
Note in respect of the balance of the holding not transferred shall be issued to
the transferor and may be obtained at the office of the applicable Note
Registrar.
20










 




--------------------------------------------------------------------------------




          (e) Any beneficial interest in one of the Book-Entry Notes as to the
Equipment Notes that is transferred to a Person who takes delivery in the form
of an interest in another Book-Entry Note will, upon transfer, cease to be an
interest in such Book-Entry Note and become an interest in such other Book-Entry
Note and, accordingly, will thereafter be subject to all transfer restrictions,
if any, and other procedures applicable to beneficial interests in such other
Book-Entry Note for as long as it remains such an interest.
          (f) Any Definitive Note delivered in exchange for an interest in a
144A Book-Entry Note pursuant to paragraph (b) of this Section shall, except as
otherwise provided by paragraph (f) of Section 2.11, bear the Private Placement
Legend applicable to a 144A Book-Entry Note set forth in Section 2.02 hereof.
          (g) Any Definitive Note delivered in exchange for an interest in a
Unrestricted Book-Entry Note pursuant to paragraph (b) of this Section shall,
except as otherwise provided by paragraph (f) of Section 2.11, bear the Private
Placement Legend applicable to a Unrestricted Book-Entry Note set forth in
Section 2.02 hereof.
     Section 2.11 Special Transfer Provisions.
          (a) Transfers to Non-QIB InstitutionalAccredited Investors. The
following provisions shall apply with respect to the registration of any
proposed transfer of an Equipment Note (other than a Regulation S Temporary
Book-Entry Note) or any interest therein to any Institutional Accredited
Investor which is not a QIB (excluding Non-U.S. Persons):
          (i) The Note Registrar shall register the transfer of any Equipment
Note, whether or not such Equipment Note bears the Private Placement Legend, if
the proposed transferee has delivered to the Note Registrar (A) a certificate
substantially in the form of Exhibit C hereto and (B) an Opinion of Counsel
acceptable to the Issuer that such transfer is in compliance with the Securities
Act.
          (ii) If the proposed transferor is a Direct Participant holding a
beneficial interest in the 144A Book-Entry Note, upon receipt by the Note
Registrar of (x) the documents, if any, required by paragraph (i) and
(y) instructions given in accordance with the DTC’s and the Note Registrar’s
procedures, the Note Registrar shall reflect on its books and records the date
and a decrease in the principal amount of the 144A Book-Entry Note in an amount
equal to the principal amount of the beneficial interest in the 144A Book-Entry
Note to be transferred, and the Issuer shall execute, and the Indenture Trustee
shall authenticate and deliver, one or more Definitive Notes of like tenor and
amount.
          (b) Transfers to QIBs. The following provisions shall apply with
respect to the registration of any proposed transfer of an interest in a 144A
Book-Entry Note or a Definitive Note issued in exchange for an interest in such
144A Book-Entry Note in accordance with Section 2.11(b) hereof to a QIB
(excluding Non-U.S. Persons):
          (i) If the Equipment Note to be transferred consists of (x) Definitive
Notes, the Note Registrar shall register the transfer if such transfer is being
made by a proposed transferor who delivers a certificate in the form of
Exhibit B-8 hereto to the
21










 




--------------------------------------------------------------------------------




Issuer and the Note Registrar, or has otherwise advised the Issuer and the Note
Registrar in writing, that the sale has been made in compliance with the
provisions of Rule 144A to a transferee who has signed the certification
provided for on the form of Equipment Note stating, or has otherwise advised the
Issuer and the Note Registrar in writing, that it is purchasing the Equipment
Note for its own account or an account with respect to which it exercises sole
investment discretion and that it and any such account are QIBs within the
meaning of Rule 144A, are aware that the sale to it is being made in reliance on
Rule 144A and acknowledge that they have received such information regarding the
Issuer as they have requested pursuant to Rule 144A or have determined not to
request such information and that they are aware that the transferor is relying
upon their foregoing representations in order to claim the exemption from
registration provided by Rule 144A or (y) an interest in a 144A Book-Entry Note,
the transfer of such interest may be effected only through the book-entry system
maintained by the DTC.
          (ii) If the proposed transferee is a Direct Participant, and the
Equipment Note to be transferred is a Definitive Note, upon receipt by the Note
Registrar of the documents referred to in clause (i) and instructions given in
accordance with the DTC’s and the Note Registrar’s procedures, the Note
Registrar shall reflect on its books and records the date and an increase in the
principal amount at maturity of the 144A Book-Entry Note in an amount equal to
the principal amount at maturity of the Definitive Note to be transferred, and
the Indenture Trustee shall cancel the Definitive Note so transferred.
          (c) Transfers of Interests in a Regulation S Temporary Book-Entry
Note. The following provisions shall apply with respect to registration of any
proposed transfer of interests in a Regulation S Temporary Book-Entry Note:
          (i) The Note Registrar shall register the transfer of any interest in
a Regulation S Temporary Book-Entry Note (x) if the proposed transferee is a
Non-U.S. Person and the proposed transferor has delivered to the Note Registrar
a certificate substantially in the form of Exhibit B-7 hereto or (y) if the
proposed transferee is a QIB and the proposed transferor has checked the box
provided for on the form of such Equipment Note stating, or has otherwise
advised the Issuer and the Note Registrar in writing, that the sale has been
made in compliance with the provisions of Rule 144A to a transferee who has
signed the certification provided for on the form of such Equipment Note
stating, or has otherwise advised the Issuer and the Note Registrar in writing,
that it is purchasing such Equipment Note for its own account or an account with
respect to which it exercises sole investment discretion and that it and any
such account are QIBs within the meaning of Rule 144A, are aware that the sale
to them is being made in reliance on Rule 144A and acknowledge that they have
received such information regarding the Issuer as they have requested pursuant
to Rule 144A or have determined not to request such information and that they
are aware that the transferor is relying upon their foregoing representations in
order to claim the exemption from registration provided by Rule 144A.
          (ii) If the proposed transferee is a Direct Participant that provides
the documents referred to in clause (i)(y) above, upon receipt by the Note
Registrar of such
22










 




--------------------------------------------------------------------------------




documents and instructions given in accordance with DTC’s and the Note
Registrar’s procedures, the Note Registrar shall reflect on its books and
records the date and an increase in the principal amount of the 144A Book-Entry
Note, in an amount equal to the principal amount of the Regulation S Temporary
Book-Entry Note to be transferred, and the Indenture Trustee shall decrease the
amount of the Regulation S Temporary Book-Entry Note.
          (d) Transfers of Interests in an Unrestricted Book-Entry Note. The
Note Registrar shall register any transfer of interests in an Unrestricted
Book-Entry Note, or a Definitive Note issued in exchange for an interest in a
Regulation S Temporary Book-Entry Note or Unrestricted Book-Entry Note in
accordance with Section 2.11(b) hereof, to U.S. Persons in accordance with
Section 2.07, or to Non-U.S. Persons in accordance with the applicable
procedures of Euroclear or Clearstream and their respective participants.
          (e) Transfers to Non-U.S. Persons at any Time. With respect to any
transfer of an Equipment Note to a Non-U.S. Person. prior to the applicable
Exchange Date, the Note Registrar shall register any proposed transfer of a
Regulation S Temporary Book-Entry Note to a Non-U.S. Person upon receipt of a
certificate substantially in the form of Exhibit B-7 hereto from the proposed
transferor.
          (f) ERISA Transfer Restrictions. Each purchaser and subsequent
transferee of any Equipment Note will be deemed to have represented and
warranted either that (i) it is not an employee benefit plan (as defined in
Section 3(3) of ERISA), whether or not subject to the provisions of Title I of
ERISA, a plan as covered by Section 4975 of the Code, or an entity whose
underlying assets include “plan assets” by reason of an employee benefit plan’s
or other plan’s investment in such entity, or (ii) its purchase and holding of
the Equipment Note will not result in a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code (or, in the case of a
governmental, non-U.S. or church plan, any substantially similar federal, state,
local or other law).
          (g) [Reserved].
          (h) General. By its acceptance of any Equipment Note bearing the
Private Placement Legend, each Holder of such Equipment Note acknowledges the
restrictions on transfer of such Equipment Note set forth in this Indenture and
in the Private Placement Legend and agrees that it will transfer such Equipment
Note only as provided in this Indenture. The Note Registrar shall not register a
transfer of any Equipment Note unless such transfer complies with the
restrictions on transfer of such Equipment Note set forth in this Indenture. In
connection with any transfer of Equipment Notes, each Holder agrees by its
acceptance of its Equipment Notes to furnish the Indenture Trustee the
certifications and legal opinions described herein to confirm that such transfer
is being made pursuant to an exemption from, or a transaction not subject to,
the registration requirements of the Securities Act; provided that the Indenture
Trustee shall not be required to determine (but may rely on a determination made
by the Issuer with respect to) the sufficiency of any such legal opinions.
          (i) Issuer Group Member Limitations. Notwithstanding any other
provision herein, no Equipment Note shall be transferred to any Issuer Group
Member unless (i) the
23










 




--------------------------------------------------------------------------------




transferor thereof transfers such Equipment Notes to an Issuer Group Member in
an arm’s length transaction, (ii) the transferor thereof is not an Issuer Group
Member, (iii) such transfer is made solely for the purpose of retiring such
Equipment Notes and (iv) the Issuer delivers to the Indenture Trustee, prior to
the effectiveness of such transfer, an Officer’s Certificate of the Issuer
pursuant to which the Issuer covenants and agrees that it will or will cause
such transferred Equipment Notes to be retired within 30 days of such transfer.
Notwithstanding any other provisions of this Indenture to the contrary, no
Issuer Group Member shall be entitled to receive any interest on any Equipment
Notes held by it.
     Section 2.12 Temporary Definitive Notes.
     Pending the preparation of Definitive Notes, the Issuer may execute and the
Indenture Trustee may authenticate and deliver temporary Definitive Notes which
are printed, lithographed, typewritten or otherwise produced, in any
denomination, containing substantially the same terms and provisions as are set
forth in the applicable exhibit hereto, except for such appropriate insertions,
omissions, substitutions and other variations relating to their temporary nature
as the Authorized Representative of the Issuer executing such temporary
Definitive Notes may determine, as evidenced by his execution of such temporary
Definitive Notes.
     If temporary Definitive Notes are issued, the Issuer will cause Definitive
Notes to be prepared without unreasonable delay. After the preparation of
Definitive Notes, the temporary Definitive Notes shall be exchangeable for
Definitive Notes upon surrender of such temporary Definitive Notes at the
Corporate Trust Office of the Indenture Trustee, without charge to the Holder
thereof. Upon surrender for cancellation of any one or more temporary Definitive
Notes, the Issuer shall execute and the Indenture Trustee shall authenticate and
deliver in exchange therefor Definitive Notes, in authorized denominations and
in the same aggregate principal amounts. Until so exchanged, such temporary
Definitive Notes shall in all respects be entitled to the same benefits under
this Indenture as Definitive Notes.
     Section 2.13 Statements to Noteholders.
          (a) With respect to each Collection Period, the Issuer shall, not
later than the last Business Day before the Payment Date immediately following
the last day of such Collection Period, cause the Administrator to deliver to
the Indenture Trustee, and the Indenture Trustee shall (or shall instruct any
Paying Agent to) promptly thereafter (but not later than such Payment Date)
distribute to the Rating Agencies, and to each Holder of record with respect to
such Payment Date, a report, substantially in the form attached as Exhibit D-1
hereto prepared by the Administrator or Manager and setting forth the
information described therein (each, a “ Monthly Report ”). The Issuer shall
cause the Administrator or Manager to deliver to the Indenture Trustee with the
Monthly Report for each June, and the Indenture Trustee shall (or shall instruct
any Paying Agent to) distribute with the Monthly Report for each June to the
Persons described in the first sentence in this Section 2.13(a), a report,
substantially in the form attached as Exhibit D-2 hereto prepared by the
Administrator or Manager and setting forth the information described therein
(each, an “ Annual Report ”). The Indenture Trustee shall deliver, promptly upon
written request, a copy of each Monthly Report and Annual Report to any Holder
or other Secured Party and, at the written request of any Holder, to any
prospective purchaser of any Equipment Notes from such Holder. If the Equipment
Notes are then listed on any stock
24










 




--------------------------------------------------------------------------------




exchange, the Indenture Trustee also shall provide a copy of each Monthly Report
and each Annual Report to the applicable listing agent on behalf of such stock
exchange.
          (b) After the end of each calendar year but not later than the latest
date permitted by law, the Administrator or Manager shall deliver to the
Indenture Trustee, and the Indenture Trustee shall (or shall instruct any Paying
Agent to) furnish to each Person who at any time during such calendar year was a
Noteholder of record of any Equipment Notes, a statement (for example, a Form
1099 or any other means required by law) prepared by the Administrator or
Manager containing the sum of the amounts determined pursuant to Exhibit D-1
hereto with respect to the Equipment Notes for such calendar year or, in the
event such Person was a Noteholder of record during only a portion of such
calendar year, for the applicable portion of such calendar year, and such other
items as are readily available to the Administrator or Manager and which a
Noteholder shall reasonably request as necessary for the purpose of such
Noteholder’s preparation of its U.S. federal income or other tax returns. So
long as any of the Equipment Notes are registered in the name of DTC or its
nominee, such report and such other items will be prepared on the basis of such
information supplied to the Administrator by DTC and the Direct Participants,
and will be delivered by the Indenture Trustee, when received from the
Administrator or Manager, to DTC for transfer to the applicable beneficial
owners in the manner described above. In the event that any such information has
been provided by any Paying Agent directly to such Person through other
tax-related reports or otherwise, the Indenture Trustee in its capacity as
Paying Agent shall not be obligated to comply with such request for information.
          (c) At such time, if any, as the Equipment Notes are issued in the
form of Definitive Notes, the Indenture Trustee shall prepare and deliver the
information described in Section 2.13(b) to each Holder of record of a
Definitive Note for the period of its ownership of such Definitive Note as the
same appears on the records of the Indenture Trustee.
          (d) Following each Payment Date and any other date specified herein
for distribution of any payments with respect to the Equipment Notes and prior
to a Redemption, the Indenture Trustee shall cause notice thereof to be given
(i) by publication in such English language newspaper or newspapers as the
Indenture Trustee shall approve having a general circulation in Europe, (ii) by
either of (a) the information contained in such notice appearing on the relevant
page of the Reuters Screen or such other medium for the electronic display of
data as may be approved by the Indenture Trustee and notified to Noteholders or
(b) publication in the Financial Times and The Wall Street Journal (National
Edition) or, if either newspaper shall cease to be published or timely
publication therein shall not be practicable, in such English language newspaper
or newspapers as the Indenture Trustee shall approve having a general
circulation in Europe and the United States and (iii) until such time as any
Definitive Notes are issued and, so long as the Equipment Notes are registered
with DTC, Euroclear and/or Clearstream, delivery of the relevant notice to DTC,
Euroclear and/or Clearstream for communication by them to Noteholders of the
Equipment Notes. Notwithstanding the above, any notice to the Noteholders of the
Equipment Notes specifying any principal payment or any payment of premium, if
any, shall be validly given by delivery of the relevant notice to DTC, Euroclear
and/or Clearstream for communication by them to such Noteholders, without the
need for publication in the in an English language newspaper described in clause
(i) of the preceding sentence. If the Equipment Notes are listed on a stock
exchange, notice specifying a Redemption
25










 




--------------------------------------------------------------------------------




of principal of any Equipment Notes must be published in a daily newspaper of
general circulation in the jurisdiction in which such stock exchange is located
for so long as the Equipment Notes are listed on such stock exchange. Any such
notice shall be deemed to have been given on the first day on which any of such
conditions shall have been met.
          (e) The Indenture Trustee shall be at liberty to sanction some other
method of giving notice to the Noteholders if, in its opinion, such other method
is reasonable, having regard to the number and identity of the Noteholders
and/or to market practice then prevailing, is in the best interests of the
Noteholders and will comply with the rules of any stock exchange on which the
Equipment Notes are listed as confirmed by the listing agent for such stock
exchange or such other stock exchange (if any) on which the Equipment Notes are
then listed, and any such notice shall be deemed to have been given on such date
as the Indenture Trustee may approve the same; provided that notice of such
method is given to the Noteholders in such manner as the Indenture Trustee shall
require.
     Section 2.14 CUSIP, CINS AND ISIN Numbers.
     The Issuer in issuing the Equipment Notes may use “CUSIP”, “CINS”, “ISIN”
or other identification numbers (if then generally in use), and if so, the
Indenture Trustee shall use CUSIP numbers, CINS numbers, ISIN numbers or other
identification numbers, as the case may be, in notices of redemption or exchange
as a convenience to Holders; provided that any such notice shall state that no
representation is made as to the correctness of such numbers either as printed
on the Equipment Notes or as contained in any notice of redemption or exchange
and that reliance may be placed only on the other identification numbers printed
on the Equipment Notes; provided further , that failure to use “CUSIP”, “CINS”,
“ISIN” or other identification numbers in any notice of redemption or exchange
shall not affect the validity or sufficiency of such notice.
     Section 2.15 Debt Treatment of Equipment Notes. The parties hereto agree,
and the holders of the Equipment Notes and interests therein, by their purchase
thereof shall be deemed to have agreed, to treat the Equipment Notes as debt for
U.S. federal income tax purposes.
ARTICLE III
INDENTURE ACCOUNTS; PRIORITY OF PAYMENTS
     Section 3.01 Establishment of Indenture Accounts; Investments.
          (a) Indenture Accounts. The Administrator, on behalf and at the
direction of the Issuer, will establish with the Indenture Trustee on or before
the Closing Date and maintain all of the following accounts: (i) a collections
account (the “ Collections Account ”), (ii) a railcar replacement account (the “
Mandatory Replacement Account ”), (iii) an optional reinvestment account (the “
Optional Reinvestment Account ”), (iv) an expense account (the “ Expense Account
”), (v) a liquidity reserve account (the “ Liquidity Reserve Account ”), and
(vi) for the purpose of facilitating the Indenture Trustee’s payments to the
Noteholders from funds available therefor, the Equipment Note Account. From time
to time thereafter, the Administrator, on behalf and at the direction of the
Issuer, will establish with the Indenture Trustee such other
26










 




--------------------------------------------------------------------------------




Indenture Accounts as may be authorized or required by this Indenture and the
other Operative Agreements.
          (b) All Indenture Accounts to be established on or prior to the
Closing Date shall be in the names and bear the account numbers set forth on
Schedule 1 hereto. All amounts from time to time held in each Indenture Account
shall be held (a) in the name of the Indenture Trustee, for the benefit of the
Secured Parties, and (b) in the custody and under the “Control” (as such term is
defined in the UCC) of the Indenture Trustee, for the purposes and on the terms
set forth in this Indenture, and all such amounts shall constitute a part of the
Collateral and shall not constitute payment of any Secured Obligation or any
other obligation of the Issuer until applied as hereinafter provided.
          (c) Withdrawals and Transfers. The Indenture Trustee shall have sole
dominion and control over the Indenture Accounts (including, inter alia , the
sole power to direct withdrawals or transfers from the Indenture Accounts), and
the Issuer shall have no right to withdraw, or to cause the withdrawal of funds
or other investments held in the Indenture Accounts or to direct the investment
of such funds or the liquidation of any Permitted Investments, in each case
other than as expressly provided herein.
          (d) Investments. For so long as any Equipment Notes remain
Outstanding, the Indenture Trustee, at the written direction of the
Administrator, shall invest and reinvest the funds on deposit in the Indenture
Accounts (other than the Equipment Note Account, which shall not be invested) in
Permitted Investments; provided , however , that if an Event of Default has
occurred and is continuing, the Administrator shall have no right to direct such
reinvestment and the Indenture Trustee shall invest such amount in Indenture
Investments from the time of receipt thereof until such time as such amounts are
required to be distributed pursuant to the terms of this Indenture. In the
absence of written direction delivered to the Indenture Trustee from the
Administrator, the Indenture Trustee shall invest any funds in Permitted
Investments described in clause (f) of the definition thereof. The Indenture
Trustee shall make such investments and reinvestments in accordance with the
terms of the following provisions:
          (i) the Permitted Investments shall have maturities and other terms
such that sufficient funds shall be available to make required payments pursuant
to this Indenture on the Business Day immediately preceding the first Payment
Date after which such investment is made, in the case of investments of funds on
deposit in the Collections Account; and
          (ii) if any funds to be invested are not received in the Indenture
Accounts by noon, New York City time, on any Business Day, such funds shall, if
possible, be invested in overnight Permitted Investments.
          (e) Earnings. Earnings on investments of funds in the Indenture
Accounts shall be deposited in the Collections Account when received and
credited as Collections for the Collection Period when so received.
          (f) WTC as Securities Intermediary; Control.
27










 




--------------------------------------------------------------------------------




          (i) WTC shall act as the “securities intermediary” (within the meaning
of the UCC) in respect of all securities and other property credited to the
Indenture Accounts.
          (ii) WTC as securities intermediary agrees with the parties hereto
that each Indenture Account shall be an account to which financial assets
(within the meaning of the UCC) may be credited and undertake to treat the
Indenture Trustee as entitled to exercise rights that comprise such financial
assets. WTC as securities intermediary agrees with the parties hereto that each
item of property credited to each Indenture Account shall be treated as such a
financial asset. WTC as securities intermediary acknowledges that the
“securities intermediary’s jurisdiction” as defined in the UCC with respect to
the Collateral, shall be the State of New York. WTC as securities intermediary
represents and covenants that it is not and will not be (as long as it is acting
as securities intermediary hereunder) a party to any agreement in respect of the
Collateral that is inconsistent with the provisions of this Indenture. WTC as
securities intermediary agrees that any item of property credited to any
Indenture Account shall not be subject to any security interest, lien, or right
of setoff in favor of the securities intermediary or anyone claiming through the
securities intermediary (other than the Indenture Trustee).
          (iii) It is the intent of the Indenture Trustee and the Issuer that
each Indenture Account shall be a securities account of the Indenture Trustee
and not an account of the Issuer. Nonetheless, WTC as securities intermediary
agrees that it will comply with entitlement orders originated by the Indenture
Trustee without further consent by the Issuer. WTC as securities intermediary
hereby further covenants that it will not agree with any person or entity (other
than the Indenture Trustee) that it will comply with entitlement orders
originated by such person or entity.
          (iv) Nothing herein shall imply or impose upon WTC as securities
intermediary any duty or obligations other than those expressly set forth herein
and those applicable to a securities intermediary under the UCC (and WTC as
securities intermediary hereunder shall be entitled to all of the protections
available to a securities intermediary under the UCC). Without limiting the
foregoing, nothing herein shall imply or impose upon WTC as securities
intermediary any duties of a fiduciary nature (but not in limitation of any such
duties of the Indenture Trustee hereunder).
          (v) WTC as securities intermediary hereby represents and warrants and
agrees with the Issuer and for the benefit of the Indenture Trustee as follows:
          (A) With respect to Permitted Investments and Indenture Investments
that are book entry securities, such Permitted Investments and Indenture
Investments have been credited to the Indenture Trustee’s securities account by
accurate book entry.
          (B) The securities intermediary shall not accept entitlement orders
from any other person except as authorized by the Indenture Trustee.
28










 




--------------------------------------------------------------------------------




          (C) To the extent determined by the actions of WTC as securities
intermediary, the Indenture Trustee shall at all times have “control” (as
defined in Section 8-106 of the UCC) over the securities account and the
Permitted Investments and Indenture Investments that are book entry securities.
          (D) WTC as securities intermediary has received no notice of, and has
no knowledge of any “adverse claim” (as such term is defined in the UCC) as to
the Collateral.
          (E) WTC as securities intermediary waives any lien, claim or
encumbrance in favor of the securities intermediary in the Collateral.
          (F) WTC as securities intermediary is a “securities intermediary” as
such term is defined in Section 8-102(a)(14) of the UCC and in the ordinary
course of its business maintains “securities accounts” for others, as such terms
are used in Section 8-501 of the UCC and as securities intermediary will be
acting in such capacity hereunder.
          (G) WTC as securities intermediary is not a “clearing corporation,” as
such term is defined in Section 8-102(a)(5) of the UCC.
          (vi) Each of the Issuer and the Indenture Trustee hereby agrees and
acknowledges that WTC as securities intermediary, for the benefit of the
Indenture Trustee and the Secured Parties, shall have “control” over each
Indenture Account under and for purposes of Section 9-104(a)(1) of the UCC.
          (g) Investment Disclosure. The Issuer and the Noteholders, by their
acceptance of the Equipment Notes or their interests therein, acknowledge that
shares or investments in Permitted Investments or Indenture Investments are not
obligations of Wilmington Trust Company, or any parent or affiliate of
Wilmington Trust Company, are not deposits and are not insured by the FDIC. The
Indenture Trustee or its affiliate may be compensated by mutual funds or other
investments comprising Permitted Investments or Indenture Investments for
services rendered in its capacity as investment advisor, or other service
provider, and such compensation is both described in detail in the prospectuses
for such funds or investments, and is in addition to the compensation, if any,
paid to Wilmington Trust Company in its capacity as Indenture Trustee hereunder.
The Issuer and Noteholders agree that the Indenture Trustee shall not be
responsible for any losses or diminution in the value of the Indenture Accounts
occurring as a result of the investment of funds in the Indenture Accounts in
accordance with the terms hereof.
     Section 3.02 Collections Account.
          (a) Pursuant to and in accordance with the terms of the Account
Administration Agreement, the Account Collateral Agent is to, upon receipt
thereof, deposit in the Customer Payment Account the Collections received by it.
Pursuant to and subject to the terms of the Account Administration Agreement, on
each Business Day all amounts constituting Collections on deposit in the
Customer Payment Account are to be transferred by the Account Collateral Agent
to the Collections Account.
29










 




--------------------------------------------------------------------------------




          (b) The Indenture Trustee shall, upon receipt thereof, deposit in the
Collections Account all Collections and all other payments received by it in
connection with the Portfolio.
          (c) Additional funds may be deposited into the Collections Account
from the Liquidity Reserve Account in accordance with Section 3.04, the Optional
Reinvestment Account in accordance with Section 3.05 and the Mandatory
Replacement Account in accordance with Section 3.09.
          (d) All or any portion of any Net Disposition Proceeds from an
Involuntary Railcar Disposition received in the Collections Account may be
transferred to the Optional Reinvestment Account, to the extent that the Issuer
elects to reinvest all or a portion of such Net Disposition Proceeds in a
Replacement Exchange in accordance with Section 3.09 hereof. All of the
transfers of funds described in this Section 3.02 will be made prior to the
distribution of the Available Collections Amount pursuant to Section 3.11.
     Section 3.03 Withdrawal upon an Event of Default.
     After the occurrence of and during the continuance of an Event of Default,
at the Direction of the Requisite Majority, the Indenture Trustee shall withdraw
any or all funds then on deposit in any of the Indenture Accounts (other than
the Equipment Note Account) and transfer such funds to the Collections Account
for application on the next upcoming Payment Date in accordance with the Flow of
Funds.
     Section 3.04 Liquidity Reserve Account.
          (a) On the Closing Date, the Issuer shall deposit (or cause to be
deposited) in the Liquidity Reserve Account, cash in an amount equal to the
Liquidity Reserve Target Amount as of the Closing Date out of the Net Proceeds
of the issuance of the Equipment Notes received on the Closing Date and/or from
funds contributed by the Member to the Issuer as equity on or prior to such
date.
          (b) On each Payment Date on which the Available Collections Amount is
to be distributed pursuant to the Flow of Funds, if the Balance in the Liquidity
Reserve Account is less than the Liquidity Reserve Target Amount as of such
Payment Date, the Indenture Trustee shall, in accordance with the Payment Date
Schedule delivered pursuant to Section 3.10(e) hereof, deposit funds into the
Liquidity Reserve Account in order to restore the Balance therein to the
Liquidity Reserve Target Amount as of such Payment Date, to the extent of the
Available Collections Amount as provided in the Flow of Funds.
          (c) For each Payment Date on which there will be a Stated Interest
Shortfall (as defined in Section 3.10(d)(i)) in respect of the Equipment Notes,
the Indenture Trustee shall, in accordance with the Payment Date Schedule
delivered pursuant to Section 3.10(e) hereof, withdraw from the Liquidity
Reserve Account and deposit in the Collections Account, for allocation as part
of Available Collections on the related Payment Date, an amount equal to the
lesser of (i) the aggregate amount of such Stated Interest Shortfall for the
Equipment Notes and (ii) the Balance in the Liquidity Reserve Account. The
excess of the Stated Interest Shortfall over the Balance so allocated that
remains available to pay Stated Interest after allocation of the
30










 




--------------------------------------------------------------------------------




Available Collections Amount to items senior to Stated Interest in the Flow of
Funds shall be the “Net Stated Interest Shortfall ” for the Equipment Notes and
shall be added to the Stated Interest Amount for the next succeeding Payment
Date.
          (d) On each Payment Date on which the Available Collections Amount is
to be distributed pursuant to the Flow of Funds, before making any distributions
pursuant thereto, the Indenture Trustee, in accordance with the Payment Date
Schedule delivered pursuant to Section 3.10(e) hereof, shall deposit in the
Collections Account the excess, if any, of (A) the Balance in the Liquidity
Reserve Account (after giving effect to any withdrawals therefrom to be made on
such Payment Date pursuant to Section 3.04(c)) over (B) the Liquidity Reserve
Target Amount (determined after giving effect to any payments of principal on
Equipment Notes to be made on such Payment Date).
          (e) On the Final Maturity Date, the Balance in the Liquidity Reserve
Account (after giving effect to any withdrawals therefrom on such date pursuant
to Section 3.04(c)) shall be deposited into the Collections Account for
allocation pursuant to the Flow of Funds.
          (f) The Issuer may attempt to procure a reduction in the amount of the
Liquidity Reserve Target Amount from time to time, subject to obtaining a Rating
Agency Confirmation and receiving the prior written consent of the Indenture
Trustee (to be given only at the Direction of the Requisite Majority), following
which the Liquidity Reserve Target Amount shall be the amount as so reduced.
     Section 3.05 Optional Reinvestment Account.
          (a) The Issuer may elect, by notice to the Indenture Trustee in
writing, not later than the last Business Day preceding the later of the date of
any Involuntary Railcar Disposition or Purchase Option Disposition and the date
on which the Net Disposition Proceeds therefrom are received, to deposit all or
a portion of the Net Disposition Proceeds realized from such Involuntary Railcar
Disposition or Purchase Option Disposition, whether or not initially deposited
in the Collections Account, into the Optional Reinvestment Account. The
Indenture Trustee shall deposit in the Collections Account all or any portion of
the Net Disposition Proceeds realized from any Involuntary Railcar Disposition
or Purchase Option Disposition as to which the direction described in the
preceding sentence is not received by the end of the last Business Day preceding
the later of the date of any such Involuntary Railcar Disposition or Purchase
Option Disposition and the date on which such Net Disposition Proceeds are
received.
          (b) The Issuer may elect to apply the Net Disposition Proceeds from an
Involuntary Railcar Disposition or Purchase Option Disposition deposited in the
Optional Reinvestment Account pursuant to Section 3.05(a) in a Permitted Railcar
Acquisition any time during the related Replacement Period. On each Delivery
Date during the Replacement Period on which the Issuer acquires an Additional
Railcar from a Seller in a Permitted Railcar Acquisition, the Indenture Trustee,
at the written direction of the Manager accompanied by a written statement of
the Manager that all of the conditions for payment of the Purchase Price for
such Additional Railcar specified in the Asset Transfer Agreement have been
satisfied, and that the requirements of Section 5.03(b) or 5.03(c), as
applicable, have been satisfied, will transfer
31










 




--------------------------------------------------------------------------------




funds in an amount equal to the Purchase Price for such Additional Railcar from
the Optional Reinvestment Account to the applicable Seller.
          (c) The Indenture Trustee, without further direction from the Manager
or the Administrator, shall transfer any amounts in the Optional Reinvestment
Account at the end of the Replacement Period applicable to the Involuntary
Railcar Disposition or Purchase Option Disposition to the Collections Account on
the next Business Day after the end of such Replacement Period (or, if notified
by the Manager in writing prior to such date that the Issuer no longer intends
to effect a related Permitted Railcar Acquisition with such funds or only
intends to apply a portion of such funds for such purpose, then the Indenture
Trustee shall, as directed in such written notice, transfer the amount of such
funds not intended to be so used to the Collections Account as promptly as
practicable following receipt of such written notice). All amounts so
transferred to the Collections Account may not be withdrawn therefrom pursuant
to Section 3.09(a) or otherwise, except for distribution in accordance with the
Flow of Funds.
     Section 3.06 Expense Account.
          (a) On the Closing Date, the Administrator shall direct the Indenture
Trustee in writing to (i) pay to such Persons as shall be specified by the
Administrator such Issuance Expenses as shall be due and payable in connection
with the issuance and sale of the Equipment Notes on the Closing Date, and
(ii) transfer to the Expense Account the Required Expense Deposit, in each case
out of the Net Proceeds of the Equipment Notes issued on the Closing Date or the
proceeds of a capital contribution by the Member to the Issuer or from any
combination thereof.
          (b) On each Payment Date, the Administrator will, in accordance with
the priority of payments set forth in the Flow of Funds, direct the Indenture
Trustee, in writing, to pay any Operating Expenses that are due and payable on
such Payment Date and to transfer to the Expense Account funds in an amount
equal to the Required Expense Deposit.
          (c) On any Business Day between Payment Dates, the Administrator may
direct the Indenture Trustee, in writing, to withdraw funds from the Expense
Account in order to pay any Operating Expenses that the Administrator certifies
in such writing are an Operating Expense then due and payable.
          (d) On the Final Maturity Date, after payment of all Operating
Expenses due on such Final Maturity Date, the Indenture Trustee shall transfer
the Balance in the Expense Account to the Collections Account for distribution
in accordance with the Flow of Funds.
     Section 3.07 Equipment Note Account.
          (a) Upon the issuance of the Equipment Notes on the Closing Date, the
Indenture Trustee shall establish the Equipment Note Account for the Equipment
Notes.
          (b) On each Payment Date, amounts will be deposited into the Equipment
Note Account in accordance with Section 3.08 and Section 3.11 hereof.
32










 




--------------------------------------------------------------------------------




          (c) All amounts transferred to the Equipment Note Account in
accordance with Section 3.08 and Section 3.11 hereof shall be used by the
Indenture Trustee for the payment of the Equipment Notes in accordance with
their terms.
     Section 3.08 Redemption/Defeasance Account.
          (a) Upon the sending of a Redemption Notice in respect of the
Equipment Notes, or an election by the Issuer to effect a legal defeasance or
covenant defeasance of the Equipment Notes pursuant to Article XII hereof, the
Indenture Trustee will establish a Redemption/Defeasance Account to retain the
proceeds to be used in order to redeem or defease the Equipment Notes.
          (b) Amounts shall be deposited into any Redemption/Defeasance Account
in accordance with Sections 3.12 and 3.13 hereof.
          (c) On each Redemption Date, the Administrator, on behalf of the
Indenture Trustee, shall transfer a portion of the proceeds of any Redemption of
the Equipment Notes equal to the Redemption Price of the Equipment Notes from
the Redemption/Defeasance Account, established in respect of such Redemption to
the Equipment Note Account in accordance with Sections 3.12 and 3.13 hereof and
transfer the balance of such proceeds to the Expense Account.
          (d) On each Payment Date, in respect of Equipment Notes that are the
subject of a legal defeasance or covenant defeasance, the Administrator, on
behalf of the Indenture Trustee, shall transfer from the Redemption/Defeasance
Account to the Holders of such Equipment Notes the payments of principal and
interest due on such Equipment Notes in accordance with the terms of such
defeasance.
     Section 3.09 Mandatory Replacement Account.
          (a) The Issuer will direct the Manager or Administrator to cause the
deposit of all Net Disposition Proceeds realized from a Permitted Discretionary
Sale, whether or not initially deposited into the Collections Account, into the
Mandatory Replacement Account.
          (b) The Issuer shall use all commercially reasonable efforts to use
the funds deposited in the Mandatory Replacement Account to purchase Additional
Railcars from Sellers in Permitted Railcar Acquisitions during the applicable
Replacement Periods with respect to the Net Disposition Proceeds constituting
such funds. The Indenture Trustee, at the written direction of the Manager or
Administrator accompanied by a written statement of the Manager or Administrator
on behalf of the Issuer that all of the conditions for payment of the Purchase
Price for such Additional Railcar specified in the Asset Transfer Agreement have
been satisfied and that the applicable requirements of Section 5.03 have been
satisfied, will transfer funds in an amount equal to the Purchase Price for such
Additional Railcar to the applicable Seller.
          (c) The Indenture Trustee, without further direction from the Manager
or the Administrator, shall transfer any amounts in the Mandatory Replacement
Account at the end of the Replacement Period applicable to the Permitted
Discretionary Sale to the Collections Account on the next Business Day after the
end of such Replacement Period. All amounts so
33










 




--------------------------------------------------------------------------------




transferred to the Collections Account may not be withdrawn therefrom pursuant
to Section 3.09(a) or otherwise, except for distribution in accordance with the
Flow of Funds.
     Section 3.10 Calculations.
          (a) As soon as reasonably practicable after each Determination Date,
but in no event later than 12:00 noon (New York City time) on the third Business
Day prior to the immediately succeeding Payment Date, the Issuer shall cause the
Administrator, based on information known to it or Relevant Information provided
to it, to determine the amount of Collections received during the Collection
Period ending immediately prior to such Determination Date (including the amount
of any investment earnings on the Balances in the Collections Account, if any,
as of such Determination Date) and shall calculate the following amounts:
          (i) (A) the Balances in each of the Indenture Accounts on such
Determination Date, and (B) the amount of investment earnings (net of losses and
investment expenses), if any, on investments of funds on deposit therein during
such Collection Period;
          (ii) (A) the Required Expense Amount for such Payment Date and (B) the
excess, if any, of the Required Expense Reserve for such Payment Date over the
Balance in the Expense Account after payment of all Operating Expenses on such
Payment Date (the “ Required Expense Deposit ”);
          (iii) the Available Collections Amount for such Payment Date, net of
the amounts described in Section 4.02(c)(i) if an Event of Default has occurred
and is continuing on such Payment Date;
          (iv) the Stated Interest Shortfall (if any), the amounts (if any)
required to be transferred from the Liquidity Reserve Account to the Collections
Account in respect thereof pursuant to Section 3.04, and the Net Stated Interest
Shortfall (if any);
          (v) all other amounts required to be reported in the Monthly Report
and not included on the Payment Date Schedule to be provided pursuant to
Section 3.10(e); and
          (vi) any other information, determinations and calculations reasonably
required in order to give effect to the terms of this Indenture and the
Operative Agreements, including the preparation of the Monthly Report and Annual
Report.
provided that, if the Administrator has not received all of the Relevant
Information for such Payment Date, the Administrator shall make reasonable
assumptions for purposes of the calculations contemplated by this Section 3.10.
     (b) Calculation of Interest Amounts, etc. Not later than 12:00 noon (New
York City time) on the third Business Day prior to each Payment Date, the Issuer
shall cause the Administrator or the Manager to make the following calculations
or determinations with respect to interest amounts due on such Payment Date:
34










 




--------------------------------------------------------------------------------




          (i) the Stated Interest Amount for the Equipment Notes; and
          (ii) the Additional Interest Amount, if any.
          (c) Calculation of Principal Payments and Distributions to the Issuer.
Not later than 12:00 noon (New York City time) on the third Business Day prior
to each Payment Date, the Issuer shall cause the Administrator or the Manager to
calculate or determine the following with respect to principal payments on the
Equipment Notes due on such Payment Date and the amounts distributable to the
Issuer on such Payment Date:
          (i) the Outstanding Principal Balance of the Equipment Notes on such
Payment Date immediately prior to any principal payment on such date;
          (ii) the amounts of the principal payments, if any, to be made in
respect of the Equipment Notes on such Payment Date, including, the Scheduled
Principal Payment Amount for such Payment Date; and
          (iii) the amounts, if any, distributable to the Issuer on such Payment
Date.
          (d) Calculation of Payment Date Shortfalls. Not later than 12:00 noon
(New York City time) on the third Business Day prior to each Payment Date, the
Issuer shall cause the Administrator or the Manager to perform the calculations
necessary to determine the following:
          (i) the amount, if any, by which the Stated Interest Amount due in
respect of the Equipment Notes on such Payment Date exceeds the Available
Collections Amount for such Payment Date remaining after payment in full of all
amounts senior thereto in the Flow of Funds but prior to giving effect to any
transfer of funds to the Collection Account from the Liquidity Reserve Account
pursuant to Section 3.04 (a “ Stated Interest Shortfall ” in respect of the
Equipment Notes);
          (ii) the Net Stated Interest Shortfall in respect of the Equipment
Notes;
          (iii) the amount, if any, of the Scheduled Principal Payment Amount
payable on the Equipment Notes that will not be paid on such Payment Date out of
the Available Collections Amount for such Payment Date; and
          (iv) if such Payment Date is the Final Maturity Date, the amount, if
any, by which the Outstanding Principal Balance of the Equipment Notes exceeds
the Available Collections Amount after payment in full of amounts senior thereto
in the Flow of Funds (such remainder, a “ Final Principal Payment Shortfall ”).
          (e) Application of the Available Collections Amount. Not later than
1:00 p.m., New York City time, three Business Days prior to each Payment Date,
the Issuer will cause the Administrator (after consultation with the Manager),
to prepare and deliver to the Indenture Trustee the Payment Date Schedule
setting forth the payments, transfers, deposits and
35










 




--------------------------------------------------------------------------------




distributions to be made in respect of the Liquidity Reserve Account pursuant to
Section 3.04, and in respect of the Available Collections Amount (after giving
effect to such Liquidity Reserve Account transfers, if any) pursuant to the Flow
of Funds, and setting forth separately, in the case of payments in respect of
the Equipment Notes, the amount to be applied on such Payment Date to pay all
interest, principal and premium, if any, on the Equipment Notes, all in
accordance with Section 3.11. On each Payment Date, the Indenture Trustee, based
on the Payment Date Schedule provided by the Administrator for such Payment
Date, will make payments, transfers, deposits and distributions in an aggregate
amount equal to the Available Collections Amount in accordance with the order of
priority set forth in the Flow of Funds. If the Indenture Trustee shall not have
received such Payment Date Schedule by the last Business Day preceding any
Payment Date, such Payment Date shall be deferred until the next Business Day
after such Payment Date Schedule is received by the Indenture Trustee.
          (f) Relevant Information. The Issuer shall cause each Service Provider
having Relevant Information in its possession to make such Relevant Information
available to the Administrator and the Manager not later than 1:00 p.m., New
York City time, at least five Business Days prior to each Payment Date.
     Section 3.11 Payment Date Distributions from the Collections Account.
          (a) Regular Distributions. On each Payment Date, so long as no Event
of Default has occurred and is continuing, after the withdrawals and transfers
provided for in Section 3.02 have been made, the Available Collections Amount
will be applied in the following order of priority, and in each case after the
payment of any related Railroad Mileage Credit reimbursements:
 
(1)
 
to the payment of the portion of the Required Expense Amount described in clause
(i) of the definition thereof to the applicable payees, and to the Expense
Account an amount equal to the Required Expense Deposit;
 
 
 
 
 
(2)
 
to the payment to the Service Providers of the Service Provider Fees;
 
 
 
 
 
(3)
 
to the repayment of any outstanding Manager Advances (together with interest
thereon as provided in the Management Agreement);
 
 
 
 
 
(4)
 
to the Equipment Note Account for further payment by the Indenture Trustee to
the Noteholders, the Stated Interest Amount;
 
 
 
 
 
(5)
 
to the Liquidity Reserve Account in an amount equal to the positive difference
(if any) between (i) the Liquidity Reserve Target Amount and (ii) the balance in
the Liquidity Reserve Account;
 
 
 
 
 
(6)
 
to the Equipment Note Account for further payment by the Indenture Trustee to
the Noteholders, the Scheduled Principal Payment Amount;

36










 






--------------------------------------------------------------------------------




 
(7)
 
to the Equipment Note Account for further payment by the Indenture Trustee to
the Noteholders, the Additional Interest Amount;
 
 
 
 
 
(8)
 
to the Equipment Note Account for further payment by the Indenture Trustee to
the Noteholders, the amount of any redemption or early prepayment premium owing
to the Holders;
 
 
 
 
 
(9)
 
if an Early Amortization Event shall have occurred and be continuing, to the
Equipment Note Account for further payment by the Indenture Trustee to the
Noteholders, an amount equal to the then Outstanding Principal Balance of the
Equipment Notes;
 
 
 
 
 
(10)
 
to the payment of any indemnities of the Issuer payable to the Purchaser;
 
 
 
 
 
(11)
 
to pay or reimburse the Issuer (or the Manager on its behalf) for costs of
Optional Modifications to the extent not paid from any other available source of
revenues of the Issuer; and
 
 
 
 
 
(12)
 
to the Issuer, all remaining amounts, which may be distributed to the Member.

          (b) Event of Default Distributions. On each Payment Date, if an Event
of Default has occurred and is then continuing, the Available Collections Amount
will be applied in the following order or priority, after payment of the amounts
described in Section 4.02(c)(i), and in each case after the payment of any
related Railroad Mileage Credit reimbursements:
 
(1)
 
to the payment of the portion of the Required Expense Amount described in clause
(i) of the definition thereof to the applicable payees, and to the Expense
Account an amount equal to the Required Expense Deposit;
 
 
 
 
 
(2)
 
to the payment to the Service Providers of the Service Provider Fees;
 
 
 
 
 
(3)
 
to the repayment of any outstanding Manager Advances (together with interest
thereon as provided in the Management Agreement);
 
 
 
 
 
(4)
 
to the Equipment Note Account for further payment by the Indenture Trustee to
the Noteholders, the Stated Interest Amount;
 
 
 
 
 
(5)
 
to the Equipment Note Account for further payment by the Indenture Trustee to
the Noteholders, an amount equal to the then Outstanding Principal Balance of
the Equipment Notes;

37










 






--------------------------------------------------------------------------------




 
(6)
 
to the Equipment Note Account for further payment by the Indenture Trustee to
the Noteholders, the Additional Interest Amount;
 
 
 
 
 
(7)
 
to the Equipment Note Account for further payment by the Indenture Trustee to
the Noteholders, the amount of any redemption or early prepayment premium owing
to the Holders;
 
 
 
 
 
(8)
 
to the payment of indemnities of the Issuer payable to the Purchaser;
 
 
 
 
 
(9)
 
to pay or reimburse the Issuer (or the Manager on its behalf) for costs of
Optional Modifications to the extent not paid from any other available source of
revenues of the Issuer; and
 
 
 
 
 
(10)
 
to the Issuer, all remaining amounts, which may be distributed to the Member.

          (c) Redemption.
     On any Payment Date on which the Equipment Notes are to be the subject of a
Redemption, the Administrator, on behalf of the Indenture Trustee, shall
distribute the amounts in the applicable Redemption/Defeasance Account to the
Holders of the Equipment Notes as provided in the relevant Redemption Notice.
          (d) Payments by Wire Transfer.
     All payments to be made pursuant to this Section 3.11 to Persons other than
Noteholders shall be made through a direct transfer of funds to the applicable
Person or Indenture Account. All payments to Noteholders shall be governed by
Section 2.05.
     Section 3.12 Voluntary Redemptions.
     If no Event of Default then exists, the Issuer will have the option to
prepay, in whole or in part (and if in part, in a minimum amount of at least
$5,000,000 and integral multiples of $1,000,000 in excess thereof), the
Outstanding Principal Balance of the Equipment Notes in an Optional Redemption;
provided, that no Optional Redemption other than in whole shall occur once the
15 th anniversary of the Closing Date has occurred, or if as of the proposed
date of any such Optional Redemption, there shall exist any shortfall in the
payment of Scheduled Principal Payment Amount determined as of such date. If an
Event of Default then exists, the Issuer will have the option to prepay, in
whole only, the Outstanding Principal Balance of the Equipment Notes. It is
understood that Optional Redemptions do not effect a release of Collateral from
the Security Interest of this Indenture, unless resulting in the repayment of
all Secured Obligations in full.
38










 




--------------------------------------------------------------------------------




     Section 3.13 Procedure for Redemptions.
          (a) Method of Redemption. In the case of any Redemption, the Issuer
will deposit, or will cause to be deposited, in the Redemption/Defeasance
Account an amount equal to the Redemption Price of the Equipment Notes or
portion thereof to be redeemed. Once a Redemption Notice in respect of a
Redemption is published, the applicable outstanding principal amount of the
Equipment Notes to which such Redemption Notice applies will become due and
payable on the Redemption Date stated in such Redemption Notice at its
Redemption Price. All Equipment Notes that are redeemed in full will be
surrendered to the Indenture Trustee for cancellation and accordingly may not be
reissued or resold.
          (b) Deposit of Redemption Amount. On or before any Redemption Date in
respect of a Redemption under Section 3.12, the Issuer shall, to the extent an
amount equal to the Redemption Price of the Equipment Notes to be redeemed and
any transaction expenses as of the Redemption Date is not then held by the
Issuer or on deposit in the Redemption/Defeasance Account, deposit or cause to
be deposited such amount in the Redemption/Defeasance Account.
          (c) Equipment Notes Payable on Redemption Date. After notice has been
given under Section 3.13(d) hereof as to the Redemption Date in respect of any
Redemption, the Outstanding Principal Balance of the Equipment Notes to be
redeemed on such Redemption Date in the amount identified in such notice shall
become due and payable at the Corporate Trust Office of the Indenture Trustee,
and from and after such Redemption Date (unless there shall be a default in the
payment of the applicable amount to be redeemed) such principal amount shall
cease to bear interest. Upon surrender of any Equipment Note for Redemption in
accordance with such notice, the Redemption Price of such Equipment Note shall
be paid as provided for in Section 3.11(d). If any Equipment Note to be redeemed
shall not be so paid, or shall only be paid in part in accordance with the terms
of such notice, the remaining Outstanding Principal Balance thereof shall
continue to bear interest from the Redemption Date until paid at the interest
rate applicable to such Equipment Note.
          (d) Redemption Notice. In respect of any Redemption of the Equipment
Notes to be made out of amounts available for such purposes, the Indenture
Trustee will give a Redemption Notice to each holder of the Equipment Notes to
be redeemed, provided that the Indenture Trustee shall have determined in
advance of giving any such Redemption Notice that funds are or will, on the
Redemption Date, be available therefor. Such Redemption Notice will be given at
least twenty (20) days but not more than sixty (60) days before such Redemption
Date. Each Redemption Notice will state (i) the applicable Redemption Date,
(ii) if a Redemption in part, the portion of the Outstanding Principal Balance
of the Equipment Notes that is to be redeemed (and in respect thereof, the
Redemption Price will be distributed to the Holders pro rata in the same manner
as partial repayments of principal on the Equipment Notes made pursuant to the
Flow of Funds and the Indenture Trustee’s notice shall contain information to
that effect), (iii) the Indenture Trustee’s arrangements for making payments due
on the Redemption Date, (iv) the Redemption Price of the Equipment Notes to be
redeemed, (v) for an Optional Redemption in whole, that the Equipment Notes to
be redeemed must be surrendered (which action may be taken by any Holder of the
Equipment Notes or its authorized agent) to the Indenture Trustee to collect the
Redemption Price on such Equipment Notes and (vi) that, unless the Issuer
defaults in the payment of the Redemption Price, if any, interest on the portion
of the
39










 




--------------------------------------------------------------------------------




Outstanding Principal Balance of the Equipment Notes called for Redemption will
cease to accrue on and after the Redemption Date.
     Section 3.14 Adjustments in Targeted Principal Balances.
          (a) Railcar Dispositions. If Net Disposition Proceeds have been
included in the Available Collections Amount on any Payment Date, then the
Scheduled Targeted Principal Balance of the Equipment Notes for such Payment
Date and for all subsequent Payment Dates will be equal to the product of
(a) the Scheduled Adjustment Fraction for the Equipment Notes as of each such
Payment Date and (b) the Scheduled Targeted Principal Balance of the Equipment
Notes for each such Payment Date, as adjusted for Optional Redemptions as
provided in Section 3.14(b) below but without giving effect to any previous
adjustments made to such Scheduled Targeted Principal Balance pursuant to this
Section 3.14(a).
          (b) Optional Redemption. In connection with any Optional Redemption in
part, the Scheduled Targeted Principal Balance for the Equipment Notes being
redeemed on the applicable Redemption Date shall be reduced on the Redemption
Date and each subsequent Payment Date by the product of (i) the Redemption
Fraction and (ii) the Scheduled Targeted Principal Balance that existed for the
Redemption Date or such subsequent Payment Date, as the case may be, immediately
prior to such Optional Redemption.
As used above:
     “Redemption Fraction” means, for the Equipment Notes being subjected to an
Optional Redemption, a fraction, the numerator of which is the principal amount
of the Equipment Notes that is being prepaid in connection with such Optional
Redemption and the denominator of which is the Outstanding Principal Balance
immediately prior to such Optional Redemption.
ARTICLE IV
DEFAULT AND REMEDIES
     Section 4.01 Events of Default.
     Each of the following events shall constitute an “Event of Default”
hereunder, and each such Event of Default shall be deemed to exist and continue
so long as, but only so long as, it shall not have been remedied:
          (a) failure to pay interest on the Equipment Notes then outstanding
(other than Additional Interest, if any), in each case when such amount becomes
due and payable, and such default continues for a period of five (5) or more
Business Days;
          (b) failure to make payment in full in cash of the then Outstanding
Principal Balance of the Equipment Notes thereof by the Final Maturity Date;
40










 




--------------------------------------------------------------------------------




     (c) failure to pay any amount (other than a payment default for which
provision is made in clause (a) or (b) of this Section 4.01) when due and
payable in connection with the Equipment Notes, to the extent that there are, on
any Payment Date, amounts available in the Collections Account or the Liquidity
Reserve Account therefor, or, with respect to any amounts deposited in the
Optional Reinvestment Account or the Mandatory Replacement Account, the failure
to apply such amounts or to transfer such amounts to the Collections Account, as
the case may be, in accordance with Section 3.05 and 3.09, and in any such case
such default continues for a period of five (5) or more Business Days after such
Payment Date;
     (d) failure by the Issuer, TRLWT or TILC (in the case of TRLWT and TILC, in
respect of Operative Agreements to which either is a party other than any
Operative Agreement that is described in clause (k), (n) or (p) below) to comply
with any of the other covenants, obligations, conditions or provisions binding
on it under this Indenture, the Equipment Notes or any other Operative Agreement
to which it is a party (and other than a payment default for which provision is
made in clause (a), (b) or (c) of this Section 4.01, or a default addressed in
clause (m) or (q) below), if any such failure continues for a period of thirty
(30) days or more after written notice thereof has been given to the Issuer (or,
if such failure is capable of remedy and the Administrator has promptly provided
the Indenture Trustee with a certificate stating that the Issuer, TRLWT or TILC
(as applicable) has commenced, or will promptly commence, and diligently pursue
all reasonable efforts to remedy such failure or breach, so long as such Person
is diligently pursuing such remedy, but in any event no longer than sixty
(60) days) after the giving of such written notice;
     (e) any representation or warranty made by the Issuer under this Indenture
or any other Operative Agreement to which it is a party or certificate delivered
by it shall prove to be untrue or incorrect in any material respect when made,
and such untruth or incorrectness, if curable, shall continue unremedied for a
period of thirty (30) days or more after written notice thereof has been given
to the Issuer (or, if such untruth or incorrectness is capable of remedy and the
Administrator has promptly provided the Indenture Trustee with a certificate
stating that the Issuer has commenced, or will promptly commence, and diligently
pursue all reasonable efforts to remedy such untruth or incorrectness, so long
as such Person is diligently pursuing such remedy but in any event no longer
than sixty (60) days);
     (f) a court having jurisdiction in respect of the Issuer enters a decree or
order for (i) relief in respect of the Issuer under any Applicable Law relating
to bankruptcy, insolvency, receivership, winding-up, liquidation,
reorganization, examination, relief of debtors or other similar law now or
hereafter in effect; (ii) appointment of a receiver, liquidator, examiner,
assignee, custodian, trustee, sequestrator or similar official of the Issuer; or
(iii) the winding up or liquidation of the affairs of the Issuer and, in each
case, such decree or order shall remain unstayed or such writ or other process
shall not have been stayed or dismissed within sixty (60) days from entry
thereof;
     (g) the Issuer (i) commences a voluntary case under any Applicable Law
relating to bankruptcy, insolvency, receivership, winding-up, liquidation,
reorganization, examination, relief of debtors or other similar law now or
hereafter in effect, or consents to the entry of an order for relief in any
involuntary case under any such law; (ii) consents to the appointment of or
taking possession by a receiver, liquidator, examiner, assignee, custodian,
41










 




--------------------------------------------------------------------------------




trustee, sequestrator or similar official of the Issuer or for all or
substantially all of the property and assets of the Issuer; or (iii) effects any
general assignment for the benefit of creditors, admits in writing its inability
to pay its debts generally as they come due, voluntarily suspends payment of its
obligations or becomes insolvent;
          (h) a judgment or order for the payment of money in excess of
$1,000,000 shall be rendered against the Issuer and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of ten (10) consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; provided , however , that any such
judgment or order shall not be an Event of Default under this Section 4.01(h) if
and for so long as (x) the amount of such judgment or order is covered by a
valid and binding policy of insurance between the defendant and the insurer
covering payment thereof and (y) such insurer, which shall be rated at least “A”
by A.M. Best Company or any similar successor entity, has been notified of, and
has not disputed the claim made for payment of, the amount of such judgment or
order;
          (i) the Issuer is required to register as an investment company under
the Investment Company Act of 1940, as amended;
          (j) the Issuer shall have asserted that this Indenture or any of the
other Operative Agreements to which it is a party is not valid and binding on
the parties thereto or any court, governmental authority or agency having
jurisdiction over any of the parties to such agreements shall find or rule that
any material provision of any of such agreements is not valid or binding on the
parties thereto;
          (k) the Trustee, acting at the Direction of a Requisite Majority,
shall have elected to remove the Manager as a result of a Manager Termination
Event (or to remove the Administrator in accordance with the provisions of the
Administrative Services Agreement providing for such rights of removal), and a
replacement Manager (or Administrator, as the case may be) shall not have
assumed the duties of the Manager (or Administrator, as the case may be) within
one hundred eighty (180) days after the date of such election;
          (l) as of any Payment Date, the Outstanding Principal Balance of the
Equipment Notes exceeds the Aggregate Adjusted Borrowing Value as of such date
(and giving effect to repayments of principal to occur on such date);
          (m) the Issuer shall use or permit the use of the Portfolio Railcars
or any portion thereof in a way that is not permitted by Section 5.04(v) of this
Indenture, provided that such unauthorized use shall not constitute an Event of
Default for a period of 45 days after the Issuer’s obtaining actual knowledge
thereof so long as (i) such unauthorized use is not the result of any willful
action of the Issuer and (ii) such unauthorized use is capable of being cured
and the Issuer diligently pursues such cure throughout such 45-day period;
          (n) TILC (or any successor thereto in its capacity as Servicer) shall
have defaulted in any material respect in the performance of any of its
obligations under the Servicing Agreement or a default shall occur under Section
6(a) of the Account Administration Agreement,
42










 




--------------------------------------------------------------------------------




and, in each case, the Issuer shall have failed to exercise its rights
thereunder in respect of such default for a period of 30 days after receipt by
the Issuer of written notice from the Indenture Trustee, demanding that such
action be taken;
          (o) Trinity shall have defaulted (x) in the payment of any amounts
required to be paid by it under the Parent Undertaking Agreement, or (y) in any
material respect in the performance of any of its covenants and agreements
contained in the Parent Undertaking Agreement other than as described in clause
(x), and in the case of clause (y), such default shall continue unremedied for a
period of 30 days; or the Parent Undertaking Agreement shall cease, for any
reason, to be in full force and effect or Trinity, TILC, the Issuer or any of
the respective Affiliates shall so assert;
          (p) an Insurance Manager Default shall have occurred and be continuing
under the Insurance Agreement, and the Issuer shall have failed to exercise its
rights under the Insurance Agreement in respect of such Insurance Manager
Default for a period of 30 days after receipt by the Issuer of written notice
from the Indenture Trustee demanding that such action be taken; and
          (q) the Issuer shall have defaulted in any material respect in the
performance of any of its covenants and agreements contained in Section 5.03(a)
and such default shall continue unremedied for a period of 30 days.
     Section 4.02 Remedies Upon Event of Default.
          (a) Upon the occurrence of an Event of Default of the type described
in Section 4.01(f) or 4.01(g), the Outstanding Principal Balance of, and accrued
interest on, the Equipment Notes, together with all other amounts then due and
owing to the Noteholders, shall become immediately due and payable without
further action by any Person. If any other Event of Default occurs and is
continuing, then the Indenture Trustee, acting at the Direction of the Requisite
Majority, may declare the principal of and accrued interest on all Equipment
Notes then Outstanding to be due and payable immediately, by written notice to
the Issuer and the Manager (a “ Default Notice ”), and upon any such declaration
such principal and accrued interest shall become immediately due and payable. At
any time after the Indenture Trustee has declared the Outstanding Principal
Balance of the Equipment Notes to be due and payable and prior to the exercise
of any other remedies pursuant to this Indenture, the Indenture Trustee (at the
Direction of the Requisite Majority), by written notice to the Issuer, the
Manager and the Administrator may, except in the case of (i) a default in the
deposit or distribution of any payment required to be made on the Equipment
Notes, (ii) a payment default on the Equipment Notes or (iii) a default in
respect of any covenant or provision of this Indenture that cannot by the terms
hereof be modified or amended without the consent of each Noteholder affected
thereby, rescind and annul such declaration and thereby annul its consequences,
if (1) there has been paid to or deposited with the Indenture Trustee an amount
sufficient to pay all overdue installments of interest on the Equipment Notes,
and the principal of and premium, if any, on the Equipment Notes that would have
become due otherwise than by such declaration of acceleration, (2) the
rescission would not conflict with any judgment or decree, and (3) all other
defaults and Events of Default, other than nonpayment of interest and principal
on the Equipment Notes that have become due solely because of such acceleration,
have been cured or waived.
43










 




--------------------------------------------------------------------------------




          (b) If an Event of Default shall occur and be continuing, the
Indenture Trustee may, and shall, if given a Direction in writing by the
Requisite Majority, do any or all of the following, provided that the Indenture
Trustee shall dispose of the Portfolio Railcars only if it has received a
Collateral Liquidation Notice:
          (i) Institute any Proceedings, in its own name and as trustee of an
express trust, for the collection of all amounts then due and payable on the
Equipment Notes or under this Indenture with respect thereto, whether by
declaration or otherwise, enforce any judgment obtained, and collect from the
Collateral and any other assets of the Issuer any moneys adjudged due;
          (ii) Subject to the quiet enjoyment rights of any Lessee of a
Portfolio Railcar, conduct proceedings to sell, hold or lease the Collateral or
any portion thereof or rights or interest therein, at one or more public or
private transactions conducted in any manner permitted by law; provided that,
the Indenture Trustee shall incur no liability as a result of the sale of the
Collateral or any part thereof at any sale pursuant to this Section 4.02
conducted in a commercially reasonable manner, and the Issuer hereby waives any
claims against the Indenture Trustee arising by reason of the fact that the
price at which the Collateral may have been sold at such sale was less than the
price that might have been obtained, even if the Indenture Trustee accepts the
first offer received and does not offer the Collateral to more than one offeree.
          (iii) Institute any Proceedings from time to time for the complete or
partial foreclosure of the Encumbrance created by this Indenture with respect to
the Collateral;
          (iv) Institute such other appropriate Proceedings to protect and
enforce any other rights, whether for the specific enforcement of any covenant
or agreement in this Indenture or in aid of the exercise of any power granted
herein, or to enforce any other proper remedy;
          (v) Exercise any remedies of a secured party under the UCC or any
Applicable Law and take any other appropriate action to protect and enforce the
rights and remedies of the Indenture Trustee or the Noteholders under this
Indenture;
          (vi) Appoint a receiver or a manager over the Issuer or its assets;
and
          (vii) Exercise its rights under Section 3.03 hereof.
          (c) If the Equipment Notes have been declared due and payable
following an Event of Default, any money collected by the Indenture Trustee
pursuant to this Indenture or otherwise, and any moneys that may then be held or
thereafter received by the Indenture Trustee, shall be applied to the extent
permitted by law in the following order, at the date or dates fixed by the
Indenture Trustee;
          (i) First, to the payment of all costs and expenses of collection
incurred by the Indenture Trustee (including the reasonable fees and expenses of
any
44










 




--------------------------------------------------------------------------------




counsel to the Indenture Trustee), and all other amounts due the Indenture
Trustee under this Indenture; and
          (ii) Second, as set forth in the applicable provision of the Flow of
Funds.
          (d) The Indenture Trustee shall provide each Rating Agency with a copy
of any Default Notice it receives or delivers pursuant to this Indenture. Within
thirty (30) days after the occurrence of an Event of Default in respect of the
Equipment Notes, the Indenture Trustee shall give notice to the Noteholders,
transmitted by mail, of all uncured or unwaived Defaults actually known to a
Responsible Officer of the Indenture Trustee on such date; provided that the
Indenture Trustee may withhold such notice with respect to a Default (other than
a payment default with respect to interest, principal or premium, if any) if it
determines in good faith that withholding such notice is in the interest of the
affected Noteholders.
          (e) The Issuer hereby agrees that if an Event of Default shall have
occurred and is continuing, the Indenture Trustee and any permitted delegee
thereof are hereby irrevocably authorized and empowered to act as the
attorney-in-fact for the Issuer with respect to the giving of any instructions
or notices under this Indenture.
          (f) If an Event of Default shall have occurred and is continuing, upon
the written Direction of the Requisite Majority, the Indenture Trustee shall
render an accounting of the current balance of each Indenture Account, and shall
direct the Account Collateral Agent to render an accounting of the current
balance of the Customer Payment Account.
          (g) If an Event of Default shall have occurred and is continuing, and
only in such event, upon the written Direction of the Requisite Majority, the
Indenture Trustee shall be authorized to take any and all actions and to
exercise any and all rights, remedies and options which it may have under this
Indenture (which rights and remedies shall include the right to direct the
withdrawal and disposition of amounts on deposit in the Indenture Accounts) and
which the Requisite Majority directs it to take under this Indenture, including
realization and foreclosure on the Collateral.
          (h) The Indenture Trustee may after the occurrence of and during the
continuance of an Event of Default exercise any and all rights and remedies of
the Issuer under or in connection with the Assigned Agreements (including,
without limitation, the Management Agreement and any successor agreement
therefor) and otherwise in respect of the Collateral, including, without
limitation, any and all rights of the Issuer to demand or otherwise require
payment of any amount under, or performance of any provision of, any Assigned
Agreement. In addition, after the occurrence of and during the continuance of an
Event of Default, upon the Direction of the Requisite Majority, the Indenture
Trustee may exercise all rights of the “lessor” under Leases related to
Portfolio Railcars, including, without limitation, the right to direct the
applicable Lessees to make rental payments to such account as the Indenture
Trustee shall specify, for application to the Collections Account and upon a
Manager Default, or a Manager Replacement Event (as defined in the Management
Agreement) in respect of which the Manager has been replaced, and in each case
upon the Direction of the Requisite Majority, the Indenture Trustee may exercise
the right of the “lessor” to direct the applicable Lessees to make rental
45










 




--------------------------------------------------------------------------------




payments to such account as the Indenture Trustee shall specify, for application
to the Collections Account.
     Section 4.03 Limitation on Suits.
     No Holder shall have any right to institute any proceeding, judicial or
otherwise, with respect to this Indenture or the Equipment Notes, or for the
appointment of a receiver or trustee, or for any other remedy hereunder, unless:
          (a) such Holder holds Equipment Notes and has previously given written
notice to the Indenture Trustee of a continuing Event of Default;
          (b) the Holders of at least 25% of the aggregate Outstanding Principal
Balance of the Equipment Notes give a written Direction to the Indenture Trustee
to pursue a remedy hereunder;
          (c) such Holder or Holders offer to the Indenture Trustee an indemnity
reasonably satisfactory to the Indenture Trustee against any costs, expenses and
liabilities to be incurred in complying with such request;
          (d) the Indenture Trustee does not comply with such request within
sixty (60) days after receipt of the request and the offer of indemnity; and
          (e) during such sixty (60)-day period, a Requisite Majority does not
give the Indenture Trustee a Direction inconsistent with such request.
     No one or more Noteholders may use this Indenture to affect, disturb or
prejudice the rights of another Holder or to obtain or seek to obtain any
preference or priority not otherwise created by this Indenture and the terms of
the Equipment Notes over any other Holder or to enforce any right under this
Indenture, except in the manner herein provided.
     Section 4.04 Waiver of Existing Defaults.
          (a) The Indenture Trustee acting at the Direction of the Requisite
Majority may waive any existing Default or Event of Default hereunder and its
consequences, except any waiver in respect of a covenant or provision hereof
which, pursuant to Section 9.02(a), cannot be modified or amended without the
consent of such Persons as are required to amend such covenant or provision in
addition to the consent of the Requisite Majority.
          (b) Upon any waiver made in accordance with Section 4.04(a), such
Default shall cease to exist, and any Event of Default arising therefrom shall
be deemed to have been cured for every purpose of this Indenture, but no such
waiver shall extend to any subsequent or other Default or impair any right
consequent thereon. Each such notice of waiver shall also be notified to each
Rating Agency.
          (c) Any written waiver of a Default or an Event of Default given by
Holders of the Equipment Notes to the Indenture Trustee and the Issuer in
accordance with the terms of this Indenture shall be binding upon the Indenture
Trustee and the other parties hereto. Unless
46










 




--------------------------------------------------------------------------------




such writing expressly provides to the contrary, any waiver so granted shall
extend only to the specific event or occurrence which gave rise to the Default
or Event of Default so waived and not to any other similar event or occurrence
which occurs subsequent to the date of such waiver.
     Section 4.05 Restoration of Rights and Remedies.
     If the Indenture Trustee or any Holder of Equipment Notes has instituted
any proceeding to enforce any right or remedy under this Indenture, and such
proceeding has been discontinued or abandoned for any reason, or has been
determined adversely to the Indenture Trustee or such Holder, then in every such
case the Issuer, the Indenture Trustee and the Noteholders shall, subject to any
determination in such proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Indenture Trustee and the Noteholders shall continue as though no such
proceeding has been instituted.
     Section 4.06 Remedies Cumulative.
     Each and every right, power and remedy herein given to the Indenture
Trustee (or the Requisite Majority) specifically or otherwise in this Indenture
shall be cumulative and shall be in addition to every other right, power and
remedy herein specifically given or now or hereafter existing at law, in equity
or by statute, and each and every right, power and remedy whether specifically
herein given or otherwise existing may be exercised from time to time and as
often and in such order as may be deemed expedient by the Indenture Trustee (or
the Requisite Majority), and the exercise or the beginning of the exercise of
any power or remedy shall not be construed to be a waiver of the right to
exercise at the same time or thereafter any other right, power or remedy. No
delay or omission by the Indenture Trustee (or the Requisite Majority) in the
exercise of any right, remedy or power or in the pursuance of any remedy shall
impair any such right, power or remedy or be construed to be a waiver of any
Default on the part of the Issuer or to be an acquiescence.
     Section 4.07 Authority of Courts Not Required.
     The parties hereto agree that, to the greatest extent permitted by law, the
Indenture Trustee shall not be obliged or required to seek or obtain the
authority of, or any judgment or order of, the courts of any jurisdiction in
order to exercise any of its rights, powers and remedies under this Indenture,
and the parties hereby waive any such requirement to the greatest extent
permitted by law.
     Section 4.08 Rights of Noteholders to Receive Payment.
     Notwithstanding any other provision of this Indenture, the right of any
Noteholder to receive payment of interest on, principal of, or premium, if any,
on the Equipment Notes on or after the respective due dates therefor, or to
bring suit for the enforcement of any such payment on or after such respective
dates, shall not be impaired or affected without the consent of such Noteholder.
47










 




--------------------------------------------------------------------------------




     Section 4.09 Indenture Trustee May File Proofs of Claim.
     The Indenture Trustee may file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Indenture Trustee and of any Noteholder allowed in any judicial proceedings
relating to the Issuer, its creditors or its property.
     Section 4.10 Undertaking for Costs.
     All parties to this Indenture agree, and each Noteholder by its acceptance
thereof shall be deemed to have agreed, that in any suit for the enforcement of
any right or remedy under this Indenture or in any suit against the Indenture
Trustee for any action taken or omitted by it as Indenture Trustee, a court in
its discretion may require the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and the court in its discretion may
assess reasonable costs, including reasonable attorneys’ fees, against any party
litigant in such suit, having due regard to the merits and good faith of the
claims or defense made by the party litigant. This Section 4.10 does not apply
to a suit instituted by the Indenture Trustee, a suit instituted by any
Noteholder for the enforcement of the payment of interest, principal, or
premium, if any, on the Equipment Notes on or after the respective due dates
expressed in such Equipment Note, or a suit by a Noteholder or Noteholders of
more than 10% of the Outstanding Principal Balance of the Equipment Notes
(exclusive of Equipment Notes or interests therein held by any Issuer Group
Member).
ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS
     Section 5.01 Representations and Warranties.
     The Issuer represents and warrants to the Indenture Trustee as of the
Closing Date, and (other than with respect to clauses (c), (d), (e), (m), (n) or
(t) below) each Delivery Date, as follows:
          (a) Due Organization.
          (i) The Issuer is a limited liability company duly organized, validly
existing, and in good standing under the laws of the State of Delaware, is duly
licensed or qualified and in good standing in each jurisdiction in which the
failure to so qualify would have a material adverse effect on its ability to
carry on its business as now conducted or to enter into and perform its
obligations under the Issuer Documents and the Operative Agreements to which the
Issuer is a party, has the organizational power and authority to carry on its
business as now conducted, has the requisite organizational power and authority
to execute, deliver and perform its obligations under the Issuer Documents and
the Operative Agreements to which the Issuer is a party.
          (ii) TILC is the sole member of the Issuer.
48










 




--------------------------------------------------------------------------------




          (iii) Each of the LLC Agreement and each other organizational document
of the Issuer has been duly executed and delivered by each party thereto and
constitutes a legal, valid and binding obligation of each such party enforceable
against such party in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and by general principles of equity.
          (iv) Since the date of formation of the Issuer, the Issuer has not
conducted business under any other name and does not have any trade names, or
“doing business under” or “doing business as” names. The Issuer has not
reorganized in any jurisdiction (whether the United States, any state therein,
the District of Columbia, Puerto Rico, Guam or any possession or territory of
the United States, or any foreign country or state) other than the State of
Delaware.
          (b) Special Purpose Status.
     The Issuer has not engaged in any activities since its organization (other
than those incidental to its organization and other appropriate limited
liability company steps and arrangements for the payment of fees to, and
director’s and officer’s insurance for, its member, special member and manager),
the execution of the Issuer Documents and the Operative Agreements to which it
is a party and the activities referred to in or contemplated by such agreements.
          (c) Non-Contravention.
     The Issuer’s acquisition of its Portfolio pursuant to the Asset Transfer
Agreement, the other transactions contemplated by the Asset Transfer Agreement,
the creation of the Equipment Notes and the issuance, execution and delivery of,
and the compliance by the Issuer with the terms of each of the Operative
Agreements and the Equipment Notes:
          (i) do not conflict with, or result in a breach of any of the terms or
provisions of, or constitute a default under, the constitutional documents of
the Issuer or with any existing law, rule or regulation applying to or affecting
the Issuer or any judgment, order or decree of any government, governmental body
or court having jurisdiction over Issue;
          (ii) do not infringe the terms of, or constitute a default under, any
deed, indenture, agreement or other instrument or obligation to which the Issuer
is a party or by it or its assets, property or revenues are bound; and
          (iii) do not constitute a default by the Issuer under, or result in
the creation of any Encumbrance (except for Permitted Encumbrances of the type
described in clause (i), (ii) or (v) of the definition thereof) upon the
property of the Issuer under its organizational documents or any indenture,
mortgage, contract or other agreement or instrument to which the Issuer is a
party or by which the Issuer or any of its properties may be bound or affected.
49










 




--------------------------------------------------------------------------------




          (d) Due Authorization.
     The Issuer’s acquisition of its Portfolio pursuant to the Asset Transfer
Agreement, the other transactions contemplated by the Asset Transfer Agreement,
the creation, execution and issuance of the Equipment Notes, the execution and
issue or delivery by the Issuer of the Operative Agreements executed by it and
the performance by it of its obligations hereunder and thereunder and the
arrangements contemplated hereby and thereby to be performed by it have been
duly authorized by all necessary limited liability company action of the Issuer.
          (e) Validity and Enforceability.
     This Indenture constitutes, and the Operative Agreements, when executed and
delivered and, in the case of the Equipment Notes, when issued and
authenticated, will constitute valid, legally binding and (subject to general
equitable principles, insolvency, liquidation, reorganization and other laws of
general application relating to creditors’ rights or claims or to laws of
prescription or the concepts of materiality, reasonableness, good faith and fair
dealing) enforceable obligations of the Issuer.
          (f) No Event of Default or Early Amortization Event.
     No Event of Default or Early Amortization Event has occurred and is
continuing and no event has occurred that with the passage of time or notice or
both would become an Event of Default or Early Amortization Event.
          (g) No Encumbrances.
     Subject to the Security Interests created in favor of the Indenture Trustee
and the Flow of Funds, and except for Permitted Encumbrances, there exists no
Encumbrance over the assets of the Issuer that ranks prior to or pari passu with
the obligation to make payments on the Equipment Notes.
          (h) No Consents.
     No consent, approval or authorization of, or filing, registration or
qualification with, or the giving of notice to, any trustee or any holder of
indebtedness of the Issuer or any governmental authority on the part of the
Issuer is required in the United States, Canada or Mexico (subject to the
proviso set forth below) in connection with the execution and delivery by the
Issuer of the Operative Agreements to which the Issuer is a party or in order
for the Issuer to perform its obligations thereunder in accordance with the
terms thereof, other than: (i) notices required to be filed with the STB and the
Registrar General of Canada, which notices shall have been filed on the Closing
Date, (ii) as may be required under existing laws, ordinances, governmental
rules and regulations to be obtained, given, accomplished or renewed at any time
after the Closing Date in connection with the operation and maintenance of the
Portfolio Railcars and in accordance with the Operative Agreements that are
routine in nature and are not normally applied for prior to the time they are
required, and which the Issuer has no reason to believe will not be timely
obtained, (iii) as may be required under the Operative Agreements in consequence
of any transfer of ownership of the Portfolio Railcars and (iv) filing and
recording to perfect the
50










 




--------------------------------------------------------------------------------




Security Interests under this Indenture as required hereunder; provided, that
the parties hereto agree that the Issuer shall not be required to make any such
filings or recordings in Mexico.
          (i) No Litigation.
     There is no claim, action, suit, investigation or proceeding pending
against, or to the knowledge of the Issuer, threatened against or affecting the
Issuer, before any court or arbitrator or any governmental body, agency or
official which in any manner challenges or seeks to prevent, enjoin, alter or
materially delay the transactions contemplated by this Indenture (including the
Exhibits and Schedules attached hereto) and/or the Operative Agreements.
          (j) Employees, Subsidiaries.
     The Issuer has no employees. The Issuer has no Subsidiaries.
          (k) Ownership.
     The Issuer is the owner of the Collateral free from all Encumbrances and
claims whatsoever other than Permitted Encumbrances.
          (l) No Filings.
     Under the laws of Delaware, Texas and New York (and including U.S. federal
law) in force at the date hereof, it is not necessary or desirable that this
Indenture or any Operative Agreement to which the Issuer is a party be filed,
recorded or enrolled with any court or other authority in any such jurisdictions
or that any material stamp, registration or similar tax be paid on or in
relation to this Indenture or any of the other Operative Agreements (other than
filings of UCC financing statements and with the STB and in Canada in respect of
the Security Interests in the Portfolio Railcars).
          (m) Other Representations. The representations and warranties made by
the Issuer in any of the other Operative Agreements are true and accurate as of
the date made.
          (n) Other Regulations. The Issuer is not an “investment company,” or
an “affiliated person” of, or a “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.
          (o) Insurance. The Portfolio Railcars described on each Delivery
Schedule delivered from time to time under the Asset Transfer Agreement are, at
the time of the related Conveyance to the Issuer, covered by the insurance
required by Section 5.04(f) hereof, and all premiums due prior to the applicable
Delivery Date in respect of such insurance shall have been paid in full and such
insurance as of the applicable Delivery Date is in full force and effect.
          (p) No Event of Default or Total Loss. At the time of each Conveyance
of Railcars under the Asset Transfer Agreement, (i) no Event of Default has
occurred and is continuing, (ii) no Manager Default (in the case of Conveyances
other than on the Closing Date) or Manager Termination Event (in the case of
Conveyances on the Closing Date) has occurred and is continuing, (iii) to the
knowledge of the Issuer, no Total Loss or event that, with the
51










 




--------------------------------------------------------------------------------




giving of notice, the passage of time or both, would constitute a Total Loss
with respect to any of the Railcars so Conveyed, has occurred, and (iv) to the
knowledge of the Issuer, no Railcar being Conveyed under the Asset Transfer
Agreement on such date has suffered damage or contamination which, in the
Issuer’s reasonable judgment, makes repair uneconomic or renders such Railcar
unfit for commercial use.
          (q) Beneficial Title. On each Delivery Date upon which a Conveyance
occurs under the Asset Transfer Agreement, (i) the applicable Seller has, and
shall pursuant to its related Bill of Sale have, conveyed all legal and
beneficial title of the Issuer to such Railcars being so Conveyed free and clear
of all Encumbrances (other than Permitted Encumbrances) and such Conveyance will
not be void or voidable under any applicable law and (ii) the applicable Seller
has, and the Assignment and Assumption to be delivered on the related Delivery
Date shall upon acceptance thereof by the Issuer assign to the Issuer, all legal
and beneficial title to the related Leases, free and clear of all Encumbrances
(other than Permitted Encumbrances), and the Assignment and Assumption will not
be void or voidable under any applicable law.
          (r) Nature of Business. The Issuer is not engaged in the business of
extending credit for the purposes of purchasing or carrying margin stock, and no
proceeds of the Equipment Notes will be used by the Issuer for a purpose which
violates, or would be inconsistent with, Section 7 of the Securities Exchange
Act of 1934, as amended, or Regulations T, U and X of the Federal Reserve System
(terms for which meanings are provided in Regulations T, U and X of the Federal
Reserve System or any regulations substituted therefor, as from time to time in
effect, being used in this Section 5.01(r) with such meanings).
          (s) No Default under Organizational Documents. The Issuer is not in
violation of any term of any of its organizational documents or in violation or
breach of or in default under any other agreement, contract or instrument to
which it is a party or by which it or any of its property may be bound.
          (t) Issuer Compliance. The Issuer is in compliance in all material
respects with all laws, ordinances, governmental rules, regulations, orders,
judgments, decrees, determinations and awards to which it is subject and the
Issuer has obtained all required licenses, permits, franchises and other
governmental authorizations material to the conduct of its business.
          (u) Railcar Compliance; Autoracks. Each Railcar Conveyed on a Delivery
Date, taken as a whole, and each major component thereof complies in all
material respects with all applicable laws and regulations, all requirements of
the manufacturer for maintaining in full force and effect any applicable
warranties and the requirements, if any, of any applicable insurance policies,
conforms with the specifications for such Railcar contained in the related
Appraisal (to the extent a copy of such Appraisal or a relevant excerpt
therefrom has been delivered to the Issuer) and is substantially complete such
that it is ready and available to operate in commercial service and otherwise
perform the function for which it was designed; and the railcar identification
marks shown on the related Bill of Sale are the marks then used on the Portfolio
Railcars set forth on such Bill of Sale. Each Portfolio Railcar that is an
autorack qualifies for the National Reload Pool.
52










 




--------------------------------------------------------------------------------




          (v) Taxes. On each Delivery Date upon which a Conveyance occurs under
the Asset Transfer Agreement, all sales, use or transfer taxes, if any, due and
payable upon the purchase of the Portfolio Railcars by the Issuer from the
applicable Seller will have been paid or such transactions will then be exempt
from any such taxes, and the Issuer will cause any required forms or reports in
connection with such taxes to be filed in accordance with applicable laws and
regulations.
          (w) Lease Terms. Each Railcar Conveyed on the relevant Delivery Date
is subject to a Permitted Lease, which Lease (together with the other Leases
that are or have been the subject of such Conveyances) contains rental and other
terms which are no different, taken as a whole, from those for similar railcars
in the TILC Fleet.
          (x) Eligibility. Each Railcar described on its relevant Delivery
Schedule constitutes an Eligible Railcar as of the date of its Conveyance to the
Issuer.
          (y) Assignment of Leases. (i) Each Lease conveyed on the relevant
Delivery Date is freely assignable from the applicable Seller to the Issuer and
from the Issuer to any other Person (including, without limitation, any
transferee in connection with the Indenture Trustee’s exercise of rights or
remedies under this Indenture) or, if any such Lease is not freely assignable,
then consents to such assignments determined by the Manager in good faith to be
sufficient for their intended purposes have been obtained prior to the relevant
Delivery Date, (ii) no assignment described in this Section 5.01(y ) is void or
voidable or will result in a claim for damages or reduction in rental or other
payments, in each case pursuant to the terms and conditions of any such Lease
and (iii) no consent, approval or filing is required under such Lease in
connection with the execution and delivery of the Operative Agreements.
          (z) Purchase Options. With respect to any Portfolio Railcars that are
subject to a purchase option granted to the Lessee under the relevant Lease,
(i) such purchase option is exercisable by the applicable Lessee for a purchase
price not less than (at the time of such purchase) the greater of (1) an
appraiser’s estimate at Lease inception of fair market value at the time of
potential exercise under the option provision, and (2) 105% of the product of
the Railcar Advance Rate and the Adjusted Value of the Portfolio Railcars
subject to such purchase option and (ii) the sum of (x) the aggregate Adjusted
Values of all Portfolio Railcars subject to such Lease and all Portfolio
Railcars subject to any other Lease containing a purchase option and (y) the
aggregate sum of the Adjusted Values of all Portfolio Railcars that the Issuer
has sold pursuant to Permitted Discretionary Sales or Purchase Option
Dispositions, does not exceed 35% of the highest aggregate Adjusted Value of all
Portfolio Railcars held by the Issuer at any particular time up to the date this
representation is made or deemed made. Any such purchase option complying with
each of the foregoing limitations described in clauses (i) and (ii) above is
referred to herein and in the other Operative Agreements as a “Permitted
Purchase Option.”
          (aa) No Other Financing of Lease; Permitted Lease. After giving effect
to the transfers contemplated under the Operative Agreements, (i) the Leases
being Conveyed to the Issuer on any applicable Delivery Date (as evidenced by
the Riders or Schedules with respect thereto) are not subject to and do not
cover railcars financed in, any financing or securitization transaction other
than the transactions contemplated by the Operative Agreements and (ii) such
Leases conform to the definition of Permitted Lease.
53










 




--------------------------------------------------------------------------------




          (bb) Concentration Limits. After giving effect to the Issuer’s
acquisition of Railcars in connection with issuing the Equipment Notes on the
Closing Date, the Portfolio complies with all Concentration Limits.
     Section 5.02 General Covenants.
     The Issuer covenants with the Indenture Trustee as follows:
          (a) No Release of Obligations.
     The Issuer will not take any action which would amend, terminate (other
than any termination in connection with the replacement of such agreement on
terms substantially no less favorable to the Issuer than the agreement being
terminated) or discharge or prejudice the validity or effectiveness of this
Indenture (other than as permitted herein) or any other Operative Agreement or
permit any party to any such document to be released from such obligations,
except that; in each case, as permitted or contemplated by the terms of such
documents, and provided that, in any case, (i) the Issuer will not take any
action which would result in any amendment or modification to any conflicts
standard or duty of care in such agreements and (ii) there must be at all times
an Administrator and a Manager with respect to all Portfolio Railcars.
          (b) Encumbrances.
          The Issuer will not create, incur, assume or suffer to exist any
Encumbrance other than: (i) any Permitted Encumbrance, and (ii) any other
Encumbrance the validity or applicability of which is being contested in good
faith in appropriate proceedings by any Issuer Group Member (and the proceedings
related to such Encumbrance or the continued existence of such Encumbrance does
not give rise to any reasonable likelihood of the sale, forfeiture or loss of
the asset affected by such Encumbrance) and for which the Issuer maintains
adequate cash reserves to pay such Encumbrance.
          (c) Indebtedness.
          The Issuer will not incur, create, issue, assume, guarantee or
otherwise become liable for or with respect to, or become responsible for the
payment of, contingently or otherwise, whether present or future, Indebtedness,
other than Indebtedness in respect of the Equipment Notes issued in accordance
with the terms of this Indenture.
          (d) Restricted Payments.
          The Issuer will not (i) declare or pay any dividend or make any
distribution on its Stock; provided that, so long as no Event of Default shall
have occurred and be continuing and to the extent there are available funds
therefor on the applicable Payment Date, the Issuer may make payments on its
limited liability company membership interests to the extent of the aggregate
amount of distributions made to the Issuer pursuant to the Flow of Funds;
(ii) purchase, redeem, retire or otherwise acquire for value any membership
interest in the Issuer held by or on behalf of Persons other than any Permitted
Holder; (iii) make any interest, principal or premium, if any, payment on the
Equipment Notes or make any voluntary or optional repurchase, defeasance or
other acquisition or retirement for value of Indebtedness of
54










 




--------------------------------------------------------------------------------




the Issuer other than in accordance with the Equipment Notes and this Indenture
or the Operative Agreements; provided that the Issuer may repurchase, defease or
otherwise acquire or retire any of the Equipment Notes from a source other than
from Collections (other than that portion of Collections that would otherwise be
distributable to the Issuer in accordance with the Flow of Funds); or (iv) make
any investments, other than Permitted Investments and investments permitted
under Section 5.02(f) hereof.
     The term “investment” for purposes of the above restriction shall mean any
loan or advance to a Person, any purchase or other acquisition of any Stock or
Indebtedness of such Person, any capital contribution to such Person or any
other investment in such Person.
     (e) Limitation on Dividends and Other Payments.
          The Issuer will not create or otherwise suffer to exist any consensual
limitation or restriction of any kind on the ability of the Issuer to declare or
pay dividends or make any other distributions permitted by Applicable Law, other
than pursuant to the Operative Agreements.
     (f) Business Activities.
     The Issuer will not engage in any business or activity other than:
          (i) purchasing or otherwise acquiring (subject to the limitations on
acquisitions of Portfolio Railcars described below), owning, holding,
converting, maintaining, modifying, managing, operating, leasing, re-leasing and
(subject to the limitations on sales of Portfolio Railcars described below)
selling or otherwise disposing of its Portfolio Railcars and entering into all
contracts and engaging in all related activities incidental thereto, including
from time to time accepting, exchanging, holding promissory notes, contingent
payment obligations or equity interests of Lessees or their Affiliates issued in
connection with the bankruptcy, reorganization or other similar process, or in
settlement of delinquent obligations or obligations anticipated to be delinquent
of such Lessees or their respective Affiliates in the ordinary course of
business;
          (ii) financing or refinancing the business activities described in
clause (i) of this Section 5.02(f) through the offer, sale and issuance of the
Equipment Notes;
          (iii) purchasing, acquiring, surrendering and assigning policies of
insurance and assurances with any insurance company or companies which the
Issuer or the Insurance Manager determines to be necessary or appropriate to
comply with this Indenture and to pay the premiums or the Issuer’s allocable
portion thereon; and
          (iv) taking any action that is incidental to, or necessary to effect,
any of the actions or activities set forth above.
     (g) Limitation on Consolidation, Merger and Transfer of Assets.
          The Issuer will not consolidate with, merge with or into, or sell,
convey, transfer, lease or otherwise dispose of its property and assets (as an
entirety or substantially an entirety in
55










 




--------------------------------------------------------------------------------




one transaction or in a series of related transactions) to, any other Person, or
permit any other Person to merge with or into the Issuer (any such
consolidation, merger, sale or disposition, a “ Merger Transaction ”), unless:
          (i) the resulting entity is a special purpose entity, the charter of
which is substantially similar to the LLC Agreement, and, after such Merger
Transaction, payments from such resulting entity to the Noteholders do not give
rise to any withholding tax payments less favorable to the Noteholders than the
amount of any withholding tax payments which would have been required had such
Merger Transaction not occurred and such entity is not subject to taxation as a
corporation or an association or a publicly traded partnership taxable as a
corporation;
          (ii) (A) such Merger Transaction has been unanimously approved by the
board of managers of the Issuer and (B) the surviving successor or transferee
entity shall expressly assume all of the obligations of the Issuer under this
Indenture, the Equipment Notes and each other Operative Agreement to which the
Issuer is then a party (with the result that, in the case of a transfer only,
the Issuer thereupon will be released);
          (iii) both before, and immediately after giving effect to such Merger
Transaction, no violation of a Concentration Limit, Event of Default or Early
Amortization Event shall have occurred and be continuing;
          (iv) each of (A) a Rating Agency Confirmation and (B) the consent of
the Indenture Trustee (acting at the Direction of a Requisite Majority) has been
obtained with respect to such Merger Transaction;
          (v) for U.S. Federal income tax purposes, such Merger Transaction does
not result in the recognition of gain or loss by any Noteholder; and
          (vi) the Issuer delivers to the Indenture Trustee an Officer’s
Certificate and an Opinion of Counsel, in each case stating that such Merger
Transaction complies with the above criteria and, if applicable, Section 5.03(a)
hereof and that all conditions precedent provided for herein relating to such
transaction have been complied with;
     (h) Limitation on Transactions with Affiliates.
          The Issuer will not, directly or indirectly, enter into, renew or
extend any transaction (including, without limitation, the purchase, sale, lease
or exchange of property or assets, or the rendering of any service) with any
Affiliate of the Issuer, except upon fair and reasonable terms no less favorable
to the Issuer than could be obtained, at the time of such transaction or at the
time of the execution of the agreement providing therefor, in a comparable
arm’s-length transaction with a Person that is not such an Affiliate, provided,
that the foregoing restriction does not limit or apply to the following:
          (i) any transaction in connection with the establishment of the
Issuer, its initial capitalization and the acquisition of its initial Portfolio
or pursuant to the terms of the Operative Agreements;
56










 




--------------------------------------------------------------------------------




          (ii) the payment of reasonable and customary regular fees to, and the
provision of reasonable and customary liability insurance in respect of, the
managers/members of the Issuer’s;
          (iii) any payments on or with respect to the Equipment Notes or
otherwise in accordance with the Flow of Funds;
          (iv) any acquisition of Additional Railcars or any Permitted Railcar
Acquisition complying with Section 5.03(b) hereof;
          (v) any payments of the types referred to in clause (i) or (ii) of
Section 5.02(d) hereof and not prohibited thereunder; or
          (vi) the sale of Portfolio Railcars as part of a single transaction
providing for the redemption or defeasance of the Equipment Notes in whole in
accordance with the terms of this Indenture.
     (i) Limitation on the Issuance, Delivery and Sale of Equity Interests.
          Except as expressly permitted by its LLC Agreement, the Issuer will
not (1) issue, deliver or sell any Stock or (2) sell, directly or indirectly, or
issue, deliver or sell, any Stock, except for the following:
          (A) issuances or sales of any additional membership interests to the
Member (the “Permitted Holder”); or
          (B) contributions by the Permitted Holder of funds to the Issuer with
which to effect a redemption or discharge of the Equipment Notes upon any
acceleration of the Equipment Notes.
Notwithstanding the foregoing, no issuance, delivery, sale, transfer or other
disposition of any equity interest in the Issuer will be effective, and any such
issuance, delivery, sale transfer or other disposition will be void ab initio ,
if it would result in the Issuer being classified as an association (or a
publicly traded partnership) taxable as a corporation for U.S. federal income
tax purposes.
     (j) Bankruptcy and Insolvency.
          (i) The Issuer will promptly provide the Indenture Trustee and the
Rating Agencies with written notice of the institution of any proceeding by or
against the Issuer seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for either or for any substantial part of its property. The Issuer will
not take any action to waive, repeal, amend, vary, supplement or otherwise
modify its charter documents and including its LLC Agreement (except in
accordance with the next sentence) unless receiving the prior written consent of
the Indenture Trustee (acting at the
57










 




--------------------------------------------------------------------------------




Direction of the Requisite Majority) as well as a Rating Agency Confirmation in
respect thereof. The Issuer will not, without a Special Rating Agency
Confirmation, take any action to waive, repeal, amend, vary, supplement or
otherwise modify the provision of its LLC Agreement which requires action or
consent of its special member or limits actions of the Issuer with respect to
voluntary insolvency proceedings or involuntary insolvency proceedings of the
Issuer.
          (ii) The Issuer shall cause each party to any Operative Agreement, and
each party to any other agreement incidental or related to any Operative
Agreement, that in either such case renders the Issuer a debtor to such party,
to covenant and agree that it shall not, prior to the date which is one year and
one day (or if longer, the applicable preference period then in effect) after
the payment in full of the Equipment Notes, acquiesce, petition or otherwise,
directly or indirectly, invoke or cause the Issuer to invoke the process of any
governmental authority for the purpose of commencing or sustaining a case
against the Issuer under any federal or state bankruptcy, insolvency or similar
law or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Issuer or any substantial part of
its property or ordering the winding up or liquidation of the affairs of the
Issuer. This provision shall survive the termination of this Indenture.
          (k) Payment of Principal, Premium, if any, and Interest.
          The Issuer will duly and punctually pay the principal, premium, if
any, and interest on the Equipment Notes in accordance with the terms of this
Indenture and the Equipment Notes.
          (l) Limitation on Employees.
          The Issuer will not employ or maintain any employees other than as
required by any provisions of local law. Managers, officers and directors shall
not be deemed to be employees for purposes of this Section 5.02(l).
          (m) Delivery of Rule 144A Information. To permit compliance with
Rule 144A in connection with offers and sales of Equipment Notes, the Issuer
will promptly furnish upon request of a Holder of an Equipment Note to such
Holder and a prospective purchaser designated by such Holder, the information
required to be delivered under Rule 144A(d)(4) if at the time of such request
the Issuer is not a reporting company under Section 13 or Section 15(d) of the
Exchange Act.
          (n) Administrator. If at any time, there is not a Person acting as
Administrator, the Issuer shall promptly appoint a qualified Person to perform
any duties under this Indenture that the Administrator is obligated to perform
until a replacement Administrator assumes the duties of the Administrator.
          (o) Ratings of Equipment Notes. For so long as any Equipment Notes are
Outstanding, the Issuer shall pay all fees of S&P and Moody’s and take all such
other actions as may be necessary from time to time in order to cause S&P and
Moody’s to maintain a rating with respect to the Equipment Notes.
58










 




--------------------------------------------------------------------------------




          (p) Separate Entity Characteristics. The Issuer shall at all times:
          (i) not commingle its assets with those of any Person, including any
Affiliate, except with respect to the Customer Payments Account and as may occur
from time to time due to misdirected payments;
          (ii) conduct its business separate from any direct or ultimate parent
of the Issuer;
          (iii) maintain financial statements susceptible to audit, separate
from those of any other Person showing its assets and liabilities separate and
apart from those of any other Person;
          (iv) pay its own expenses and liabilities and pay the salaries of its
own employees, if any, only from its own funds;
          (v) maintain an “arm’s-length relationship” with its Affiliates;
          (vi) not guarantee or become obligated for the debts of any other
Person and not hold out its credit as being available to satisfy the debts or
any other obligations of any other Person;
          (vii) use separate stationery, invoices and checks and hold itself out
as a separate and distinct entity from any other Person;
          (viii) observe all limited liability company and other organizational
formalities required by the law of its jurisdiction of formation;
          (ix) not acquire obligations or securities of any Person, except
Permitted Investments and as otherwise contemplated in the Operative Agreements;
          (x) allocate fairly and reasonably any overhead expenses shared with
any other Person, if any;
          (xi) except for the Security Interests and Permitted Encumbrances, not
pledge its assets for the benefit of any other Person or make any loans or
advances to any Person (but the Issuer may extend or forbear obligations of any
Lessees under the related Leases in the ordinary course of business and in
accordance with the provisions of the Management Agreement);
          (xii) correct any known misunderstanding regarding its separate
identity from other Persons;
          (xiii) maintain adequate capital in light of its contemplated business
operations;
          (xiv) maintain books and records (in accordance with generally
accepted accounting principles in the United States) separate from any other
Person at its principal
59










 




--------------------------------------------------------------------------------




office which show a true and accurate record in United States dollars of all
business transactions arising out of and in connection with the conduct of the
Issuer and the operation of its business in sufficient detail to allow
preparation of tax returns required to be prepared and the maintenance of the
Indenture Accounts;
          (xv) maintain bank and other accounts (other than the Indenture
Accounts), if any, separate from any other Person or entity;
          (xvi) conduct its business in its own name; and
          (xvii) not take any actions that would be inconsistent with
maintaining the separate legal identity of the Issuer.
     Section 5.03 Portfolio Covenants.
     The Issuer covenants with the Indenture Trustee as follows:
          (a) Railcar Dispositions. The Issuer will not sell, transfer or
otherwise dispose of any Railcar or any interest therein, except that the Issuer
may sell, transfer or otherwise dispose of or part with possession of (i) any
Parts, or (ii) one or more Portfolio Railcars, as follows (any such sale,
transfer or disposition described in clause (i), (ii) or (iii) of this Section
5.03(a), a “ Permitted Railcar Disposition” ):
          (i) A Railcar Disposition pursuant to a Permitted Purchase Option (a
“Purchase Option Disposition”);
          (ii) A Railcar Disposition pursuant to receipt of insurance or other
third party proceeds in connection with the Total Loss of a Portfolio Railcar
(and any consequent later sale of such affected Railcar for scrap or salvage
value) (an “Involuntary Railcar Disposition” ); or
          (iii) A Railcar Disposition in the ordinary course of business (other
than a Railcar Disposition as a result of a Total Loss or a Purchase Option
Disposition) so long as the following conditions are complied with (a “Permitted
Discretionary Sale” ):
          (A) At the time of such Railcar Disposition, no Event of Default or
Early Amortization Event shall have occurred and then be continuing.
          (B) The Issuer (or the Manager on its behalf) prior to such Railcar
Disposition, as evidenced by an Officer’s Certificate to be delivered to the
Indenture Trustee, shall have identified replacement Railcars for the Issuer to
purchase meeting the criteria set forth in clauses “1” through “4” of clause (C)
below (Railcars meeting such criteria, “Qualifying Replacement Railcars” ), with
such purchase expected to be made within 30 days of the date of the
discretionary sale.
60










 




--------------------------------------------------------------------------------




          (C) Such Railcars
(1) must be of comparable remaining economic useful life to the Portfolio
Railcars being sold,
(2) must have an Appraisal showing an Initial Appraised Value,
(3) must be under Lease to the same extent as the Portfolio Railcars being sold,
and
(4) must have been manufactured by Trinity or an Affiliate thereof, and must be
purchased pursuant to the Asset Transfer Agreement.
          (D) With respect to the Portfolio Railcars to be sold pursuant to a
Permitted Discretionary Sale (such Portfolio Railcars being referred to below as
the “ Sold Railcars ”), each of the following conditions shall have been
satisfied and the Indenture Trustee shall have received an Officer’s Certificate
of the Issuer (or the Manager on its behalf) certifying as to the satisfaction
of such conditions:
(1) The Sold Railcars must be purchased from the Issuer by a third party that is
not an Issuer Group Member.
(2) The Net Disposition Proceeds realized in such sale must be at least 105% of
the product of the Railcar Advance Rate and the Adjusted Value of such Sold
Railcars.
(3) Sold Railcars that were under Lease at the time of sale, if being replaced,
must be replaced by Qualifying Replacement Railcars under Lease that generate at
least the same amount of current monthly lease revenue and have a remaining
Lease term at least equal to two-thirds of the Lease term of such Sold Railcars.
(4) Sold Railcars that were not under Lease at the time of sale, if being
replaced, must be replaced by Qualifying Replacement Railcars as to which, if
not then under Lease, the Manager has a reasonable, good faith expectation that
such Qualifying Replacement Railcars will generate at least the same amount of
monthly lease revenue (once placed under Lease) as the Manager would have
expected for the Sold Railcars.
          (E) The Net Disposition Proceeds must be deposited into the Mandatory
Replacement Account.
          (F) Such Railcar Disposition, after giving effect to the expected
reinvestment, will not directly cause noncompliance with any Concentration
Limit.
          (G) The Initial Appraised Value of the reinvestment Railcars acquired
in connection with a Permitted Discretionary Sale must at least equal the
Adjusted Value of the Sold Railcars at their time of sale (except to a de
minimus extent).
61










 




--------------------------------------------------------------------------------




          (H) The sum of (x) the Adjusted Value of the Portfolio Railcars to be
sold in such Railcar Disposition, (y) the aggregate sum of the Adjusted Values
of all Portfolio Railcars that the Issuer has sold in all Permitted
Discretionary Sales and Purchase Option Dispositions and (z) the aggregate
Adjusted Value of all Portfolio Railcars then subject to a Lease containing a
purchase option, does not exceed 35% of the highest aggregate Adjusted Value of
all Portfolio Railcars held by the Issuer at any particular time up to the
related date of sale.
          (I) The Adjusted Value of the Portfolio Railcars to be sold in such
Railcar Disposition, in the aggregate with the aggregate sum of the Adjusted
Values of all Portfolio Railcars that the Issuer has sold in any Permitted
Discretionary Sales or Purchase Option Dispositions, does not exceed 15% of the
average, for each of the previous twelve Payment Dates, of the aggregate sum of
the Adjusted Values of all Portfolio Railcars for such Payment Dates (or, if
fewer than twelve Payment Dates have passed, such average for all such Payment
Dates).
          (iv) With respect to a Permitted Railcar Disposition constituting a
Purchase Option Disposition or Involuntary Disposition, the Issuer will, if not
electing to deposit such proceeds directly into the Collections Account, deposit
the related Net Disposition Proceeds into the Optional Reinvestment Account for
application, within the Replacement Period, to a purchase of Qualifying
Replacement Railcars in a Replacement Exchange (as contemplated and provided in
Section 3.05).
          (b) Railcar Acquisitions. The Issuer will not purchase or otherwise
acquire a Railcar (or an interest therein) other than the Initial Railcars or
any interest therein, except that, the Issuer will be permitted to: (i) purchase
or otherwise acquire, directly or indirectly, Railcars constituting Qualifying
Replacement Railcars in connection with any Replacement Exchange, or (ii)
acquire one or more additional Railcars pursuant to a capital contribution, so
long as, in each case of clause (i) and (ii), each of the following requirements
are satisfied on or prior to such purchase or other acquisition:
          (A) no Event of Default or Early Amortization Event shall have
occurred and be continuing or would directly result therefrom;
          (B) after giving effect to the acquisition, the Portfolio will comply
with the Concentration Limits;
          (C) the Railcars being acquired have an Appraisal showing an Initial
Appraised Value;
          (D) the Purchase Price for each such Railcar does not exceed its
Initial Appraised Value;
          (E) the Railcars being acquired were manufactured by Trinity or an
Affiliate, and are acquired pursuant to the Asset Transfer Agreement;
62










 




--------------------------------------------------------------------------------




          (F) except in connection with Railcars being acquired in a Replacement
Exchange for Portfolio Railcars that were not subject to a Lease at the time of
the disposition thereof by the Issuer, the Railcars being acquired are each
subject to a Permitted Lease; that all actions (including the applicable UCC,
STB or Registrar General of Canada filings) shall have been taken to cause the
Railcars being assigned to be subject to a first priority security interest in
favor of the Indenture Trustee for the benefit of the Secured Parties; and
          (G) that the Railcars will be free and clear of Encumbrances other
than Permitted Encumbrances.
          (c) Permitted Railcar Acquisition. A Railcar acquisition by the Issuer
complying with the provisions in subsection (b) immediately above constitutes a
“Permitted Railcar Acquisition” .
          (d) Modification Payments and Capital Expenditures. The Issuer will
not make any capital expenditures for the purpose of effecting any optional
improvement or modification of any Portfolio Railcar or Parts outside of the
ordinary course of business, except that the Issuer may make Optional
Modifications and Required Modifications in its discretion and subject to the
following limitations on the manner in which such Required Modifications and
Optional Modifications may be funded:
          (i) Required Modifications may be funded out of the Expense Account in
accordance with Section 3.06; and
          (ii) Optional Modifications may be funded from distributions to the
Issuer pursuant to the Flow of Funds, or from capital contributions to the
Issuer.
In the case of any Optional Modification, the Issuer prior to undertaking such
Optional Modification shall have determined, based upon consultation with the
Manager, that the optional modification is not expected to decrease the value or
marketability of the Portfolio Railcar as a result of the expenditure on such
Optional Modification.
          (e) Leases.
          (i) The Issuer will not surrender possession of any Portfolio Railcar
to any Person other than for purposes of maintenance or overhaul or pursuant to
a Permitted Lease or for storage purposes pending the Manager’s procurement of a
Permitted Lease thereon.
          (ii) The Issuer will, and will cause the Manager in general to use its
pro forma lease agreement or agreements, as such pro forma lease agreement or
agreements may be revised for purposes of the Issuer specifically or generally
from time to time by the Manager (collectively, the “ Pro Forma Lease ”), for
use by the Manager on behalf of the Issuer as a starting point in the
negotiation of Future Leases. However, with respect to any Future Lease entered
into in connection with (x) the renewal or extension of a related Lease, (y) the
leasing of a Portfolio Railcar to a Person that is or was a Lessee under a
pre-existing Lease, or (z) the leasing of a Portfolio Railcar to a Person that
is or
63










 




--------------------------------------------------------------------------------




was a Lessee under an operating lease of a Railcar that is being managed or
serviced by the Manager (such Future Lease, a “ Renewal Lease ”), a form of
lease substantially similar to such pre-existing Lease or operating lease (a “
Precedent Lease ”), as the case may be, may be used by the Manager, in lieu of
the Pro Forma Lease on behalf of the Issuer as a starting point in the
negotiation of such Future Lease. The terms of the Pro Forma Lease may be
revised from time to time by the Manager, provided that any such revisions shall
be consistent with a Lease originated thereunder being a Permitted Lease.
          (f) Concentration Limits. The Issuer will not sell, purchase,
otherwise take any action with respect to any Portfolio Railcar if entering into
such proposed sale, or other action would cause the Portfolio to no longer
comply with the Concentration Limits; provided , that the foregoing restriction
shall not apply to the renewal by the Issuer of an Existing Lease. Also, the
Issuer will not consummate a Permitted Discretionary Sale if the effect of such
action is or would be to cause noncompliance with any Concentration Limit.
     Section 5.04 Operating Covenants.
     The Issuer covenants with the Indenture Trustee as follows, provided that
any of the following covenants with respect to the Portfolio Railcars shall not
be deemed to have been breached by virtue of any act or omission of a Lessee or
sub-lessee, or of any Person which has possession of a Portfolio Railcar for the
purpose of repairs, maintenance, modification or storage, or by virtue of any
requisition, seizure, or confiscation of a Portfolio Railcar (other than seizure
or confiscation arising from a breach by the Issuer of such covenant) (each, a
“Third Party Event” ), so long as (i) neither the Issuer nor the Manager has
consented to such Third Party Event; and (ii) the Issuer (or the Manager on its
behalf) as the Lessor of such Portfolio Railcar promptly and diligently takes
such commercially reasonable actions as a leading railcar operating lessor would
reasonably take in respect of such Third Party Event, including, as deemed
appropriate (taking into account, among other things, the laws of the
jurisdiction in which such Portfolio Railcar is located), seeking to compel such
Lessee or other relevant Person to remedy such Third Party Event or seeking to
repossess the relevant Portfolio Railcar:
          (a) Ownership. The Issuer will (i) on all occasions on which the
ownership of each Portfolio Railcar is relevant, make it clear to third parties
that title to the same is held by the Issuer, and (ii) not do, or knowingly
permit to be done, or omit, or knowingly permit to be omitted, any act or thing
which might reasonably be expected to jeopardize the rights of the Issuer as
owner of each Portfolio Railcar, except as contemplated by the Operative
Agreements.
          (b) Compliance with Law; Maintenance of Permits. The Issuer will
(i) comply in all material respects with all Applicable Laws, (ii) obtain all
material governmental (including regulatory) registrations, certificates,
licenses, permits and authorizations required for the use and operation of the
Portfolio Railcars owned by it, (iii) not cause or knowingly permit, directly or
indirectly, any Lessee to operate any Portfolio Railcar under any related Lease
in any material respect contrary to any Applicable Law, and (iv) not knowingly
permit, directly or indirectly, any Lessee not to obtain all material
governmental (including regulatory) registrations, certificates, licenses,
permits and authorizations required for such Lessee’s use and operation of any
Portfolio Railcar under any related operating Lease.
64










 




--------------------------------------------------------------------------------




          (c) Forfeiture. The Issuer will not do anything, and will not
knowingly permit, directly or indirectly, any Lessee to do anything, which may
reasonably be expected to expose any Portfolio Railcar to forfeiture,
impoundment, detention, appropriation, damage or destruction (other than any
forfeiture, impoundment, detention or appropriation which is being contested in
good faith by appropriate proceedings if (i) adequate resources have been made
available by the Issuer or the applicable Lessee for any payment which may arise
or be required in connection with such forfeiture, impounding, detention or
appropriation or proceedings taken in respect thereof, and (ii) such forfeiture,
impounding, detention or appropriation or the continued existence thereof does
not give rise to any material likelihood of the assets to which such forfeiture,
impounding, detention or appropriation relates or any interest in such assets
being sold, permanently forfeited or otherwise lost). In the event of a
forfeiture, impoundment, detention or appropriation of such Portfolio Railcar
not constituting a Total Loss, the Issuer will use all commercially reasonable
efforts to obtain the prompt release of such Portfolio Railcar.
          (d) Maintenance of Assets. The Issuer will, with respect to each
Portfolio Railcar under Lease, cause, directly or indirectly, such Portfolio
Railcar to be maintained in a state of repair and condition consistent with the
reasonable commercial practice of leading railcar operating lessors with respect
to similar railcars under lease, taking into consideration, among other things,
the identity of the relevant Lessee (including the credit standing and operating
experience thereof), the age and condition of the Portfolio Railcar and the
jurisdiction in which the Portfolio Railcar is or will be operated or in which
the Lessee is based. In addition, the Issuer will, with respect to each
Portfolio Railcar that is not subject to a Lease, maintain such Portfolio
Railcar in a state of repair and condition consistent with the reasonable
commercial practice of leading railcar operating lessors with respect to
railcars not under lease.
          (e) Notification of Loss, Theft, Damage or Destruction. The Issuer
will notify the Indenture Trustee, the Administrator, and the Manager, in
writing, as soon as the Issuer becomes aware of any loss, theft, damage or
destruction to any Portfolio Railcar if the potential cost of repair or
replacement of such asset (without regard to any insurance claim related
thereto) may exceed $1,000,000.
          (f) Insurance. The Issuer covenants with the Indenture Trustee as
follows:
          (i) Insurance. The Issuer will at all times after the Closing Date, at
its own expense, keep or cause the Insurance Manager under the Insurance
Agreement to keep each Portfolio Railcar insured with insurers of recognized
responsibility with a rating of at least A- by A.M. Best Company (or a
comparable rating by a nationally or internationally recognized rating group of
comparable stature) or by other insurers approved in writing by the Requisite
Majority, which approval shall not be unreasonably withheld, in amounts and
against risks and with deductibles and terms and conditions not less beneficial
to the insured thereunder than the insurance, if any, maintained by the Manager
with respect to similar equipment which it owns or leases, but in no event shall
such coverage be for amounts or against risks less than the Prudent Industry
Practice.
          (ii) Additional Insurance. In the event that the Issuer shall fail to
maintain insurance as herein provided, the Indenture Trustee may at its option,
upon prior written notice to the Issuer, provide such insurance and, in such
event, the Issuer shall,
65










 




--------------------------------------------------------------------------------




upon demand from time to time reimburse the Indenture Trustee for the cost
thereof together with interest from the date of payment thereof at the Stated
Rate on the Equipment Notes, on the amount of the cost to the Indenture Trustee
of such insurance which the Issuer shall have failed to maintain. If after the
Indenture Trustee has provided such insurance, the Issuer then obtains the
coverage provided for in Section 5.04(f) which was replaced by the insurance
provided by the Indenture Trustee, and the Issuer provides the Indenture Trustee
with evidence of such coverage reasonably satisfactory to the Indenture Trustee,
the Indenture Trustee shall cancel the insurance it has provided pursuant to the
first sentence of this Section 5.04(f)(ii). In such event, the Issuer shall
reimburse the Indenture Trustee for all costs to the Indenture Trustee of
cancellation, including without limitation any short rate penalty, together with
interest from the date of the Indenture Trustee’s payment thereof at the Stated
Rate on the Equipment Notes. In addition, at any time the Indenture Trustee may
at its own expense carry insurance with respect to its interest in the Portfolio
Railcars, provided that such insurance does not interfere with the Issuer’s
ability to insure the Portfolio Railcars as required by this Section 5.04(f) or
adversely affect the Issuer’s insurance or the cost thereof, it being understood
that all salvage rights to each Portfolio Railcar shall remain with the Issuer’s
insurers at all times. Any insurance payments received from policies maintained
by the Indenture Trustee pursuant to the previous sentence shall be retained by
the applicable Person obtaining such insurance without reducing or otherwise
affecting the Issuer’s obligations hereunder, other than with respect to
Portfolio Railcars) with respect to which such payments have been made.
          (g) No Accounts. Except as contemplated herein, the Issuer will not
have an interest in any deposit account or securities account (other than the
Indenture Accounts and other than any account which may be required to be
established as a necessary consequence of or in order to invest in or otherwise
acquire a Permitted Investment) unless (i) any such further account and the
Issuer’s interest therein shall be further charged or otherwise secured in favor
of the Indenture Trustee for the benefit of the Secured Parties and (ii) any
such further account is held in the custody of and under the “control” (as such
term is defined in the UCC) of the Indenture Trustee.
          (h) Notices. If at any time any creditor of the Issuer seeks to
enforce any judgment or order of any competent court or other competent tribunal
against any of the Collateral, the Issuer shall (i) promptly give written notice
to such creditor and to such court or tribunal of the Indenture Trustee’s
interests in the Collateral, (ii) if at any time an examiner, administrator,
administrative receiver, receiver, trustee, custodian, sequestrator, conservator
or other similar appointee (an “ Insolvency Appointee ”) is appointed in respect
of any secured creditor or any of their assets, promptly give notice to such
appointee of the Indenture Trustee’s interests in the Collateral and
(iii) notify the Indenture Trustee thereof in either case of clauses (i) and
(ii) above. The Issuer will not voluntarily appoint or cause to be appointed or
commence any proceeding to appoint any Insolvency Appointee over all or any of
its property.
          (i) Compliance with Agreements. The Issuer will comply with and
perform all its obligations under the Indenture, the Issuer Documents and the
other Operative Agreements to which the Issuer is a party.
66










 




--------------------------------------------------------------------------------




          (j) Information. The Issuer will at all times give to the Indenture
Trustee such information as the Indenture Trustee may reasonably require for the
purpose of the discharge of the powers, rights, duties, authorities and
discretions vested in it hereunder, under any other Issuer Document or by
operation of Applicable Law.
          (k) Further Assurances.
          (i) The Issuer will comply with all reasonable directions given to it
by the Indenture Trustee to perfect the Security Interests in the Collateral
(except to the extent provided in the Granting Clauses herein). The Issuer will
execute such further documents and do all acts and things as the Indenture
Trustee may reasonably require at any time or times to give effect to this
Indenture, the Issuer Documents and the relevant Operative Agreements.
          (ii) Without limiting the foregoing, from time to time, the Issuer
shall authorize and file such financing statements and cause to be authorized
and filed such continuation statements, and shall make or cause to be made such
filings with the STB and with the Registrar General of Canada and take or cause
to be taken such similar actions as are described in the Granting Clauses under
“Priority”, all in such manner and in such places as may be required by law (or
deemed desirable by the Indenture Trustee) to fully perfect, preserve, maintain
and protect the security interest of the Indenture Trustee for the benefit of
the Secured Parties in the Portfolio Railcars, related Leases and other
Collateral granted hereby (including without limitation any such Portfolio
Railcars acquired by the Issuer from time to time after the Closing Date),
including in the proceeds thereof. The Issuer shall deliver (or cause to be
delivered) to the Indenture Trustee file-stamped copies of, or filing receipts
for, any document filed as provided above, following such filing in accordance
herewith. In the event that the Issuer fails to perform its obligations under
this subsection, the Indenture Trustee may perform such obligations, at the
expense of the Issuer, and the Issuer hereby authorizes the Indenture Trustee
and grants to such persons an irrevocable power of attorney to take any and all
steps in order to perform such obligations in the Issuer’s own name and on
behalf of the Issuer, as are necessary or desirable, in the determination of the
Indenture Trustee, as applicable.
          (l) Stamping of the Leases. Within thirty (30) days of the applicable
Delivery Date (or, in the case of a Future Lease, the date of origination of
such Future Lease), the Issuer will cause the Manager to stamp on or otherwise
affix to each Rider evidencing the same, the following legend:
     “This Lease is subject to a security interest in favor of Wilmington Trust
Company, as Indenture Trustee, pursuant to the Indenture dated as of November 5,
2009 between Trinity Rail Leasing VII LLC, and Wilmington Trust Company, as
Indenture Trustee.”
     Without limiting the generality of the foregoing, the Issuer will
(i) execute and deliver to the Indenture Trustee, on behalf of the Secured
Parties, such financing or continuation statements or continuation statements in
lieu, or amendments thereto, and such other instruments or notices,
67










 




--------------------------------------------------------------------------------




as may be necessary or desirable, or as the Indenture Trustee may reasonably
request, in order to perfect and preserve the pledge, transfer, assignment,
Security Interests granted or purported to be granted hereby, (ii) if any
Collateral shall be evidenced by a promissory note or other instrument, deliver
and pledge to the Indenture Trustee, on behalf of the Secured Parties, such note
or instrument, duly indorsed or accompanied by duly executed instruments of
transfer or assignment in blank and undated, all in form and substance
reasonably satisfactory to the Indenture Trustee, and (iii) deliver to the
Indenture Trustee, on behalf of the Secured Parties, promptly upon receipt
thereof all instruments representing or evidencing any of the Collateral, duly
endorsed or accompanied by duly executed instruments of transfer or assignment
in blank and undated, all in form and substance reasonably satisfactory to the
Indenture Trustee.
          (m) No Effect on Security Interest. Except as otherwise provided in
this Indenture or other Operative Agreements, the Issuer will not agree to the
amendment of any Issuer Document unless the Indenture Trustee has confirmed to
the Issuer that it has received from legal counsel reasonably acceptable to it
an opinion to the effect that such amendment will not result in the Security
Interests being prejudiced (the reasonable expenses of such opinion to be paid
by the Issuer).
          (n) Restrictions on Amendments to Assigned Agreements and Certain
Other Actions. (i) The Issuer will not take, or knowingly permit to be taken,
any action which would amend, terminate or discharge or prejudice the validity
or effectiveness or priority of the Security Interests or permit any party to
any of the Issuer Documents whose obligations form part of the security created
by this Indenture to be released from such obligations except, in each case as
permitted or contemplated by this Indenture, or the other Issuer Documents or
the Operative Agreements, (ii) without the prior written consent of the
Indenture Trustee (acting at the Direction of the Requisite Majority), the
Issuer shall not, directly or indirectly, (A) cancel or terminate, or consent to
or accept any cancellation or termination of, or amend, modify or change in any
manner, any Assigned Agreement or any term or condition thereof or (B) waive any
default under, or any breach of or noncompliance with any term or condition of,
any Assigned Agreement or authorize or approve, or consent to, any of the
foregoing and (iii) the Issuer will not knowingly take, or knowingly permit to
be taken, any action which, other than the performance of its obligations under
the Issuer Documents and the Operative Agreements, would reasonably be expected
to result in the lowering or withdrawal of the then current rating of any
Equipment Note.
          (o) Subsidiaries. Except with the consent of the Indenture Trustee
(acting at the Direction of the Requisite Majority), the Issuer will not have or
establish any Subsidiaries.
          (p) Restriction on Asset Dealings. The Issuer shall not sell,
transfer, release or otherwise dispose of any of, or grant options, warrants or
other rights with respect to, any of its assets to any Person other than as
expressly permitted in the Operative Agreements.
          (q) Organizational Documents. Subject to Section 5.02(j), the Issuer
shall not amend, modify or supplement its organizational documents or change its
jurisdiction of organization without the consent of Indenture Trustee (acting at
the Direction of the Requisite Majority), and such consent shall not be
unreasonably withheld.
68










 




--------------------------------------------------------------------------------




          (r) Management Agreement and Administrative Services Agreement. The
Issuer shall at all times be a party to the Management Agreement and shall, if
necessary, take any steps required of it in connection with the appointment of
any Successor Manager thereunder. The Issuer shall at all times be a party to
the Administrative Services Agreement or a substitute agreement substantially
similar thereto.
          (s) Insurance Agreement. The Issuer shall at all times be a party to
the Insurance Agreement and shall, if necessary, take any steps required of it
in connection with the appointment of any Successor Insurance Manager
thereunder.
          (t) Condition. The Issuer, at its own cost and expense, shall
maintain, repair and keep each Portfolio Railcar, and cause the Manager under
the Management Agreement to maintain, repair and keep each Portfolio Railcar,
(i) according to Prudent Industry Practice and in all material respects, in good
working order, and in good physical condition for railcars of a similar age and
usage, normal wear and tear excepted, (ii) in a manner in all material respects
consistent with maintenance practices used by the Manager, in respect of
railcars owned, leased or managed by the Manager similar in type to such
Portfolio Railcar or with respect to any Portfolio Railcar that is a Net Lease,
maintenance practices used by the applicable Lessee, in respect of railcars
similar in type to such Portfolio Railcar used by such Lessee on its domestic
routes in the United States; ( provided , however that after the return to the
Manager of any Portfolio Railcar which was subject to a Net Lease immediately
prior to such return, such Portfolio Railcar shall be maintained and repaired in
all material respects in a manner consistent with maintenance practices used by
the Manager in respect of railcars owned, leased or managed by the Manager
similar in type to such Portfolio Railcar), (iii) in accordance with all
manufacturer’s warranties in effect but only to the extent that the lack of
compliance therewith would reasonably be expected to adversely affect the
coverage thereunder and in accordance with all applicable provisions, if any, of
insurance policies required to be maintained pursuant to Section 5.04 and
(iv) in compliance in all material respects with any applicable laws and
regulations from time to time in effect, including, without limitation, the
Field Manual of the AAR, FRA rules and regulations and Interchange Rules as they
apply to the maintenance and operation of the Portfolio Railcars in interchange
regardless of upon whom such applicable laws and regulations are nominally
imposed; provided , however, that, so long as the Manager or, with respect to
any Portfolio Railcar subject to a Lease which is a Net Lease, the applicable
Lessee, is similarly contesting such law or regulation with respect to all other
similar equipment owned or operated by Manager or, with respect to any Portfolio
Railcar subject to a Net Lease, the applicable Lessee, the Issuer (or such
Lessee) may, in good faith and by appropriate proceedings diligently conducted,
contest the validity or application of any such standard, rule or regulation in
any manner that does not (w) materially interfere with the use, possession,
operation or return of any of the Portfolio Railcars, (x) materially adversely
affect the rights or interests of the Indenture Trustee in the Portfolio
Railcars, (y) expose any Secured Party or the Indenture Trustee to criminal
sanctions or (z) violate any maintenance requirements contained in any insurance
policy required to be maintained by the Issuer under this Indenture if such
violation would reasonably be expected to adversely affect the coverage
thereunder; provided further , that the Issuer shall promptly notify the
Indenture Trustee in reasonable detail of any such contest upon its or the
Manager’s becoming aware thereof. In no event shall the Issuer discriminate in
any material respect as to the use or maintenance of any Portfolio Railcar
(including the periodicity of maintenance or recordkeeping in respect of such
Portfolio Railcar) as compared to
69










 




--------------------------------------------------------------------------------




equipment of a similar nature which the Manager owns or manages. The Issuer will
maintain in all material respects all records, logs and other materials required
by relevant industry standards or any governmental authority having jurisdiction
over the Portfolio Railcars required to be maintained in respect of any
Portfolio Railcar.
          (u) [Reserved].
          (v) Use. The Issuer shall be entitled to the possession of the
Portfolio Railcars and to the use of the Portfolio Railcars by it or any
Affiliate in the United States and subject to the remaining provisions of this
subsection, Canada and Mexico, only in the manner for which it was designed and
intended and so as to subject it only to ordinary wear and tear. In no event
shall the Issuer use, store or permit the use or storage of any Portfolio
Railcar in any jurisdiction not included in the insurance coverage required by
Section 5.04(f). The Portfolio Railcars shall be used primarily on domestic
routes in the United States and on routes in Canada, and in no event shall the
mileage usage of the Portfolio Railcars in interchange within Mexico exceed
twenty (20)% of the total mileage usage of the Portfolio Railcars in interchange
in the aggregate (as determined by mileage records and measured at the end of
each calendar year).
          (w) Custody of Portfolio Leases. Promptly after entering into a Future
Lease, the Issuer shall deliver a Rider constituting a Chattel Paper Original to
the Indenture Trustee in accordance with the provisions hereof.
          (x) Portfolio Railcar Total Loss. In the event that any Portfolio
Railcar shall suffer a Total Loss, the Issuer shall (or shall cause the Manager
to) promptly and fully inform the Indenture Trustee of such Total Loss.
          (y) Certain Reports. No later than ten Business Days following
April 30, 2010 (or December 31, 2009 with respect to clause (iii) below), and no
later than ten Business Days following each April 30 (or each March 31, June 30,
September 30 and December 31, with respect to clause (iii) below) thereafter,
the Issuer will furnish (or cause the Manager under the Management Agreement to
furnish) to the Indenture Trustee and each Rating Agency an accurate statement,
as of the preceding December 31 (or as of the preceding calendar quarter with
respect to clause (iii) below) (i) showing the amount, description and reporting
marks of the Portfolio Railcars, the amount, description and reporting marks of
all Portfolio Railcars that may have suffered a Total Loss during the twelve
months ending on such December 31 (or since the Closing Date, in the case of the
first such statement), and such other information regarding the condition or
repair of the Portfolio Railcars as the Indenture Trustee may reasonably
request, (ii) stating that in the case of all Portfolio Railcars repainted
during the period covered by such statement, the markings required by
Section 2.2(ii) of the Management Agreement shall have been preserved or
replaced, (iii) showing the percentage of use in Canada and Mexico based on the
total mileage traveled by the Portfolio Railcars for the prior calendar quarter
as reported to the Manager by railroads (or Lessees in the case of Net Leases,
as applicable) and (iv) stating that the Issuer is not aware of any condition of
any Portfolio Railcar which would cause such Portfolio Railcar not to comply in
any material respect with the rules and regulations of the FRA and the
interchange rules of the Field Manual of the AAR as they apply to the
maintenance and operation of the Portfolio Railcars in interchange and any other
requirements hereunder.
70










 




--------------------------------------------------------------------------------




          (z) Inspection.
          (i) Upon the occurrence of an Event of Default or a Manager
Termination Event, the Indenture Trustee, at the Direction of the Requisite
Majority, together with the agents, representatives, accountants and legal and
other advisors of each of the foregoing (collectively, the “ Inspection
Representatives ”), shall have the right to (A) conduct a field examination of a
reasonable representative sample of the Portfolio Railcars, which may not in any
event in the first instance exceed 100 Portfolio Railcars (each such inspection,
a “ Unit Inspection ”), (B) (I) inspect all documents (the “ Related Documents
”), including, without limitation, all related Leases, insurance policies,
warranties or other agreements, relating to the Portfolio Railcars and the other
Collateral (each such inspection, a “ Related Document Inspection ”) and
(II) inspect each of the Issuer’s and the Manager’s books, records and databases
(which shall include reasonable access to the Issuer’s and the Manager’s
computers and computer records to the extent necessary to determine compliance
with the Operative Agreements) (collectively, the “ Books and Records ”) with
respect to the Portfolio Railcars and the other Collateral and the Related
Documents (including without limitation data supporting all reporting
requirements under the Operative Agreements) (each such inspection, a “ Book and
Records Inspection ”) and (C) discuss (I) the affairs, finances and accounts of
the Issuer (with respect to itself) and the Manager (with respect to itself and
the Issuer) and (II) the Portfolio Railcars and the other Collateral, the
Related Documents and the Books and Records, in each case with the principal
executive officer and the principal financial officer of each of the Issuer and
the Manager, as applicable (the foregoing clauses (I) and (II) a “ Company
Inspection ”) the Unit Inspections, the Related Documents Inspections, the Books
and Records Inspections and the Company Inspections described in clauses (A),
(B) and (C), collectively, the “ Inspections ”).
          (ii) All Inspections shall be at the sole cost and expense of the
Issuer (including the reasonable legal and accounting fees, costs and expenses
incurred by the Indenture Trustee, and its Inspection Representatives). All
Inspections shall be conducted upon reasonable request and notice to the Issuer
(with respect to itself) and the Manager (with respect to itself and the Issuer)
and shall (A) be conducted during normal business hours, (B) be subject to the
Issuer’s and the Manager’s customary security procedures, if any, and (C) not
unreasonably disrupt the Issuer’s or the Manager’s business.
          (iii) If in connection with or as a result of the initial Railcar
Inspection, the Indenture Trustee determines, in its sole discretion, that an
Inspection Issue (as defined below) has occurred, then the Indenture Trustee
shall have the right to conduct additional Inspections from time to time
consisting of additional samplings of Railcars in numbers that the Trustee or
its Inspection Representative determines to be a reasonable sampling (each, an
“Additional Inspection” and collectively, “Additional Inspections” ) sufficient
to confirm the scope of any such Inspection Issues. “Inspection Issue” means the
discovery that a material portion of the Portfolio Railcars inspected are not
being used or maintained in a manner that complies with the requirements of the
Indenture.
71










 




--------------------------------------------------------------------------------




     Without prejudice to the right to conduct Inspections, all parties granted
inspection rights hereunder shall confer with a view toward coordinating their
conduct with respect to the Inspections in order to minimize the costs thereof
and business disruption attendant thereto.
          (aa) Modifications.
          (i) Required Modifications. In the event a Required Modification to a
Portfolio Railcar is required, the Issuer agrees to make or cause to be made
such Required Modification at its own expense; provided , that the Issuer (or
applicable Lessee) may, in good faith and by appropriate proceedings diligently
conducted, contest the validity or application of the law, rule or regulation
requiring such Required Modification in any manner that does not (w) materially
interfere with the use, possession, operation, maintenance or return of any
Portfolio Railcar, (x) materially adversely affect the rights or interests of
the Issuer or the Indenture Trustee in the Portfolio Railcars, (y) expose the
Issuer or the Indenture Trustee to criminal sanctions, or (z) violate any
maintenance requirements contained in any insurance policy required to be
maintained by the Issuer under this Indenture if such violation would reasonably
be expected to adversely affect the coverage thereunder; provided further , that
the Issuer shall notify (or cause to be notified) the Indenture Trustee thereof,
which notice shall also set forth the time period for the making of such
Required Modification and the Issuer’s or Manager’s reasonable estimate of the
cost thereof.
          (ii) Optional Modifications. The Issuer at any time may or may permit
a Lessee to, in its discretion and at its own or such Lessee’s cost and expense,
modify, alter or improve any Portfolio Railcar in a manner which is not a
Required Modification; provided that (A) no such optional modification shall
diminish the fair market value, utility or remaining economic useful life of
such Portfolio Railcar below the fair market value, utility or remaining
economic useful life thereof immediately prior to such optional modification, in
more than a de minimis respect, assuming such Portfolio Railcar was then at
least in the condition required to be maintained by the terms of this Indenture
and (B) the Issuer, or the Manager on its behalf, shall conclude in good faith
that the proposed optional modification is likely to enhance the marketability
of the Portfolio Railcar (or such optional modification is requested by a
Lessee).
ARTICLE VI
THE INDENTURE TRUSTEE
     Section 6.01 Acceptance of Trusts and Duties. The duties and
responsibilities of the Indenture Trustee shall be as expressly set forth
herein, and no implied covenants or obligations shall be read into this
Indenture against the Indenture Trustee. The Indenture Trustee accepts the
trusts hereby created and applicable to it and agrees to perform the same but
only upon the terms of this Indenture and agrees to receive and disburse all
moneys received by it in accordance with the terms hereof. The Indenture Trustee
in its individual capacity shall not be answerable or accountable under any
circumstances, except for its own willful misconduct or negligence or bad faith
or breach of its representations, warranties and/or covenants and the Indenture
Trustee shall
72










 




--------------------------------------------------------------------------------




not be liable for any action or inaction of the Issuer or any other parties to
any of the Operative Agreements.
     Section 6.02 Absence of Duties. The Indenture Trustee shall have no duty to
ascertain or inquire as to the performance or observance of any covenants,
conditions or agreements on the part of any Lessee. Notwithstanding the
foregoing, the Indenture Trustee, upon written request, shall furnish to any
Noteholder, promptly upon receipt thereof, duplicates or copies of all reports,
Notices, requests, demands, certificates, financial statements and other
instruments furnished to the Indenture Trustee under this Indenture.
     Section 6.03 Representations or Warranties. The Indenture Trustee does not
make and shall not be deemed to have made any representation or warranty as to
the validity, legality or enforceability of this Indenture, the Equipment Notes,
any other securities or any other document or instrument or as to the
correctness of any statement contained in any thereof, except that the Indenture
Trustee in its individual capacity hereby represents and warrants (i) that each
such specified document to which it is a party has been or will be duly executed
and delivered by one of its officers who is and will be duly authorized to
execute and deliver such document on its behalf, and (ii) this Indenture is the
legal, valid and binding obligation of WTC, enforceable against WTC in
accordance with its terms, subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally.
     Section 6.04 Reliance; Agents; Advice of Counsel. The Indenture Trustee
shall incur no liability to anyone acting upon any signature, instrument,
notice, resolution, request, consent, order, certificate, report, opinion, bond
or other document or paper believed by it to be genuine and believed by it to be
signed by the proper party or parties. The Indenture Trustee may accept a copy
of a resolution of, in the case of the Issuer, and in the case of any other
party to any Operative Agreement, the governing body of such Person, certified
in an accompanying Officer’s Certificate as duly adopted and in full force and
effect, as conclusive evidence that such resolution has been duly adopted and
that the same is in full force and effect. As to any fact or matter the manner
of ascertainment of which is not specifically described herein, the Indenture
Trustee shall be entitled to receive and may for all purposes hereof
conclusively rely on a certificate, signed by an officer of any duly authorized
Person, as to such fact or matter, and such certificate shall constitute full
protection to the Indenture Trustee for any action taken or omitted to be taken
by it in good faith in reliance thereon. The Indenture Trustee shall furnish to
the Manager or the Administrator upon written request such information and
copies of such documents as the Indenture Trustee may have and as are necessary
for the Manager or the Administrator to perform its duties under Articles II and
III hereof. The Indenture Trustee shall assume, and shall be fully protected in
assuming, that the Issuer is authorized by its constitutional documents to enter
into this Indenture and to take all action permitted to be taken by it pursuant
to the provisions hereof, and shall not inquire into the authorization of the
Issuer with respect thereto.
     The Indenture Trustee shall not be liable for any action it takes or omits
to take in good faith that it believes to be authorized or within its rights or
powers or for any action it takes or omits to take in accordance with the
Direction of the Holders in accordance herewith relating to the time, method and
place of conducting any proceeding for any remedy available to the
73










 




--------------------------------------------------------------------------------




Indenture Trustee, or exercising any trust or power conferred upon the Indenture
Trustee, under this Indenture.
     The Indenture Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys or a custodian or nominee, and the Indenture Trustee shall not be
responsible for any misconduct or negligence on the part of, or for the
supervision of, any such agent, attorney, custodian or nominee appointed with
due care by it hereunder.
     The Indenture Trustee may consult with counsel as to any matter relating to
this Indenture and any Opinion of Counsel or any advice of such counsel shall be
full and complete authorization and protection in respect of any action taken or
suffered or omitted by it hereunder in good faith and in accordance with such
advice or Opinion of Counsel.
     The Indenture Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture, or to institute, conduct or
defend any litigation hereunder or in relation hereto, at the request, order or
Direction of any of the Holders, pursuant to the provisions of this Indenture,
unless such Holders shall have offered to the Indenture Trustee security or
indemnity reasonably satisfactory to it against the costs, expenses and
liabilities which may be incurred therein or thereby.
     The Indenture Trustee shall not be required to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder, or in the exercise of any of its rights or powers, if there is
reasonable ground for believing that the repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it, and
none of the provisions contained in this Indenture shall in any event require
the Indenture Trustee to perform, or be responsible or liable for the manner of
performance of, any obligations of the Issuer or the Administrator under this
Indenture or any of the Operative Agreements.
     The Indenture Trustee shall not be liable for any losses or Taxes (except
for Taxes relating to any compensation, fees or commissions of any entity acting
in its capacity as Indenture Trustee hereunder) or in connection with the
selection of Permitted Investments or for any investment losses resulting from
Permitted Investments.
     When the Indenture Trustee incurs expenses or renders services in
connection with an Event of Default specified in Section 4.01(f) or 4.01(g)
hereof, such expenses (including the fees and expenses of its counsel) and the
compensation for such services are intended to constitute expenses of
administration under any bankruptcy law or law relating to creditors’ rights
generally.
     The Indenture Trustee shall not be charged with knowledge of an Event of
Default unless a Responsible Officer of the Indenture Trustee obtains actual
knowledge of such event or the Indenture Trustee receives written notice of such
event from the Issuer, the Administrator or Noteholders owning Equipment Notes
aggregating not less than 10% of the Outstanding Principal Balance of the
Equipment Notes.
     The Indenture Trustee shall have no duty to monitor the performance of the
Issuer, the Manager, the Administrator or any other party to the Operative
Agreements, nor shall it have any
74










 




--------------------------------------------------------------------------------




liability in connection with the malfeasance or nonfeasance by such parties. The
Indenture Trustee shall have no liability in connection with compliance by the
Issuer, the Manager, the Administrator or any Lessee under a Lease with
statutory or regulatory requirements related to any Railcar or any Lease. The
Indenture Trustee shall not make or be deemed to have made any representations
or warranties with respect to any Railcar or any Lease or the validity or
sufficiency of any assignment or other disposition of any Railcar or any Lease.
     The Indenture Trustee shall not be liable for any error of judgment
reasonably made in good faith by an officer or officers of the Indenture
Trustee, unless it shall be determined by a court of competent jurisdiction in a
non-appealable judgment that the Indenture Trustee was negligent in making such
judgment.
     Except as expressly set forth in the Operative Agreements, the Indenture
Trustee shall not be bound to make any investigation into the facts or matters
stated in any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, entitlement order, approval or other paper document,
unless any such Operative Agreement directs the Indenture Trustee to make such
investigation.
     The Indenture Trustee shall have no obligation to invest and reinvest any
cash held in the Indenture Accounts in the absence of timely and specific
written investment direction from the Administrator or as expressly provided
herein. In no event shall the Indenture Trustee be liable for the selection of
investments or for investment losses incurred thereon in accordance with the
Operative Agreements. The Indenture Trustee shall have no liability in respect
of losses incurred as a result of the liquidation of any investment prior to its
stated maturity in accordance with the Operative Agreements or by any other
Person or the failure of the Administrator to provide timely written investment
direction.
     Section 6.05 Not Acting in Individual Capacity. The Indenture Trustee acts
hereunder solely as trustee unless otherwise expressly provided; and all
Persons, other than the Noteholders to the extent expressly provided in this
Indenture, having any claim against the Indenture Trustee by reason of the
transactions contemplated hereby shall look, subject to the lien and priorities
of payment as herein provided, only to the property of the Issuer for payment or
satisfaction thereof.
     Section 6.06 No Compensation from Noteholders. The Indenture Trustee agrees
that it shall have no right against the Noteholders for any fee as compensation
for its services hereunder.
     Section 6.07 Notice of Defaults. As promptly and soon as practicable after,
and in any event within thirty (30) days after, the occurrence of any Default
hereunder, the Indenture Trustee shall transmit by mail to the Issuer and the
Noteholders holding Equipment Notes, notice of such Default hereunder actually
known to a Responsible Officer of the Indenture Trustee, unless such Default
shall have been cured or waived; provided, however , that, except in the case of
a Default on the payment of the interest, principal, or premium, if any, on any
Equipment Note, the Indenture Trustee shall be fully protected in withholding
such notice if and so long as a trust committee of Responsible Officers of the
Indenture Trustee in good faith determines that the withholding of such notice
is in the interests of the Noteholders .
75










 




--------------------------------------------------------------------------------




     Section 6.08 Indenture Trustee May Hold Securities. The Indenture Trustee,
any Paying Agent, the Note Registrar or any of their Affiliates or any other
agent in their respective individual or any other capacity, may become the owner
or pledgee of securities and, may otherwise deal with the Issuer with the same
rights it would have if it were not the Indenture Trustee, Paying Agent, Note
Registrar or such other agent.
     Section 6.09 Corporate Trustee Required; Eligibility. There shall at all
times be an Indenture Trustee which shall meet the Eligibility Requirements. If
such corporation publishes reports of conditions at least annually, pursuant to
law or to the requirements of federal, state, territorial or District of
Columbia supervising or examining authority, then for the purposes of this
Section 6.09, the combined capital and surplus of such corporation shall be
deemed to be its combined capital and surplus as set forth in its most recent
report of conditions so published. In case at any time the Indenture Trustee
shall cease to be eligible in accordance with the provisions of this
Section 6.09 to act as Indenture Trustee, the Indenture Trustee shall resign
immediately as Indenture Trustee in the manner and with the effect specified in
Section 7.01 hereof.
     Section 6.10 Reports by the Issuer. The Issuer shall furnish to the
Indenture Trustee, within 120 days after the end of each fiscal year, a brief
certificate from the principal executive officer, principal accounting officer
or principal financial officer of the Administrator, as applicable, as to his or
her knowledge of the Issuer’s compliance with all conditions and covenants under
this Indenture (it being understood that for purposes of this Section 6.10, such
compliance shall be determined without regard to any period of grace or
requirement of notice provided under this Indenture).
     Section 6.11 Compensation. The Issuer covenants and agrees to pay to the
Indenture Trustee from time to time, and the Indenture Trustee shall be entitled
to, the fees and expenses separately agreed in writing between the Issuer and
the Indenture Trustee, and will further pay or reimburse the Indenture Trustee
upon its request for all reasonable expenses, disbursements and advances
incurred or made by the Indenture Trustee in accordance with any of the
provisions hereof or any other documents executed in connection herewith
(including the reasonable compensation and the reasonable expenses and
disbursements of its counsel and of all persons not regularly in its employ).
     Section 6.11 Certain Rights of the Requisite Majority.
          Each of the Indenture Trustee and by its acceptance of the Equipment
Notes, the Noteholders, hereby agrees that, if the Indenture Trustee shall fail
to act in accordance with Direction by the Requisite Majority (with respect to
the Equipment Notes as a whole) at any time at which it is so required to act
hereunder or under any other Operative Agreement, then the Requisite Majority
shall be entitled to take such action directly in its own capacity or on behalf
of the Indenture Trustee. If the Indenture Trustee fails to act in accordance
with Direction by the Requisite Majority when so required to act under any
Operative Agreement, then the Indenture Trustee shall, upon the further
Direction of the Requisite Majority, irrevocably appoint the Requisite Majority,
or an authorized agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the name of
the Indenture Trustee or its own name, to take any and all actions that the
Indenture Trustee is authorized to
76










 




--------------------------------------------------------------------------------




take under any Operative Agreement, to the extent the Indenture Trustee has
failed to take such action when and as required under such Operative Agreement.
ARTICLE VII
SUCCESSOR TRUSTEES
     Section 7.01 Resignation and Removal of Indenture Trustee. The Indenture
Trustee may resign as Indenture Trustee with respect to the Equipment Notes at
any time without cause by giving at least sixty (60) days’ prior written notice
to the Issuer, the Manager, the Administrator and the Holders, provided that the
Indenture Trustee shall continue to serve as Indenture Trustee until a successor
has been appointed pursuant to Section 7.02 hereof. The Requisite Majority may
at any time remove the Indenture Trustee without cause by an instrument in
writing delivered to the Issuer, the Manager, the Administrator and the
Indenture Trustee being removed. In addition, the Issuer may remove the
Indenture Trustee if: (i) such Indenture Trustee fails to comply with Section
7.02(d) hereof, (ii) such Indenture Trustee is adjudged a bankrupt or an
insolvent, (iii) a receiver or public officer takes charge of such Indenture
Trustee or its property or (iv) such Indenture Trustee becomes incapable of
acting. References to the Indenture Trustee in this Indenture include any
successor Indenture Trustee appointed in accordance with this Article VII.
     Section 7.02 Appointment of Successor. (a) In the case of the resignation
or removal of the Indenture Trustee under Section 7.01 hereof, the Issuer shall
promptly appoint a successor Indenture Trustee; provided that the Requisite
Majority may appoint, within one (1) year after such resignation or removal, a
successor Indenture Trustee which may be other than the successor Indenture
Trustee appointed by the Issuer, and such successor Indenture Trustee appointed
by the Issuer shall be superseded by the successor Indenture Trustee so
appointed by the Requisite Majority. If a successor Indenture Trustee shall not
have been appointed and accepted its appointment hereunder within sixty
(60) days after the Indenture Trustee gives notice of resignation or is removed,
the retiring or removed Indenture Trustee, the Issuer, the Administrator, the
Manager or the Requisite Majority may petition any court of competent
jurisdiction for the appointment of a successor Indenture Trustee. Any successor
Indenture Trustee so appointed by such court shall immediately and without
further act be superseded by any successor Indenture Trustee appointed as
provided in the first sentence of this paragraph within one (1) year from the
date of the appointment by such court.
          (b) Any successor Indenture Trustee, however appointed, shall promptly
execute and deliver to the Issuer, the Manager, the Administrator and the
predecessor Indenture Trustee an instrument accepting such appointment, and
thereupon the resignation or removal of the predecessor Indenture Trustee shall
become effective and such successor Indenture Trustee, without further act,
shall become vested with all the estates, properties, rights, powers, duties and
trusts of such predecessor Indenture Trustee hereunder in the trusts hereunder
applicable to it with like effect as if originally named the Indenture Trustee
herein; provided that, upon the written request of such successor Indenture
Trustee, such predecessor Indenture Trustee shall, upon payment of all amounts
due and owing to it, execute and deliver an instrument transferring to such
successor Indenture Trustee, upon the trusts herein expressed applicable to it,
all the
77










 




--------------------------------------------------------------------------------




estates, properties, rights, powers and trusts of such predecessor Indenture
Trustee, and such predecessor Indenture Trustee shall duly assign, transfer,
deliver and pay over to such successor Indenture Trustee all moneys or other
property then held by such predecessor Indenture Trustee hereunder solely for
the benefit of the Equipment Notes.
          (c) If a successor Indenture Trustee is to be appointed with respect
to only a part of the predecessor Indenture Trustee duties hereunder, the
Issuer, the predecessor Indenture Trustee and the successor Indenture Trustees
shall execute and deliver an indenture supplemental hereto which shall contain
such provisions as shall be deemed necessary or desirable to confirm that all
the rights, powers, trusts and duties of the predecessor Indenture Trustee as to
which the predecessor Indenture Trustee is not retiring shall continue to be
vested in the predecessor Indenture Trustee, and shall add to or change any of
the provisions of this Indenture as shall be necessary to provide for or
facilitate the administration of the Equipment Notes hereunder by more than one
Indenture Trustee.
          (d) Each Indenture Trustee shall be an Eligible Institution and shall
meet the Eligibility Requirements, if there be such an institution willing, able
and legally qualified to perform the duties of an Indenture Trustee hereunder;
provided that the Rating Agencies shall receive notice of any replacement
Indenture Trustee.
          (e) Any corporation into which the Indenture Trustee may be merged or
converted or with which it may be consolidated, or any corporation resulting
from any merger, conversion or consolidation to which the Indenture Trustee
shall be a party, or any corporation to which substantially all the business of
the Indenture Trustee may be transferred, shall, subject to the terms of
paragraph (d) of this Section, be the Indenture Trustee under this Indenture
without further act.
ARTICLE VIII
INDEMNITY
     Section 8.01 Indemnity. The Issuer shall indemnify the Indenture Trustee
(and its officers, directors, employees and agents) for, and hold it harmless
from and against, any loss, liability, claim, obligation, damage, injury,
penalties, actions, suits, judgments or expense (including attorney’s fees and
expenses) incurred by it without negligence or bad faith on its part, arising
out of or in connection with the acceptance or administration of this Indenture
and its duties under this Indenture and the Equipment Notes, including the costs
and expenses of defending itself against any claim or liability and of complying
with any process served upon it or any of its officers in connection with the
exercise or performance of any of its powers or duties and hold it harmless
against, any loss, liability or reasonable expense incurred without negligence
or bad faith on its part, arising out of or in connection with actions taken or
omitted to be taken in reliance on any Officer’s Certificate furnished
hereunder, or the failure to furnish any such Officers’ Certificate required to
be furnished hereunder. The Indenture Trustee shall notify the Holders, the
Issuer and the Manager and, in the case of any such claim in excess of 5% of the
Adjusted Value of the Portfolio Railcars, the Rating Agencies, promptly of any
claim asserted against the Indenture Trustee for which it may seek indemnity;
provided , however , that failure to
78










 




--------------------------------------------------------------------------------




provide such notice shall not invalidate any right to indemnity hereunder except
to the extent the Issuer is prejudiced by such delay. The Issuer shall defend
the claim and the Indenture Trustee shall cooperate in the defense (unless the
Indenture Trustee determines that an actual or potential conflict of interest
exists, in which case the Indenture Trustee shall be entitled to retain separate
counsel and the Issuer shall pay the reasonable fees and expenses of such
counsel). The Issuer need not pay for any settlements made without its consent;
provided that such consent shall not be unreasonably withheld. The Issuer need
not reimburse any expense or indemnity against any loss or liability incurred by
the Indenture Trustee through negligence or bad faith.
     Section 8.02 Noteholders’ Indemnity. The Indenture Trustee shall be
entitled, subject to such Indenture Trustee’s duty during a default to act with
the required standard of care, to be indemnified by the Holders of the Equipment
Notes before proceeding to exercise any right or power under this Indenture or
the Management Agreement at the request or Direction of such Holders.
 
 
Section 8.03 Survival. The provisions of Sections 8.01 and 8.02 hereof shall
survive the termination of this Indenture or the earlier resignation or removal
of the Indenture Trustee.

ARTICLE IX
SUPPLEMENTAL INDENTURES
     Section 9.01 Supplemental Indentures Without the Consent of the
Noteholders.
          (a) Without the consent of any Holder and based on an Opinion of
Counsel in form and substance reasonably acceptable to the Indenture Trustee to
the effect that such Supplement is for one of the purposes set forth in clauses
(i) through (vi) below, the Issuer and the Indenture Trustee, at any time and
from time to time, may enter into one or more Supplements for any of the
following purposes:
          (i) to add to the covenants of the Issuer in this Indenture for the
benefit of the Holders of the Equipment Notes then Outstanding, or to surrender
any right or power conferred upon the Issuer in this Indenture;
          (ii) to cure any ambiguity, to correct or supplement any provision in
this Indenture which may be inconsistent with any other provision in this
Indenture;
          (iii) to correct or amplify the description of any property at any
time subject to the Encumbrance of this Indenture, or to better assure, convey
and confirm unto the Indenture Trustee any property subject or required to be
subject to the Encumbrance of this Indenture, or to subject additional property
to the Encumbrance of this Indenture;
          (iv) to add additional conditions, limitations and restrictions
thereafter to be observed by the Issuer;
79










 




--------------------------------------------------------------------------------




          (v) if required, to convey, transfer, assign, mortgage or pledge any
additional property to or with the Indenture Trustee; or
          (vi) to evidence the succession of the Indenture Trustee.
          (b) No Supplement shall be entered into under this Section 9.01 unless
each Rating Agency shall have received prior written notice thereof and, except
as set forth in the proviso at the end of this sentence, the Issuer shall have
obtained a Rating Agency Confirmation in respect thereof; provided, that no such
Rating Agency Confirmation shall be required if such Supplement shall have been
entered into by the Indenture Trustee at the Direction of a Requisite Majority.
     Section 9.02 Supplemental Indentures with the Consent of Noteholders.
          (a) With the consent evidenced by a Direction of a Requisite Majority,
the Issuer and the Indenture Trustee may enter into a Supplement hereto for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Indenture or of modifying in any manner the rights of
the Noteholders under this Indenture; provided, however , that no such
Supplement shall, without the prior written Direction of the Holders (or
beneficial owners) affected thereby and the Direction of a Requisite Majority
for the Equipment Notes then Outstanding:
          (i) reduce the principal amount of any Equipment Note or the rate of
interest thereon, change the priority of any payments required pursuant to this
Indenture or amend or otherwise modify the Flow of Funds except as permitted
pursuant to Section 9.02(b) , or the date on which, or the amount of which, or
the place of payment where, or the coin or currency in which, any Equipment Note
or the interest thereon is payable, or impair the right to institute suit for
the enforcement of any such payment on or after the Final Maturity Date thereof;
          (ii) reduce the percentage of Holders of Outstanding Equipment Notes
required for (x) the consent required for delivery of any Supplement to this
Indenture, (y) the consent required for any waiver of compliance with certain
provisions of this Indenture or certain Events of Default hereunder and their
consequences as provided for in this Indenture or (z) the consent required to
waive any payment default on the Equipment Notes;
          (iii) modify any provision relating to any Supplement or this
Indenture which specifies that such provision cannot be modified or waived
without the Direction of the Holder of each Outstanding Equipment Note affected
thereby;
          (iv) modify or alter the definition of the term “Requisite Majority”
(including, without limitation, the percentages therein);
          (v) modify or alter the provisions of this Indenture relating to
mandatory prepayments;
80










 




--------------------------------------------------------------------------------




          (vi) permit the creation of any Encumbrance ranking prior to or on a
parity with the Encumbrance of this Indenture with respect to any part of the
Collateral or terminate the Encumbrance of this Indenture on any property at any
time subject hereto or deprive the Holder of any Equipment Note of the security
afforded by the Encumbrance of this Indenture; or
          (vii) modify any of the provisions of this Indenture in such a manner
as to affect the amount or timing of any payments of interest or principal due
on any Equipment Note.
Prior to the execution of any Supplement issued pursuant to this Section 9.02,
the Issuer shall provide a written notice to each Rating Agency setting forth in
general terms the substance of any such Supplement.
          (b) Notwithstanding the foregoing provisions of this Section 9.02, the
Issuer, the Indenture Trustee and, by its acceptance of an Equipment Note, each
Noteholder, hereby irrevocably agrees that, in connection with the appointment
and engagement of a Successor Manager and as contemplated in the last paragraph
of the Granting Clauses hereof, the Indenture Trustee acting at the Direction of
the Requisite Majority acting in their sole discretion shall have the right,
without the consent of the Issuer, any Noteholder or any other Person, to
increase the Management Fee and/or pay to the Manager an incentive fee, add the
payment of such amounts to and/or change the priority of distribution of such
amounts in, the Flow of Funds and amend this Indenture to the extent necessary
to effectuate the foregoing.
          (c) Promptly after the execution by the Issuer and the Indenture
Trustee of any Supplement pursuant to this Section, the Issuer shall mail to the
Administrator, the Indenture Trustee and each Rating Agency, a notice setting
forth in general terms the substance of such Supplement, together with a copy of
the text of such Supplement. Any failure of the Issuer to mail such notice, or
any defect therein, shall not, however, in any way impair or affect the validity
of any such Supplement.
ARTICLE X
MODIFICATION AND WAIVER
     Section 10.01 Modification and Waiver with Consent of Holders.
     In the event that the Indenture Trustee receives a request for its consent
to an amendment, modification or waiver under this Indenture, the Equipment
Notes or any Operative Agreement relating to the Equipment Notes, the Indenture
Trustee shall mail a notice of such proposed amendment, modification or waiver
to each Noteholder asking whether or not to consent to such amendment,
modification or waiver if such Noteholder’s consent is required pursuant to this
Indenture; provided that any amendment, modification or waiver of the provisions
described in Section 9.02 hereof is not permitted without the consent of each
Noteholder of any Equipment Notes affected thereby; provided further, however,
that any Event of Default may be waived in accordance with Section 4.04 hereof.
The foregoing, however, shall not prevent the Issuer from
81










 




--------------------------------------------------------------------------------




amending any Lease of a Railcar, provided that such amendment is otherwise
permitted by this Indenture and the Management Agreement.
     It shall not be necessary for the consent of the Holders under this
Section 10.01 to approve the particular form of any proposed amendment,
modification or waiver, but it shall be sufficient if such consent approves the
substance thereof. Any such modification approved by the Direction of a
Requisite Majority and as to which Rating Agency Confirmation is given will be
binding on all Noteholders.
     The Issuer shall give each Rating Agency prior notice of any amendment
under this Section 10.01 and any amendments of its constitutive documents by the
Issuer, and, after an amendment under this Section 10.01 becomes effective, the
Issuer shall mail to the Holders and the Rating Agencies a notice briefly
describing such amendment. Any failure of the Issuer to mail such notice, or any
defect therein, shall not, however, in any way impair or affect the validity of
any such amendment.
     After an amendment under this Section 10.01 becomes effective, it shall
bind every Holder, whether or not notation thereof is made on any Equipment Note
held by such Holder.
     Section 10.02 Modification Without Consent of Holders.
     Subject to Section 9.01 hereof, the Indenture Trustee may agree, without
the consent of any Noteholder, to any modification (other than those referred to
in Section 10.01 ) of any provision of any Operative Agreement or of the
relevant Equipment Notes to correct a manifest error or an error which is of a
formal, minor or technical nature. Any such modification shall be notified to
the Holders as soon as practicable thereafter and shall be binding on all the
Holders.
     Section 10.03 Subordination and Priority of Payments.
     The subordination provisions contained in the Flow of Funds and Article XI
hereof may not be amended or modified without the consent of each Noteholder of
the Equipment Notes. In no event shall the provisions set forth in the Flow of
Funds relating to the priority of the Service Provider Fees and Operating
Expenses be amended or modified. The foregoing sentences in each case are
subject to the provisions of Section 9.02(b) .
     Section 10.04 Execution of Amendments by Indenture Trustee.
     In executing, or accepting the additional trusts created by, any amendment
or modification to this Indenture permitted by this Article X or the
modifications thereby of the trusts created by this Indenture, the Indenture
Trustee shall be entitled to receive, and shall be fully protected in relying
upon, an Officer’s Certificate and an Opinion of Counsel stating that the
execution of such amendment is authorized or permitted by this Indenture. The
Indenture Trustee may, but shall not be obligated to, enter into any such
amendment which affects the Indenture Trustee’s own rights, duties or immunities
under this Indenture or otherwise.
82










 




--------------------------------------------------------------------------------




ARTICLE XI
SUBORDINATION
     Section 11.01 Subordination.
          (a) Each Noteholder and Service Provider agrees that its claims
against the Issuer for payment of amounts are subordinate to any claims ranking
in priority thereto as set forth in the Flow of Funds hereof, including any
post-petition interest (each such prior claim, a “ Senior Claim ”), which
subordination shall continue until the holder of such Senior Claim (a “ Senior
Claimant ”), or the Indenture Trustee on its behalf, has received the full cash
amount of such Senior Claim. Each such Person is also obligated to hold for the
benefit of the Senior Claimant any amounts received by such Person which, under
the terms of this Indenture, should have been paid to or on behalf of the Senior
Claimant and to pay over such amounts to the Indenture Trustee for application
as provided in the Flow of Funds.
          (b) If any Senior Claimant receives any payment in respect of any
Senior Claim which is subsequently invalidated, declared preferential, set aside
and/or required to be repaid to a trustee, receiver or other party, then, to the
extent such payment is so invalidated, declared preferential, set aside and/or
required to be repaid, such Senior Claim shall be revived and continue in full
force and effect, and shall be entitled to the benefits of this Article XI, all
as if such payment had not been received.
          (c) Each Noteholder, by its acceptance of an Equipment Note, and each
other payee pursuant to the Flow of Funds, by entering into the Operative
Agreement to which it is a party, authorizes and expressly directs the Indenture
Trustee on its behalf to take such action as may be necessary or appropriate to
effectuate the subordination provided in this Article XI, and appoints the
Indenture Trustee its attorney-in-fact for such purposes, including, in the
event of any dissolution, winding up, liquidation or reorganization of the
Issuer (whether in bankruptcy, insolvency, receivership, reorganization or
similar proceedings or upon an assignment for the benefit of creditors or
otherwise) any actions tending towards liquidation of the property and assets of
the Issuer or the filing of a claim for the unpaid balance of its Equipment
Notes in the form required in those proceedings.
          (d) No right of any holder of any Senior Claim to enforce the
subordination of any subordinated claim shall be impaired by an act or failure
to act by the Issuer or the Indenture Trustee or by any failure by either the
Issuer or the Indenture Trustee to comply with this Indenture, unless such
failure shall materially prejudice the rights of the subordinated claimant.
          (e) Each Noteholder, by accepting an Equipment Note, and each other
payee pursuant to the Flow of Funds, by entering into the Operative Agreement to
which it is a party, acknowledges and agrees that the foregoing subordination
provisions are, and are intended to be, an inducement and a consideration to
each holder of any Senior Claim, whether such Senior Claim was created or
acquired before or after the issuance of such holder’s claim, to acquire and
continue to hold such Senior Claim and such holder of any Senior Claim shall be
deemed conclusively to have relied on such subordination provisions in acquiring
and continuing to hold such Senior Claim.
83










 




--------------------------------------------------------------------------------




          (f) The Noteholders of the Equipment Notes shall have the right to
receive, to the extent necessary to make the required payments with respect to
the Equipment Notes at the times set forth herein, (i) the portion of
Collections allocable to Noteholders of the Equipment Notes pursuant to this
Indenture and (ii) funds on deposit in the Liquidity Reserve Account allocated
in accordance with the terms of this Indenture. Each Noteholder, by acceptance
of its Equipment Notes, (x) acknowledges and agrees that except as expressly
provided herein, the Noteholders shall not have any interest in the Equipment
Note Account (to the extent amounts were deposited therein in accordance
herewith), and (y) ratifies and confirms the terms of this Indenture and the
Operative Agreements executed in connection with such Noteholder’s Equipment
Notes. With respect to each Collection Period, Collections on deposit in the
Collections Account will be allocated to the Equipment Notes then Outstanding in
accordance with the Flow of Funds.
ARTICLE XII
DISCHARGE OF INDENTURE; DEFEASANCE
     Section 12.01 Discharge of Liability on the Equipment Notes; Defeasance.
          (a) When (i) the Issuer delivers to the Indenture Trustee all
Outstanding Equipment Notes (other than Equipment Notes replaced pursuant to
Section 2.08 hereof) for cancellation or (ii) all Outstanding Equipment Notes
have become due and payable, whether at maturity or as a result of the mailing
of a Redemption Notice pursuant to Section 3.13(a) hereof and the Issuer
irrevocably deposits in the Redemption/Defeasance Account funds sufficient to
pay at maturity, or upon Redemption of, all Outstanding Equipment Notes,
including interest thereon to maturity or the Redemption Date (other than
Equipment Notes replaced pursuant to Section 2.08), and if in either case the
Issuer pays all other sums payable hereunder by the Issuer including any
premium, then this Indenture shall, subject to Section 12.01(c), cease to be of
further effect. The Indenture Trustee shall acknowledge satisfaction and
discharge of this Indenture on demand of the Issuer accompanied by an Officers’
Certificate and an opinion of counsel, at the cost and expense of the Issuer, to
the effect that any conditions precedent to a discharge of this Indenture have
been met.
          (b) Subject to Sections 12.01(c) and 12.02, the Issuer at any time may
terminate (i) all its obligations under the Equipment Notes and this Indenture
(the “legal defeasance” option) or (ii) its obligations under Sections 5.02,
5.03, 5.04 and 4.01 (other than with respect to a failure to comply with
Sections 4.01(a), 4.01(b), 4.01(e) (only with respect to the Issuer) and 4.01(f)
(only with respect to the Issuer)) (the “covenant defeasance” option). The
Issuer may exercise its legal defeasance option notwithstanding its prior
exercise of its covenant defeasance option.
     If the Issuer exercises its legal defeasance option, payment of any
Equipment Notes subject to such legal defeasance may not be accelerated because
of an Event of Default. If the Issuer exercises its covenant defeasance option,
payment of the Equipment Notes may not be accelerated because of an Event of
Default (other than with respect to a failure to comply with Section 5.02(j),
4.01(a), 4.01(b), 4.01(e) and 4.01(f).
84










 




--------------------------------------------------------------------------------




     Upon satisfaction of the conditions set forth herein and upon request of
the Issuer, the Indenture Trustee shall acknowledge in writing the discharge of
those obligations that the Issuer terminates.
          (c) Notwithstanding clauses (a) and (b) above, the Issuer’s
obligations in Sections 2.01, 2.02, 2.03, 2.04, 2.05, 2.06, 2.07, 2.08, 2.09,
5.02(j), Article VI, Sections 8.01, 12.04, 12.05 and 12.06 shall survive until
all the Equipment Notes have been paid in full. Thereafter, the Issuer’s
obligations in Sections 8.01, 12.04, 12.05 and 13.07 shall survive.
     Section 12.02 Conditions to Defeasance.
     The Issuer may exercise its legal defeasance option or its covenant
defeasance option only if:
          (a) The Issuer irrevocably deposits in trust in the
Redemption/Defeasance Account any one or any combination of (A) money,
(B) obligations of, and supported by the full faith and credit of, the U.S.
Government (“ U.S. Government Obligations ”) or (C) obligations of corporate
issuers (“ Corporate Obligations ”) (provided that any such Corporate
Obligations are rated AA+, or the equivalent, or higher, by the Rating Agencies
at such time and shall not have a maturity of longer than three (3) years from
the date of defeasance) for the payment of all principal, premium, if any, and
interest (i) on the Equipment Notes being defeased, in the case of legal
defeasance, or (ii) on all of the Equipment Notes in the case of covenant
defeasance, in either case, to maturity or redemption, as the case may be;
          (b) the Issuer delivers to the Indenture Trustee a certificate from a
nationally recognized firm of independent accountants expressing their opinion
that the payments of principal and interest when due and without reinvestment on
the deposited U.S. Government Obligations or the Corporate Obligations plus any
deposited money without investment will provide cash at such times and in such
amounts as will be sufficient to pay principal and interest when due (i) on the
Equipment Notes being defeased, in the case of legal defeasance, or (ii) on all
of the Equipment Notes in the case of covenant defeasance, in either case, to
maturity or redemption, as the case may be;
          (c) 91 days pass after the deposit described in clause (1) above is
made and during the 91-day period no Event of Default specified in
Section 4.01(f) or (g) with respect to the Issuer occurs which is continuing at
the end of the period;
          (d) the deposit described in clause (a) above does not constitute a
default under any other agreement binding on the Issuer;
          (e) the Issuer delivers to the Indenture Trustee an Opinion of Counsel
to the effect that the trust resulting from the deposit described in clause
(a) does not constitute, or is qualified as, a regulated investment company
under the Investment Company Act of 1940, as amended;
          (f) the Issuer shall have delivered to the Indenture Trustee an
Opinion of Counsel to the effect that the Noteholders will not recognize income,
gain or loss for U.S. federal income tax purposes as a result of such defeasance
and will be subject to U.S. federal income tax
85










 




--------------------------------------------------------------------------------




on the same amounts, in the same manner and at the same times as would have been
the case if such defeasance had not occurred;
          (g) if the related Equipment Notes are then listed on any securities
exchange, the Issuer delivers to the Indenture Trustee an Opinion of Counsel to
the effect that such deposit, defeasance and discharge will not cause such
Equipment Notes to be delisted;
          (h) the Issuer has obtained a Rating Agency Confirmation relating to
the defeasance contemplated by this Section 12.02;
          (i) the Issuer delivers to the Indenture Trustee an Officer’s
Certificate and an Opinion of Counsel, each stating that all conditions
precedent to the defeasance and discharge of the Equipment Notes as contemplated
by this Article XII have been complied with; and
          (j) the Issuer shall only defease the Equipment Notes in their
entirety, not partially.
     Section 12.03 Application of Trust Money.
     The Indenture Trustee shall hold in trust in the Redemption/Defeasance
Account money, U.S. Government Obligations or Corporate Obligations deposited
with it pursuant to this Article XII. It shall apply the deposited money and the
money from U.S. Government Obligations or Corporate Obligations in accordance
with this Indenture to the payment of principal, premium, if any, and interest
on the Equipment Notes. Money and securities so held in trust are not subject to
Article X hereof.
     Section 12.04 Repayment to the Issuer.
     The Indenture Trustee shall promptly turn over to the Issuer upon request
any excess money or securities held by it at any time.
     Subject to any applicable abandoned property law, the Indenture Trustee
shall pay to the Issuer upon written request any money held by it for the
payment of principal or interest that remains unclaimed for two (2) years and,
thereafter, Noteholders entitled to the money must look to the Issuer for
payment as general creditors. Such unclaimed funds shall remain uninvested and
in no event shall the Indenture Trustee be liable for interest on such unclaimed
funds.
     Section 12.05 Indemnity for Government Obligations and Corporate
Obligations.
     The Issuer shall pay and shall indemnify the Indenture Trustee against any
tax, fee or other charge imposed on or assessed against deposited U.S.
Government Obligations or Corporate Obligations, or the principal and interest
received on such U.S. Government Obligations or Corporate Obligations.
     Section 12.06 Reinstatement.
     If the Indenture Trustee is unable to apply any money or U.S. Government
Obligations or Corporate Obligations in accordance with this Article XII by
reason of any legal proceeding or
86










 




--------------------------------------------------------------------------------




by reason of any order or judgment of any court or governmental authority
enjoining, restraining or otherwise prohibiting such application, the Issuer’s
obligations under this Indenture and the Equipment Notes shall be revived and
reinstated as though no deposit had occurred pursuant to this Article XII until
such time as the Indenture Trustee is permitted to apply all such money, U.S.
Government Obligations or Corporate Obligations in accordance with this
Article XII; provided, however, that, if the Issuer has made any payment of
interest on or principal of any Equipment Notes because of the reinstatement of
its obligations, the Issuer shall be subrogated to the rights of the Holders of
such Equipment Notes to receive such payment from the money, U.S. Government
Obligations or Corporate Obligations held by the Indenture Trustee.
ARTICLE XIII
MISCELLANEOUS
     Section 13.01 Right of Indenture Trustee to Perform.
     If the Issuer for any reason fails to observe or punctually to perform any
of its obligations to the Indenture Trustee, whether under this Indenture or any
of the other Operative Agreements or otherwise, the Indenture Trustee shall have
power (but shall have no obligation), on behalf of or in the name of the Issuer
or otherwise, to perform such obligations and to take any steps which the
Indenture Trustee may, in its absolute discretion, consider appropriate with a
view to remedying, or mitigating the consequences of, such failure by the
Issuer; provided that no exercise or failure to exercise this power by the
Indenture Trustee shall in any way prejudice the Indenture Trustee’s other
rights under this Indenture or any of the other Operative Agreements.
     Section 13.02 Waiver.
     Any waiver by any party of any provision of this Indenture or any right,
remedy or option hereunder shall only prevent and estop such party from
thereafter enforcing such provision, right, remedy or option if such waiver is
given in writing and only as to the specific instance and for the specific
purpose for which such waiver was given. The failure or refusal of any party
hereto to insist in any one or more instances, or in a course of dealing, upon
the strict performance of any of the terms or provisions of this Indenture by
any party hereto or the partial exercise of any right, remedy or option
hereunder shall not be construed as a waiver or relinquishment of any such term
or provision, but the same shall continue in full force and effect. No failure
on the part of the Indenture Trustee to exercise, and no delay on its part in
exercising, any right or remedy under this Indenture will operate as a waiver
thereof, nor will any single or partial exercise of any right or remedy preclude
any other or further exercise thereof or the exercise of any other right or
remedy. The rights and remedies provided in this Indenture are cumulative and
not exclusive of any rights or remedies provided by law.
     Section 13.03 Severability.
     In the event that any provision of this Indenture or the application
thereof to any party hereto or to any circumstance or in any jurisdiction
governing this Indenture shall, to any extent, be invalid or unenforceable under
any applicable statute, regulation or rule of law, then such
87










 




--------------------------------------------------------------------------------




provision shall be deemed inoperative to the extent that it is invalid or
unenforceable and the remainder of this Indenture, and the application of any
such invalid or unenforceable provision to the parties, jurisdictions or
circumstances other than to whom or to which it is held invalid or
unenforceable, shall not be affected thereby nor shall the same affect the
validity or enforceability of this Indenture. The parties hereto further agree
that the holding by any court of competent jurisdiction that any remedy pursued
by the Indenture Trustee hereunder is unavailable or unenforceable shall not
affect in any way the ability of the Indenture Trustee to pursue any other
remedy available to it.
     Section 13.04 Notices.
     All notices, demands, certificates, requests, directions, instructions and
communications hereunder (“Notices”) shall be in writing and shall be effective
(a) upon receipt when sent through the mails, registered or certified mail,
return receipt requested, postage prepaid, with such receipt to be effective the
date of delivery indicated on the return receipt, or (b) one Business Day after
delivery to an overnight courier, or (c) on the date personally delivered to an
authorized officer of the party to which sent, or (d) on the date transmitted by
legible telecopier transmission with a confirmation of receipt, in all cases
addressed to the recipient as follows:
     if to the Issuer, to:
Trinity Rail Leasing VII LLC
2525 Stemmons Freeway
Dallas, TX 75207
     with copies to:
Kaye Scholer LLC
3 First National Plaza, Suite 4100
70 West Madison Street
Chicago, IL 60602
Attention: William Fellerhoff, Esq.
Facsimile: (312) 583-2360
     if to the Administrator, to:
Trinity Industries Leasing Company
2525 Stemmons Freeway
Dallas, TX 75207
Attention: Vice President, Leasing Operations
88










 




--------------------------------------------------------------------------------




     if to the Indenture Trustee, the Note Registrar or the Paying Agent, to:
Wilmington Trust Company
1100 North Market Street
Wilmington, Delaware 19890-1605
Facsimile: (302) 636-4140
Telephone: (302) 636-6000
Attention: Corporate Trust Administration Re: Trinity Rail Leasing VII
     if to the Manager, to:
Trinity Industries Leasing Company
2525 Stemmons Freeway
Dallas, TX 75207
Attention: Vice President, Leasing Operations
     if to the Rating Agencies, to:
Standard & Poor’s
55 Water Street
New York, NY 10041
Attn:                     
Moody’s Investors Service, Inc.
ABS Monitoring Department
99 Church Street, 4 th Floor
New York, NY 10007
Facsimile: (212) 298-7139
     Section 13.05 Assignments.
     This Indenture shall be a continuing obligation of the Issuer and shall
(i) be binding upon the Issuer and its successors and assigns and (ii) inure to
the benefit of and be enforceable by the Indenture Trustee, and by its
successors, transferees and assigns. The Issuer may not assign any of its
obligations under this Indenture, or delegate any of its duties hereunder.
     Section 13.06 Currency Conversion.
     (a) If any amount is received or recovered by the Administrator, the
Manager or the Indenture Trustee in respect of this Indenture or any part
thereof (whether as a result of the enforcement of the security created under
this Indenture or pursuant to this Indenture or any judgment or order of any
court or in the liquidation or dissolution of the Issuer or by way of damages
for any breach of any obligation to make any payment under or in respect of the
Issuer’s obligations hereunder or any part thereof or otherwise) in a currency
(the “ Received Currency ”) other than the currency in which such amount was
expressed to be payable (the “ Agreed Currency ”), then the amount in the
Received Currency actually received or recovered by the Indenture Trustee shall,
to the fullest extent permitted by Applicable Law, only constitute
89










 




--------------------------------------------------------------------------------




a discharge to the Issuer to the extent of the amount of the Agreed Currency
which the Administrator, the Manager or the Indenture Trustee was or would have
been able in accordance with its normal procedures to purchase on the date of
actual receipt or recovery (or, if that is not practicable, on the next date on
which it is so practicable), and, if the amount of the Agreed Currency which the
Administrator, the Manager or the Indenture Trustee is or would have been so
able to purchase is less than the amount of the Agreed Currency which was
originally payable by the Issuer, the Issuer shall pay to the Administrator, the
Manager or the Indenture Trustee such amount as the Administrator, Manager or
the Indenture Trustee shall determine to be necessary to indemnify such Person
against any Loss sustained by it as a result (including the cost of making any
such purchase and any premiums, commissions or other charges paid or incurred in
connection therewith) and so that such indemnity, to the fullest extent
permitted by Applicable Law, (i) shall constitute a separate and independent
obligation of the Issuer distinct from its obligation to discharge the amount
which was originally payable by the Issuer and (ii) shall give rise to a
separate and independent cause of action and apply irrespective of any
indulgence granted by the Administrator, the Manager or the Indenture Trustee
and continue in full force and effect notwithstanding any judgment, order, claim
or proof for a liquidated amount in respect of the amount originally payable by
the Issuer or any judgment or order and no proof or evidence of any actual loss
shall be required.
          (b) For the purpose of or pending the discharge of any of the moneys
and liabilities hereby secured the Administrator and the Manager may convert any
moneys received, recovered or realized by the Administrator or the Manager, as
the case may be, under this Indenture (including the proceeds of any previous
conversion under this Section 13.06) from their existing currency of
denomination into the currency of denomination (if different) of such moneys and
liabilities and any conversion from one currency to another for the purposes of
any of the foregoing shall be made at the Indenture Trustee’s then prevailing
spot selling rate at its office by which such conversion is made. If not
otherwise required to be applied in the Received Currency, the Administrator or
the Manager, as the case may be, acting on behalf of the Security Trustee, shall
promptly convert any moneys in such Received Currency other than Dollars into
Dollars. Each previous reference in this section to a currency extends to funds
of that currency and funds of one currency may be converted into different funds
of the same currency.
     Section 13.07 Application to Court.
     The Indenture Trustee may at any time after the service of a Default Notice
apply to any court of competent jurisdiction for an order that the terms of this
Indenture be carried into execution under the direction of such court and for
the appointment of a receiver of the Collateral or any part thereof and for any
other order in relation to the administration of this Indenture as the Requisite
Majority shall deem fit and it may assent to or approve any application to any
court of competent jurisdiction made at the instigation of any of the
Noteholders and shall be indemnified by the Issuer against all costs, charges
and expenses incurred by it in relation to any such application or proceedings.
     Section 13.08 Governing Law.
     THIS INDENTURE SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
90










 




--------------------------------------------------------------------------------




INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAWS
BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.
     Section 13.09 Jurisdiction.
          (a) Each of the parties hereto agrees that the United States federal
and New York State courts located in The City of New York shall have
jurisdiction to hear and determine any suit, action or proceeding, and to settle
any disputes, which may arise out of or in connection with this Indenture and,
for such purposes, submits to the jurisdiction of such courts. Each of the
parties hereto waives any objection which it might now or hereafter have to the
United States federal or New York State courts located in The City of New York
being nominated as the forum to hear and determine any suit, action or
proceeding, and to settle any disputes, which may arise out of or in connection
with this Indenture and agrees not to claim that any such court is not a
convenient or appropriate forum. Each of the parties hereto agrees that the
process by which any suit, action or proceeding is begun may be served on it by
being delivered in connection with any suit, action or proceeding in The City of
New York to the Person named as the process agent of such party in Schedule 5 at
the address set out therein or at the principal New York City office of such
process agent, if not the same.
          (b) The submission to the jurisdiction of the courts referred to in
Section 13.09(a) shall not (and shall not be construed so as to) limit the right
of the Indenture Trustee to take proceedings against the Issuer in any other
court of competent jurisdiction nor shall the taking of proceedings in any one
or more jurisdictions preclude the taking of proceedings in any other
jurisdiction, whether concurrently or not.
          (c) Each of the parties hereto hereby consents generally in respect of
any legal action or proceeding arising out of or in connection with this
Indenture to the giving of any relief or the issue of any process in connection
with such action or proceeding, including the making, enforcement or execution
against any property whatsoever (irrespective of its use or intended use) of any
order or judgment which may be made or given in such action or proceeding.
     Section 13.10 Counterparts.
     This Indenture may be executed in two or more counterparts by the parties
hereto, and each such counterpart shall be considered an original and all such
counterparts shall constitute one and the same instrument.
     Section 13.11 Table of Contents, Headings, Etc.
     The Table of Contents and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part hereof and shall in no way modify or restrict any of the terms
and provisions hereof.
[SIGNATURE PAGE FOLLOWS]
91










 




--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be
duly executed, all as of the date first written above.
 
 
 
 
 
 
 
TRINITY RAIL LEASING VII LLC,
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
TRINITY INDUSTRIES LEASING
 
 
 
 
COMPANY, as sole member and manager
 
 
 
 
 
 
 
 
 
By:  
/s/ James E. Perry  
 
 
 
Name:  
James E. Perry 
 
 
 
Title:  
Vice President, Treasurer and Assistant Secretary 
 
 
 
WILMINGTON TRUST COMPANY, not in its individual
 capacity but solely as Indenture Trustee (and as
 securities intermediary as described herein)


  
 
 
By:  
/s/ Jose L. Paredes  
 
 
 
Name:  
 
 
 
 
Title:  
 
 
 

Signature Page to Indenture
 




